 

Exhibit 10.1

 

ACQUISITION AGREEMENT

 

BY AND AMONG

 

MAGLENTA ENTERPRISES INC., CHAMPFREMONT HOLDING LTD

 

AS SELLERS,

 

POLIMORE CAPITAL LIMITED, BROSWORD HOLDING LIMITED AND OTHER COMPANIES

LISTED IN EXHIBIT B HERETO

 

AS TARGET COMPANIES,

 

AND

 

TOT GROUP RUSSIA, LLC and TOT GROUP EUROPE LTD.

(and/or their relevant assignees)

 

AS PURCHASERS

 



 

 

EFFECTIVE AS OF MAY 20, 2015

 

 

 

 

ACQUISITION AGREEMENT

 

THIS ACQUISITION AGREEMENT (this "Agreement") effective as of the 20th day of
May, 2015 by and among Maglenta Enterprises Inc., a company incorporated and
existing in the Republic of Seychelles, Champfremont Holding Ltd., a company
incorporated and existing in the Republic of Seychelles (each of the foregoing
individually, a "Seller" and, collectively, "Sellers"); Polimore Capital
Limited, a company incorporated and existing under the laws of Cyprus, Brosword
Holding Limited, a company incorporated and existing under the laws of Cyprus,
and other companies listed under the caption “Target Company” in Exhibit B
hereto (each of the foregoing individually, a "Target Company" and,
collectively, the "Target Companies"); and ТOT Group Russia LLC, a limited
liability company organized and existing under the laws of the Russian
Federation, and/or its assignee, and TOT Group Europe Ltd., a company organized
and existing under the laws of England and Wales, and/or its assignee] (each of
the foregoing individually, a “Purchaser” and, collectively, the "Purchasers").
Sellers, Purchasers and the Target Companies are referred to herein individually
as a "Party" and collectively as the "Parties”.

 

RECITALS

 

WHEREAS, (a) as of the date hereof the Sellers control and legally and
beneficially directly own 100% of the share capital of the following Target
Companies (as defined below): Brosword Holding Limited and Polimore Capital
Limited, and (b) prior to the Initial Closing Date (as defined below) will
control and legally and beneficially directly own 100% of the share capital of
each of other Target Companies (listed in Part B of Exhibit B hereto)
(collectively representing all issued and outstanding ownership interests in
each of the Target Companies and referred to herein collectively as the
“Interests”);

 

WHEREAS, the Target Companies are engaged in and own and operate the business of
Internet-based payment processing and acquiring center that offers services with
respect to online payment for goods and services by bank cards using protected
payment system (such business, together with all assets owned, leased by the
Target Companies or related to such business or otherwise used or needed to
operate such business is collectively referred to herein as the “Business”); and

 

WHEREAS, the Purchasers desire to purchase and acquire from Sellers, and Sellers
desire to transfer and sell to Purchasers, the Interests;

 

WHEREAS, the Guarantor desires to guarantee certain obligations of the
Purchasers, being the indirect parent company of each of the Purchasers;

 

WHEREAS, the entity indicated in Exhibit P hereto (the “Sellers Guarantor”)
desires to guarantee the representations and warranties and certain obligations
of the Sellers (including the liabilities related to the Cyprus Freeze (as
defined below)) and accordingly is executing and delivering a Guaranty in the
form attached hereto as Exhibit P (the “Sellers Guaranty”) concurrently with the
execution and delivery of this Agreement; and

 

WHEREAS, the Parties contemplate that after the execution and delivery of this
Agreement, the Target Companies and Sellers shall cause an additional guaranty
to be provided by the guarantors acceptable to the Purchasers (the “Additional
Guarantors”), such guaranty to be on the same terms and conditions as the
Sellers Guaranty.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

1.1           Defined Terms. The capitalized terms used in this Agreement shall
have the respective meanings specified in this Article 1.

 

2

 

 

“Additional Guarantors” has the meaning set forth in the Recitals to this
Agreement.

 

"Affiliate" means, with respect to any specified person, (i) any sibling, direct
descendant (including adopted children or grandchildren), parent, grandparent or
spouse of such person, or any trust or limited partnership created solely for
the benefit of any such person or (ii) any other person directly or indirectly
controlling or controlled by or under direct or indirect common control with
such specified person. For the purposes of this definition, "control," when used
with respect to any specified person, means the power to direct the management
and policies of such person, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise; and the terms
"controlling" and "controlled" have correlative meanings.

 

"Agreement" means this Acquisition Agreement, as it may be amended from time to
time.

 

"Ancillary Documents" means any certificate, agreement, document, or statement
required to be delivered pursuant to this Agreement either prior to or at the
Final Closing, other than the Non-Competition Agreements, Escrow Agreement or
any other document delivered either prior to or at the Final Closing that
specifically states that it is not an Ancillary Document.

 

"Benefit Agreement" means any employment, consulting, deferred compensation,
indemnification, severance, change in control, retention or termination
agreement or arrangement between any Target Company, on the one hand, and any
Participant, on the other hand.

 

"Benefit Plan" means any pension, profit-sharing, thrift or other retirement
plan, employee stock ownership plan, deferred compensation, stock ownership,
stock purchase, stock option, stock appreciation rights, stock based,
performance share, bonus, commission or other incentive plan, severance plan,
health, dental or insurance plan, or any other plan, agreement, arrangement or
understanding, written or oral, providing for employee benefits.

 

“Business” has the meaning set forth in the Recitals to this Agreement.

 

“Business Day” means a day other than a Saturday or Sunday on which banks are
ordinarily open for the transaction of normal banking business in each of the
following places: Nicosia, Cyprus; New York, USA; London, England; Tortola and
places of registration of each Target Company.

 

“Claim” means any claim for a breach of this Agreement.

 

"Company" has the meaning set forth in the Preamble to this Agreement.

 

"Company Related Person" has the meaning set forth in Section 3.2.10 of this
Agreement.

 

"Code" means the Internal Revenue Code of 1986, as amended.

 

“Consideration Shares” means shares of NETE Stock issued by Net Element, Inc.
(Guarantor) to Sellers pursuant to the terms and conditions of this Agreement.

 

“Cut-Off Date” means the date that is ninety (90) calendar days after the date
when the entire first Installment (the cash portion and the Consideration Shares
portion of the first Installment) was delivered to the Escrow Agent.

 

“Cyprus Freeze” means a debt of the Group related to compensation to the clients
of the Group who have not received their funds due to funds freeze in Cyprus
Popular Bank Public Co. Ltd., the debt amount is US $337,500.

 

“Cyprus Freeze Claim” has the meaning set forth in Section 2.7.8 of this
Agreement.

 

“Damages” has the meaning set forth in Section 6.3.1 of this Agreement.

 

3

 

 

“Default Option Event” has the meaning set forth in Section 2.1.6(d) of this
Agreement.

 

“Default Option Notice” has the meaning set forth in Section 2.1.6(d) of this
Agreement.

 

“Default Option Price” has the meaning set forth in Section 2.1.6(d) of this
Agreement.

 

“Default Option Shares” has the meaning set forth in Section 2.1.6(d) of this
Agreement.

 

“Deferred Consideration” has the meaning set forth in Section 2.1.6(b)(i) of
this Agreement.

 

“Deferred Payment Date” has the meaning set forth in Section 2.7 of this
Agreement.

 

“Delivery Term” has the meaning set forth in Section 2.1.6(c) of this Agreement.

 

“Difference” has the meaning set forth in Section 2.8.2 of this Agreement.

 

Disclosed Document means the Current Report on Form 8-K filed by the Guarantor
with the U.S. Securities and Exchange Commission on March 16, 2015.

 

“Disclosure Schedule” has the meaning set forth in Section 3.1 of this
Agreement.

 

“Disposal” has the meaning set forth in Section 2.1.6(c) of this Agreement

 

“Due Diligence Investigation” has the meaning set forth in Section 4.1.3 of this
Agreement.

 

“EBITDA” means the following with respect to the Group for the applicable
determination period (all determined in accordance with GAAP consistently
applied as compared to the Audited Statements) without duplication:
(a) consolidated net income of the Group for such period, plus (b) consolidated
interest expense of the Group for such period, plus (c) consolidated Federal,
state, local and foreign income taxes of the Group for such period, plus
(d) depreciation and amortization of the Group for such period, less
(f) consolidated interest income and any gain on sale of assets of the Group for
such period; provided, however, that in the case of any items referred to in
clauses (b), (c), (d), and (e), only to the extent such related item was
included as a deduction (or other charge to income) in calculating net income.
In calculating EBITDA, (i) any portion of EBITDA attributable to a business or
Person acquired by the Group or consolidated with the Group after the Initial
Closing Date shall be deducted from EBITDA; (ii) there shall be excluded any
extraordinary or non-recurring gains or losses; and (iii) no income or expenses
directly or indirectly incurred in connection any transaction between the
Sellers or the Group, on the one hand, and Purchasers or the Guarantor and/or
their respective Affiliates (excluding, for avoidance of doubt, the Group) on
the other hand, shall be included in EBITDA.

 

“Eligible Claim” has the meaning set forth in Section 6.2.5 of this Agreement.

 

"Escrow Agreement" has the meaning set forth in Section 2.2 of this Agreement.

 

"Escrow Fund" has the meaning set forth in Section 2.3 of this Agreement.

 

“Extra Payment” has the meaning set forth in Section 2.7.5 of this Agreement.

 

“Financial Results” has the meaning set forth in Section 2.7.4 of this
Agreement.

 

"Financial Statements" has the meaning set forth in Section 3.2.6 of this
Agreement.

 

"Final Closing" has the meaning set forth in Section 2.4 of this Agreement.

 

"Final Closing Date” has the meaning set forth in Section 2.4 of this Agreement.

 

4

 





 

“First Quarter” means the first three (3) full calendar months after either (i)
the Final Closing Date if the Final Closing Date occurs on the last calendar day
of a calendar month or (ii) the first calendar day of the calendar month
immediately following such Final Closing Date if the Final Closing Date does not
coincide with the last calendar day of a calendar month in which the Final
Closing Date occurs (by way of example only: If the Final Closing Date occurs on
March 25, 2015, then the First Quarter shall start on April 1, 2015).

 

“Fifth Quarter” means the three (3) full calendar months starting in the
beginning of the thirteenth calendar month from either (i) the Final Closing
Date if the Final Closing Date occurs on the last calendar day of a calendar
month or (ii) the first calendar day of the calendar month immediately following
such Final Closing Date if the Final Closing Date does not coincide with the
last calendar day of a calendar month in which the Final Closing Date occurs,
and ending at the end of the fifteenth calendar month after either (i) the Final
Closing Date if the Final Closing Date occurs on the last calendar day of a
calendar month or (ii) the first calendar day of the calendar month immediately
following such Final Closing Date if the Final Closing Date does not coincide
with the last calendar day of a calendar month in which the Final Closing Date
occurs.

 

“Fourth Quarter” means the three (3) full calendar months starting in the
beginning of the tenth calendar month from either (i) the Final Closing Date if
the Final Closing Date occurs on the last calendar day of a calendar month or
(ii) the first calendar day of the calendar month immediately following such
Final Closing Date if the Final Closing Date does not coincide with the last
calendar day of a calendar month in which the Final Closing Date occurs, and
ending at the end of the twelfth calendar month after either (i) the Final
Closing Date if the Final Closing Date occurs on the last calendar day of a
calendar month or (ii) the first calendar day of the calendar month immediately
following such Final Closing Date if the Final Closing Date does not coincide
with the last calendar day of a calendar month in which the Final Closing Date
occurs.

 

“Fundamental Representations” has the meaning set forth in Section 6.1(a) of
this Agreement.

 

"GAAP" means the accounting principles generally accepted in the United States
of America, applied on a consistent basis during the periods involved.

 

"Governmental Authority" means any court, administrative agency or commission or
other federal, state or local regulatory or governmental authority or
instrumentality, whether domestic or foreign.

 

“Group” means all Target Companies taken together.

 

“Guarantee Period” has the meaning set forth in Section 2.8.1 of this Agreement.

 

“Guarantor” shall mean Net Element Inc., a Delaware corporation.

 

“Held Shares” has the meaning set forth in Section 8.9 of this Agreement.

 

“Indebtedness” means, as of any particular time without duplication, (i) the
unpaid principal amount of all indebtedness for borrowed money of one or more
Target Companies; (ii) indebtedness evidenced by notes, debentures, bonds or
other similar instruments for the payment of which one or more Target Companies
is/are responsible or liable; (iii) all obligations of one or more Target
Companies issued or assumed as the deferred purchase price of property or
services; (iv) all obligations of one or more Target Companies under leases
required to be capitalized in accordance with GAAP; (v) all Indebtedness of
other Persons secured by a lien, pledge, security interests or similar
instruments on any asset of one or more Target Companies, whether or not such
Indebtedness has been assumed by the any one or more Target Companies; (vi) all
foreign exchange and interest rate derivative obligations of one or more Target
Companies; and (vii) all guarantees, endorsements and assumptions of one or more
Target Companies in respect of, or to purchase or to otherwise acquire (A)
indebtedness for borrowed money of others by one or more Target Companies or (B)
all obligations of the type referred to in clauses (i) through (vi) above,
including all accrued but unpaid interest thereon.

 

"Indemnified Party" and "Indemnified Parties" has the meaning set forth in
Section 6.3.1 of this Agreement.

 

5

 

  

"Independent Expert" has the meaning set forth in Section 2.6.3 of this
Agreement.

 

"Intellectual Property" has the meaning set forth in Section 3.2.23 of this
Agreement.

 

“Initial Closing" has the meaning set forth in Section 2.4 of this Agreement.

 

"Initial Closing Date" has the meaning set forth in Section 2.4 of this
Agreement.

 

"Intercompany Debt" has the meaning set forth in Section 3.2.10 of this
Agreement.

 

"Interests" has the meaning set forth in the Recitals to this Agreement.

 

“Key Persons” means the persons listed in Exhibit C hereto;

 

“Knowledge” means, when used in relation to the knowledge of the Sellers with
respect to any of the Target Companies, the actual knowledge or notice of the
Sellers as the shareholders of the Target Companies, and when used in relation
to the knowledge of the Target Companies, the actual knowledge of the
director/general director of such Target Company, in each case after reasonable
inquiry.

 

“Law” means any code, law ordinance, regulation, reporting or licensing
requirement, rule or statute applicable to a person or its assets, liabilities
or business, including, without limitation, those promulgated, interpreted or
enforced by any Governmental Authority.

 

“Legal Proceeding” shall mean any action, arbitration, audit, hearing,
investigation, litigation or suit (whether civil, criminal, administrative,
investigative or informal) commenced, brought, conducted or heard by or before,
or otherwise involving, any Governmental Authority or arbitrator.

 

“Leased Real Property” has the meaning set forth in Section 3.2.24 of this
Agreement.

 

“Legal Requirements” shall mean any federal, state, local, municipal or other
administrative order, constitution, law, ordinance, principal of common law,
regulation, statute or treaty, including all judgments, decrees, injunctions,
orders, writs, rulings, laws, ordinances, statutes, rules, regulations, codes
and other requirements of all governmental, administrative and judicial bodies
and authorities.

 

“Local Accounting Standards” or “LAS” shall mean local accounting standards of
the Target Companies, which are applied to them by operation of Law;

 

“Local Law Purchase Agreements” has the meaning set forth in Section 2.1.2 of
this Agreement.

 

“Local Transfer” has the meaning set forth in Section 2.1.2 of this Agreement.

 

“Management Accounts” has the meaning set forth in Section 3.2.6 of this
Agreement.

 

“Net Debt” means, as of specified determination date, the aggregate Indebtedness
of the Group less aggregate cash and cash equivalents of the Group.

 

“New Office Lease” has the meaning set forth in Section 4.1.7(k) of this
Agreement.

 

“New Anastasiadate.com Agreement” has the meaning set forth in Section 8.9 of
this Agreement.

 

“NETE Stock” has the meaning set forth in Section 2.1.4(a) of this Agreement.

 

"Non-Competition Agreements" has the meaning set forth in Section 4.1.7(b) of
this Agreement.

 

"Objections Statement" has the meaning set forth in Section 2.6.1 of this
Agreement.

 

6

 

  

“Operational Expenses” means employment, marketing, lease, licensing, consulting
services and other operational expenses incurred in the ordinary course of
business.

 

“Operational Expenses Threshold” has the meaning set forth in Section 2.7.7 of
this Agreement.

 

“Option Closing” has the meaning set forth in Section 2.9.3 of this Agreement.

 

“Organizational Documents” has the meaning set forth in Section 3.2.1 of this
Agreement.

 

“Outstanding Indebtedness” means any and all Indebtedness outstanding as of the
Final Closing Date.

 

“Overdue Funds” has the meaning set forth in Section 2.7.5 of this Agreement.

 

“Owned Real Property” has the meaning set forth in Section 3.2.24 of this
Agreement.

 

“Person” shall mean any individual, firm, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, limited
liability partnership, joint venture, estate, trust, association, organization,
labor union, or other entity or Governmental Authority.

 

“Purchasers’ Option Notice” has the meaning set forth in Section 2.9.2 of this
Agreement.

 

“Purchasers’ Option Event” shall mean non-occurrence of the Final Closing due to
failure of the Sellers to fully complete by the Cut-Off Date the transfer to the
Purchasers of all of the Interests free and clear of any and all liens, claims
and encumbrances of any nature whatsoever in the manner as set forth in Sections
2.4 and 2.5 of this Agreement.

 

“Purchase Price Statement” means with respect to the Deferred Consideration, a
written statement setting forth the cash amount (based on the applicable
period’s EBITDA) and the amount of Consideration Shares being a part of each of
relevant Installment to be paid to the Sellers.

 

“Purchase Price” has the meaning set forth in Section 2.1.4(a) of this
Agreement.

 

“Purchase Price Cap” has the meaning set forth in Section 2.1.4(a) of this
Agreement.

 

“Purchasers” has the meaning set forth in the Preamble to this Agreement.

 

“Real Property” has the meaning set forth in Section 3.2.24 of this Agreement.

 

“Remaining Consideration Share(s)” has the meaning set forth in Section 2.8.1 of
this Agreement.

 

“Required Notices” has the meaning set forth in Section 4.1.7(l) of this
Agreement.

 

“Resolved Claims” has the meaning set forth in Section 6.3.1 of this Agreement

 

“Restructuring” means transfer of 100% interests in each of Target Company 3 and
Target Company 4 to the beneficial ownership of any of the Sellers for the
purposes of further transfer to the Purchasers hereunder;

 

“Review Period” has the meaning set forth in Section 2.8.3 of this Agreement.

 

“Rule 144” has the meaning set forth in Section 2.1.6(c) of this Agreement.

 

“Rule 144 Opinion” has the meaning set forth in Section 2.1.6(c) of this
Agreement.

 

“SEC” means the United States Securities and Exchange Commission.

 

7

 

  

“Second Quarter” means the three (3) full calendar months starting in the
beginning of the fourth calendar month from either (i) the Final Closing Date if
the Final Closing Date occurs on the last calendar day of a calendar month or
(ii) the first calendar day of the calendar month immediately following such
Final Closing Date if the Final Closing Date does not coincide with the last
calendar day of a calendar month in which the Final Closing Date occurs, and
ending at the end of the sixth calendar month after either (i) the Final Closing
Date if the Final Closing Date occurs on the last calendar day of a calendar
month or (ii) the first calendar day of the calendar month immediately following
such Final Closing Date if the Final Closing Date does not coincide with the
last calendar day of a calendar month in which the Final Closing Date occurs.

 

“Seller” and “Sellers” has the meaning set forth in the Preamble to this
Agreement.

 

“Sellers Guarantor” has the meaning set forth in the Recitals to this Agreement.

 

“Sellers Guaranty” has the meaning set forth in the Recitals to this Agreement.

 

“Sellers’ Option Event” has the meaning set forth in Section 2.9.1 of this
Agreement.

 

“Sellers’ Option Notice” has the meaning set forth in Section 2.9.1 of this
Agreement.

 

“Sellers’ Representative” shall mean the representative specified in Exhibit A
hereto or such other representative as the Sellers may acting jointly notify in
writing the Purchasers and the Guarantor.

 

“Service Provider” means a Person, providing secretary or directorship services
to any of the Target Companies.

 

“Settlement Statement” has the meaning set forth in Section 2.7.8 of this
Agreement.

 

“Settlement Term” has the meaning set forth in Section 2.7.8 of this Agreement.

 

“Target Company” and “Target Companies” has the meaning set forth in the
Preamble to this Agreement.

 

“Target Company 1” shall mean Target Company marked-up as “Target Company 1” in
Exhibit B hereto.

 

“Target Company 2” shall mean Target Company marked-up as “Target Company 2” in
Exhibit B hereto

 

“Target Company 3” shall mean Target Company marked-up as “Target Company 3” in
Exhibit B hereto

 

“Target Company 4” shall mean Target Company marked-up as “Target Company 4” in
Exhibit B hereto

 

"Tax" or "Taxes" means all taxes, charges, fees, levies, imposts, withholdings
or other assessments, however denominated and whether imposed by a taxing
authority within the place of registration of relevant Target Company, including
but not limited to all net income, gross income, gross receipts, sales, use, ad
valorem, goods and services, capital, transfer, franchise, profits, license,
withholding, payroll, employment, employer health, excise, estimated, severance,
stamp, occupation, property or other taxes, custom duties, fees, unclaimed
property liabilities, assessments or charges of any kind whatsoever, together
with any interest and any penalties, additions to tax or additional amounts
imposed by any taxing authority whether arising before, on or after the Final
Closing Date.

 

"Tax Returns" means, collectively, all returns, declarations, reports,
estimates, information returns and statements required to be filed by any Target
Company with any Governmental Authority under federal, state, local or any
foreign tax laws and any returns, forms or other documents required to be
retained by such Target Company in compliance with applicable tax reporting and
withholding laws.

 

8

 

 

“Third Quarter” means the three (3) full calendar months starting in the
beginning of the seventh calendar month from either (i) the Final Closing Date
if the Final Closing Date occurs on the last calendar day of a calendar month or
(ii) the first calendar day of the calendar month immediately following such
Final Closing Date if the Final Closing Date does not coincide with the last
calendar day of a calendar month in which the Final Closing Date occurs, and
ending at the end of the ninth calendar month after either (i) the Final Closing
Date if the Final Closing Date occurs on the last calendar day of a calendar
month or (ii) the first calendar day of the calendar month immediately following
such Final Closing Date if the Final Closing Date does not coincide with the
last calendar day of a calendar month in which the Final Closing Date occurs
(the “Third Quarter”).

 

“Undisputed Claim” means a Claim not challenged by a Party by written notice to
the other Party within ten (10) Business Days from the date when the claiming
Party notifies the other Party of such Claim. For purposes of this definition of
“Undisputed Claim,” the term “Party” refers to the Sellers, on the one hand, and
the Purchasers, on the other hand.

 

“URLs” has the meaning set forth in Section 3.2.23(a) of this Agreement.

 

1.2         Interpretation. Accounting terms used but not otherwise defined
herein shall have the meanings given to them under GAAP or if not defined
thereunder, based on common usage. As used in this Agreement (including
exhibits, schedules and amendments), the masculine, feminine or neuter gender
and the singular or plural number shall be deemed to include the others whenever
the context so requires. References to Sections and Articles refer to sections
and articles of this Agreement, unless the context requires otherwise, and all
Exhibits and Schedules referenced in this Agreement shall be deemed to be
incorporated into and made a part of the Agreement. Words such as "herein,"
"hereinafter," "hereof," "hereby" and "hereunder," and the words of like import
refer to this Agreement, unless the context requires otherwise. The words
"include," "includes" and "including" shall be deemed to be followed by the
phrase "without limitation." References to monetary amounts shall mean United
States currency. The captions contained herein are for convenience only and
shall not control or affect the meaning or construction of any provision of this
Agreement. The parties hereto acknowledge that this is a negotiated agreement,
and that in no event shall the terms of this Agreement be construed against
either party hereto on the basis that such party, or its counsel, drafted this
Agreement.

 

ARTICLE 2

 

PURCHASE AND SALE

 

2.1         Sale and Purchase of Interests.

 

2.1.1           Sale and Purchase. In the period between the Initial Closing
Date and the Final Closing Date, but in any event not later than the Cut-Off
Date, Sellers shall sell and transfer and assign to Purchasers with full title
guarantee, and Purchasers shall purchase and acquire from Sellers, all of the
Interests (together with all rights attaching to them respectively), free and
clear of any and all liens, claims and encumbrances of any nature whatsoever in
the manner as set forth in Sections 2.4 and 2.5.

 

2.1.2           Local Law Interest Purchase Agreement. Within 3 (three) Business
Days from the Initial Closing Date, the Purchasers and the Sellers shall, acting
together execute and deliver to each other relevant Interest Purchase
Agreements, substantially in the form attached hereto as Exhibit D (each the
“Local Law Purchase Agreement”), compliant with local laws for the transfer of
the Interests in relevant companies specified in Part B of Exhibit B hereto
(collectively, the “Local Transfer”). Sellers and the Purchasers agree that the
transfer of relevant interest shall be subject to local law applicable
requirements. Sellers agree that any requirements and formalities required by
the local laws with respect to the Local Transfer shall be completed as quickly
as practically possible after the Initial Closing Date but in any event not
later than the Cut-Off Date, and that each of the Purchasers and the Sellers
shall, and shall cause their respective affiliates and representatives to,
provide any documents, certifications, apostilled documents, procure local
notary certifications, licenses and approvals and pay any applicable local
transfer taxes, dues, documentary stamps or fees related to, or required in
connection with the Local Transfer.

 

9

 

 

2.1.3          Non- U.S. Legal Formalities. Any requirements and formalities
required by the non-U.S. laws and any non-U.S. regulatory requirements with
respect to the transfers and assignments of the 100% of the share capital of
each of the Target Companies, including the Local Transfers, shall be completed
not later than the Cut-Off Date, and that each Seller and the Purchasers shall,
and shall cause their respective Affiliates and representatives to, provide any
documents, certifications, apostilled documents, procure local notarizations,
licenses and regulatory approvals and pay any applicable local taxes (including
transfer taxes), dues, documentary stamps or fees related to, or required in
connection with such transfer and contribution of the Interests to Purchasers in
the jurisdictions of formation of each of the Target Companies.

 

2.1.4       Consideration.

 

(a)          The consideration for all of the Interests and the Business (the
“Purchase Price”) shall be determined pursuant to Sections 2.1.6 and 2.7 below.
In no event shall the Purchase Price exceed Eight Million Four Hundred and
Eighty-Two Thousand US Dollars (US $8,482,000) (the “Purchase Price Cap”). The
Purchase Price shall be paid by the Purchasers to Sellers in installments by a
combination of cash and Consideration Shares (common stock of the Guarantor
listed on the NASDAQ Capital Market under the symbol “NETE” (“NETE Stock”)) in a
form of the initial Installment as provided in Section 2.1.6 below and Deferred
Consideration as provided in Section 2.7 below. In connection with the issuance
of the Consideration Shares and as a condition to the issuance of the
Consideration Shares, each Seller receiving such stock hereby provides to
Purchasers and the Guarantor the investment representations and warranties set
forth in Exhibit E hereto.

 

(b)          The Purchase Price (subject to adjustments as provided in Section
2.1.4(c)) shall be paid in five (5) installments (and, if applicable, the Extra
Payment) as set forth in Sections 2.5.2 and 2.7 below (each payment shall be
referred to herein as the “Installment” and together the “Installments”).

 

(c)          The Purchase Price is predicated on the Group having at Initial
Closing Date (i) zero or negative Net Debt and (ii) sufficient cash reserves to
cover internal liabilities (staff salaries, bonuses, etc.) of each Target
Company (as such reserves are planned as of the date hereof; for avoidance of
any doubt, such reserves planned as of the date hereof shall not be less than US
$100,000 for all Target Companies). If Net Debt of the Group at the Initial
Closing Date exceeds zero, the Purchase Price shall be reduced by one US Dollar
for each US Dollar of positive Net Debt; and if the Group’s cash flow reserve as
of the Initial Closing Date is not sufficient to cover internal liabilities
(staff salaries, bonuses, etc.) of each Target Company, the Purchase Price shall
be reduced by one US Dollar for each US Dollar of such insufficiency. Any such
reduction of the Purchase Price shall be made by adjustment to the second
Installment or any subsequent Installments due from Purchasers to Sellers after
the Final Closing. For avoidance of doubt, first Installment due to the Sellers
at the Initial Closing shall not be reduced or adjusted in any manner
notwithstanding errors in any of the predications mentioned in this Section
2.1.4(c) above.

 

2.1.5      Purchase Price Allocation. The Purchase Price shall be apportioned
and allocated among Purchasers as follows: 90% of the Purchase Price shall be
paid to Maglenta Enterprises Inc. and 10% of the Purchase Price shall be paid to
Champfremont Holding Ltd.

 

2.1.6      Installments

 

(a)          First Installment. The portion of the Purchase Price to be paid to
the Sellers at Final Closing Date shall be:

 

(i)          cash in immediately available funds in the amount of Three Million
Six Hundred Thousand US Dollars (US $3,600,000);

 

(ii)         such number of validly issued, fully paid and non-assessable
Consideration Shares, free and clear of any liens, claims and encumbrances of
any nature whatsoever, as shall have an aggregate value of Three Million Six
Hundred Thousand US Dollars (US $3,600,000), determined based on the following
formula:

 

10

 

 

Shares of NETE Stock = US $3,600,000 / Sv,

 

where Sv shall mean the price per 1 (one) share of NETE Stock reported on The
NASDAQ Capital Market on the last trading day immediately preceding the date of
this Agreement.

 

Items (i) and (ii) above shall form together the aggregate amount of the first
Installment.

 

(b)         Earn-Out Payments (Other Installments).

 

(i)         The second, third, fourth, fifth Installments and Extra Payment (if
any) shall be determined and delivered pursuant to the terms and conditions
specified in Section 2.7 below. The second, third, fourth, fifth Installments
and Extra Payment (if any) shall be referred to herein as the “Deferred
Consideration.”

 

(ii)        For the purposes of this Agreement, the Consideration Shares shall
rank pari passu with the rest of NETE Stock, including the right to receive all
dividends declared, made or paid after the Final Closing Date (but not any
dividend declared, made or paid or having a record date before the Final Closing
Date).

 

(iii)       The cash payment of the first Installment to be made to Sellers
under Section 2.3 shall be made in US Dollars by electronic transfer of
immediately available funds to the Escrow Agent (who is hereby irrevocably
authorized by Sellers to receive the same, hold such funds in escrow and release
such funds only in compliance with the terms of the Escrow Agreement) by wire
transfer of immediately available funds in US Dollars to the Escrow Agent’s
segregated trust account to:

 

  PAY TO: First Republic Bank     111 Pine Street     San Francisco, CA 94111

 

CLIENT ACCOUNT NAME: Reznick Law, PLLC     CLIENT ACCOUNT NUMBER: 97300704586  
  SWIFT CODE: FRBBUS6S     REFERENCE: Maglenta Enterprises Inc. / Champfremont
Holding Ltd.

 

The transfer of Consideration Shares to be made to Sellers under Section 2.3
shall be made by transfer to the Escrow Agent who is hereby irrevocably
authorized by Sellers to receive the same, hold such Consideration Shares in
escrow and release such Consideration Shares only in compliance with the terms
of the Escrow Agreement.

 

(iv)       First Installment shall not be subject to deductions, withholdings,
counterclaims or set-off with respect to Damages under Section 6.3 below.

 

(v)        Except for the first Installment each payment to be made by the
Purchasers or on its behalf under this Agreement shall be subject to deductions,
withholdings, counterclaims or set-off with respect to the Purchase Price
adjustments set forth in Section 2.1.4(c) and Damages under Section 6.3 below.

 

11

 

 

(vi)       For the purposes of the Deferred Consideration, within 5 (five)
Business Days from each Deferred Payment Date, the Purchasers shall deliver to
the Sellers’ Representative a Purchase Price Statement, together with copies of
all relevant supporting documentation. On the same date, the Sellers shall
notify the Purchasers and the Guarantor whether or not the Sellers agree with
the relevant Purchase Price Statement. For the purposes of this Agreement with
respect to any Sellers’ notices, consents, approvals or notifications under this
Agreement, a notice, consent, approval or notification given by the Sellers’
shall be deemed a notice, consent, approval or notification of all Sellers. If
the Sellers notify in writing the Purchasers and (or) Guarantor of their
acceptance of the applicable Purchase Price Statement, the Purchase Price
Statement shall be final and binding on the Parties and constitute the final
Purchase Price Statement. If the Sellers do not notify in writing of its
acceptance, such failure to notify shall be deemed as Sellers’ disagreement with
the applicable Purchase Price Statement and, accordingly, then the provisions
set forth in Section 2.6 shall apply.

 

(vii)      If any reorganization of the Guarantor takes place after the date of
this Agreement all shares, stock and other securities (if any) to which the
Sellers become legally or beneficially entitled as a result of each such
reorganization and pursuant to this Agreement, and which derive (whether
directly or indirectly) from the Consideration Shares as a result of such
reorganization, shall be deemed to be Consideration Shares for the purposes of
this Agreement, and shall be transferred to the Seller(s) in accordance with the
terms of this Agreement.

 

(viii)    Where and if pursuant to calculations made for the purposes of
determination of actual Consideration Shares payable as a part of the Purchase
Price, any fractional shares appear, in lieu of any fractional share of
Consideration Shares which any Seller would be entitled to receive, the
Guarantor will issue a full share.

 

(c)            If, after the expiration of the applicable restriction period
under Rule 144 of the Securities Act of 1933, as amended (“Rule 144”) and
otherwise in compliance with Rule 144 and other applicable securities laws and
regulations, any of the Sellers disposes or instructs its duly licensed in the
United States stock broker to sell all or part of the Consideration Shares
received under this Agreement (each a “Disposal”), such Seller(s) shall instruct
such stock broker to provide the Guarantor (so that Guarantor further provides
to its U.S. securities counsel) with (1) the instruction addressed to both the
Guarantor and the Guarantor’s transfer agent to remove the restricted legends
from the Consideration Shares sold or being sold, (2) the amount of the
Consideration Shares sold or being sold, (3) copy of the representations letter
from such Seller(s) to such stock broker, (3) clear copies of the front and back
of the stock certificates representing the Consideration Shares sold or being
sold, (4) signed by the applicable Seller(s) letter of factual representations,
substantially in the form attached as Exhibit N hereto, for the purposes of the
Rule 144 Opinion and (5) any other documents requested by such transfer agent in
its reasonable discretion from the Sellers or their stock broker (including, if
such transfer agent so requires, executed stock powers with medallion guarantees
for the Consideration Shares sold or being sold). Within seven (7) Business Days
from the date of the Guarantor’s receipt of all of the documents listed in the
immediately preceding sentence (the “Delivery Term”), the Guarantor shall
procure the issuance and delivery to the Guarantor’s transfer agent (with a copy
to the applicable Seller(s)) of the standard opinion letter, substantially in
the form attached as Exhibit O hereto, from the Guarantor’s U.S. securities
counsel (the “Rule 144 Opinion”), subject to payment of the Guarantor’s U.S.
securities counsel legal fees for such opinion(s) in the manner set forth in
Section 8.5. In connection with such sale of the Consideration Shares, the
Guarantor shall otherwise cooperate in the manner reasonably requested by such
Seller(s) in instructing the transfer agent to remove the restrictive legends
from the Consideration Shares sold or being sold, and complete the transfer of
such Consideration Shares in accordance with such Seller(s) stock broker’s
instructions as promptly as possible.

 

(d)            If the Seller(s) has performed all reasonable actions and
provided the Guarantor with all documents necessary for issuance of the Opinion
and removal of restrictive legends as stipulated by Section 2.1.6(c) above, and
the Guarantor has not procured delivery of Rule 144 Opinion to the Guarantor’s
transfer agent (with a copy to the applicable Seller(s)) or removal of the
restrictive legends from the Consideration Shares sold or being sold by the
Seller(s) within ten (10) Business Days from the last day of the applicable
Delivery Term due to any actions or events within the Guarantor’s control (the
“Default Option Event”), such Seller(s) shall have a right, by written notice to
the Purchasers (the “Default Option Notice”), to require the Guarantor to redeem
such Consideration Shares (the “Default Option Shares”) at the price calculated
on a per share basis on the basis of The NASDAQ Capital Market price reported on
the last trading day immediately preceding the Default Option Event. Each
Default Option Notice shall specify (i) the particulars of the Default Option
Event and (ii) a redemption price payable for the Default Option Shares
calculated in accordance with this Section 2.1.6(d) (the “Default Option Price”)
to the Seller(s). For the purposes of this Section 2.1.6(d), up to 5
unintentional substantive errors in the documents related to the procurement of
Rule 144 Opinion or removal of the restrictive legends from the Consideration
Shares sold or being sold by the Seller(s) shall neither trigger a Default
Option Event nor constitute actions within the Guarantor’s control so long as
the Guarantor took prompt actions to correct such errors.

 

12

 

 

(e)          As soon as practically possible but in no event later than 15
(fifteen) Business Days from the delivery of the Default Option Notice by the
Seller(s), (i) Seller(s) shall transfer, assign and convey to the Guarantor the
Default Option Shares by delivering to the Guarantor the originals of the stock
certificates representing such Default Option Shares with the originals of stock
powers endorsed back to the Guarantor with medallion guaranteed signatures of
the applicable Seller(s) and any other documents reasonably required by the
Guarantor’s transfer agent in order to so redeem such Default Option Shares; and
(ii) immediately upon all such deliveries specified in item (i) of this Section
2.1.6(e), the Guarantor shall transfer to Seller(s) the Default Option Price.

 

2.2           Escrow Agreement. On the date of this Agreement, the Purchasers,
the Sellers and Reznick Law, PLLC as escrow agent (the “Escrow Agent”) shall
enter into the escrow agreement (the "Escrow Agreement"), substantially in the
form of Exhibit F.

 

2.3           Escrow Fund Deposit. Within two (2) Business Days from the date
hereof the Purchasers shall, pursuant to the Escrow Agreement, transfer or
procure the transfer of the cash portion of the first Installment under Section
2.1.6(a)(i) to a trust account of the Escrow Agent. Further, as soon as
practically possible after the date hereof (after the Nasdaq formalities, the
applicable securities laws formalities (including the execution and delivery by
the Sellers to the Guarantor of their respective Accredited Investor
Questionnaires in the form attached hereto as Exhibit E-1) and the transfer
agent formalities are complied with and the securities law opinion with respect
to the issuance of the shares is obtained by the Guarantor), Purchasers shall,
pursuant to the Escrow Agreement, procure the delivery of the Consideration
Shares that form a part of the first Installment under Section 2.1.6(a)(ii) to
the Escrow Agent. Consideration Shares shall be delivered in a form of four (4)
stock certificates as follows:

 

a)for ten percent (10%) of the Held Shares (as this term is defined in Section
8.9 hereof);



b)for ninety percent (90%) of the Held Shares;



c)for the number of Consideration Shares calculated as follows: amount of
Consideration Shares due to Maglenta Enterprises Inc. according to Section
2.1.6(a)(ii) hereof minus 90% of the Held Shares;



d)for the number of Consideration Shares determined as follows: amount of
Consideration Shares due to Champfremont Holding Ltd. according to Section
2.1.6(a)(ii) hereof minus 10% of the Held Shares.

 

For avoidance of any doubt, the Consideration Shares that form a part of the
first Installment shall be issued in the names of the Sellers and not in the
name of the Escrow Agent. The cash portion of the first Installment under
Section 2.1.6(a)(i) together with the Consideration Shares that form a part of
the first Installment under Section 2.1.6(a)(ii) shall form and be referred to
herein as the "Escrow Fund".

 

2.4           Initial Closing Date and Final Closing Date. Subject to
satisfaction or waiver of the conditions to closing set forth in Article 5, the
initial closing of the purchase and sale of the Interests (i.e., initiation of
the transfer and assignment by Sellers to Purchasers of 100% of share capital of
each of the Target Companies, including the Local Transfer, subject to Section
2.3 (the "Initial Closing") shall take place on the first Business Day following
the date, when all conditions specified in Article 5 are satisfied or waived by
the Sellers and the Purchasers (as applicable) or such other date as the Parties
may mutually agree in writing (the "Initial Closing Date"). The final closing of
the purchase and sale of the Interests (i.e., the completion of the transfer of
the Interests, including the Local Transfer by Sellers to the Purchasers) (the
"Final Closing") shall take place on such date as the Parties may mutually
agree, but in any event not later than the Cut-Off Date (the "Final Closing
Date").

 

13

 

 

2.5         Initial Closing and Final Closing.

 

2.5.1           Interests. On the Initial Closing Date, subject to Escrow Agent
receiving the first Installment per the Escrow Agreement, the Sellers shall
initiate a transfer and delivery of the Interests representing 100% of the share
capital of each of Polimore Capital Limited and Brosword Holding Limited to the
Purchasers and shall initiate the Local Transfer to the Purchasers, in each case
together with the representative of the Purchasers, by commencing the execution
and delivery as required in each relevant jurisdiction of formation of the
Target Companies transfer documents, stock powers or assignments of Interests in
connection therewith, including, without limitation, the Local Law Purchase
Agreements. Between the Initial Closing Date and the Final Closing Date, the
Sellers (in cooperation with the Purchasers, where necessary) shall cause the
full completion of the Local Transfer and the transfer of the Interests
representing 100% of the share capital of each of Polimore Capital Limited and
Brosword Holding Limited to the Purchasers. Upon the completion of each of the
transfers referred to in the immediately preceding sentence, the Sellers shall
deliver to the Purchasers all of the Interests. The Sellers shall transfer the
Interests to Purchasers free and clear of all liens, claims and encumbrances of
any nature whatsoever. For the purposes of transfer of the Interests, each of
the Parties shall execute such agreements, documents, applications and notices
(in each case consistent with this Agreement and the Local Law Purchase
Agreements) to the Governmental Authorities required in accordance with Legal
Requirements in connection with the transfer of the Interests hereunder.

 

2.5.2           Payment At Final Closing. Within the timeframes and in the
manner set forth in Section 2.3, the Purchasers shall deliver the first
Installment to the Escrow Agent to be held in escrow as set forth in the Escrow
Agreement. The Parties shall instruct the Escrow Agent not to release from
escrow to any Party or any third party the first Installment (or any portion
thereof (whether in cash or the Consideration Shares), unless (a) a joint
written instruction signed by Purchasers and the Sellers is delivered to the
Escrow Agent or (b) all necessary documents to release the first Installment,
which documents will be specified in the Escrow Agreement, are delivered to the
Escrow Agent by the Sellers. In the event of failure to complete the transfer of
Interests by the Sellers to the Purchasers on or prior to the Final Closing
Date, Section 2.9.2 shall apply. If all the necessary documents (as specified in
the Escrow Agreement) to release the first Installment are not received by the
Escrow Agent by the date specified in Section 2(b) of the Escrow Agreement, then
Section 2(b) of the Escrow Agreement shall apply.

 

2.5.3           Transfer Taxes. Sellers shall be responsible for and shall pay,
allocated among them as set forth in Section 2.1.5 hereto, on or before the
Initial Closing Date and/or the Final Closing Date, any and all value added,
documentary stamp and other transfer, sales, use or excise taxes and/or fees, if
any, payable or assessed in connection with the sale and transfer of the
Interests in connection with the transactions contemplated by this Agreement.

 

2.5.4           Additional Deliveries. Sellers and Purchasers shall each deliver
all documents required to be delivered pursuant to ARTICLE 5 hereof.

 

2.6         Purchase Price Dispute Resolution.

 

2.6.1           If the Sellers have any objections to the Purchasers’
calculation of the amount(s) set forth in any Purchase Price Statement, Sellers
shall deliver to any Purchasers a statement setting forth its objections thereto
(an "Objections Statement"). The Objections Statement shall set out reasons why
any amount(s) set forth in the applicable Purchase Price Statement is or are, as
the case may be, not acceptable to the Sellers and specifically detail the
particulars of the adjustments the Sellers asserts should be made to such
Purchase Price Statement.

 

2.6.2           If an Objections Statement is not delivered to Purchasers within
ten (10) Business Days after Purchasers send to Sellers the applicable Purchase
Price Statement, the Purchasers’ calculation of the amounts set forth in the
applicable Purchase Price Statement shall be final, binding and non-appealable
by the parties hereto.

 

2.6.3           Sellers and Purchasers shall negotiate in good faith to resolve
any such objections, but if they do not reach a final resolution within ten (10)
Business Days after the delivery of the Objections Statement, Purchasers and
Sellers shall cause McGladrey LLP (the "Independent Expert") to determine only
the disputed amount(s) set forth in the applicable Purchase Price Statement. In
the event the so chosen Independent Expert fails or refuses to act as the
Independent Expert, then a reputable independent accountant or accounting firm
will be named as agreed between the Parties to act as the Independent Expert.

 

14

 

 

2.6.4           The Independent Expert’s terms of reference shall be to
determine the matters in dispute within ten (10) Business Days of his, her or
its appointment. The Independent Expert shall act as an independent accountant
and not as an arbitrator. The Independent Expert shall act in accordance with
GAAP and in material compliance with Legal Requirements and make calculations
and determination in a manner consistent with the methods, policies, practices
and procedures, with consistent classifications, judgments and estimation
methodologies, including those regarding the establishment of general and
specific reserves, as used in preparation of the audited financial statements of
the Group and the Business under GAAP as required under Regulation S-X, Rule
3.05. The Independent Expert shall only consider the matters in dispute set out
in the Objection Statement in order to determine what adjustments should be made
(if any) to the applicable Purchase Price Statement.

 

2.6.5           The Parties shall each provide (or cause to be provided) the
Independent Expert with all information which the Independent Expert requires
(with a copy to the other Party) and the Independent Expert shall be entitled
(to the extent he considers appropriate) to make his determination on such
information and on the accounting records of the Group and the underlying
contacts, agreements, invoices, statements of claim and similar documents
relevant for the determinations. Each Party shall have the right to present
information to the Independent Expert.

 

2.6.6           The determination of the Independent Expert of the disputed
amount(s) set forth in the applicable Purchase Price Statement shall be final,
binding and non-appealable on the Parties. The costs and expenses of the
Independent Expert shall be borne by the Party whose initial determination of
the disputed amount(s) set forth in the applicable Purchase Price Statement is
furthest from the final determination by the Independent Expert of the disputed
amount(s) set forth in the applicable Purchase Price Statement.

 

2.7         Payment of Earn-Out (Other Installments). Subject to the provisions
of this Section 2.7, following the Initial Closing, the second Installment, the
third Installment and the fourth Installment will be payable in cash and
Consideration Shares within forty-five (45) calendar days and the fifth
Installment will be paid in cash and Consideration Shares within Sixty (60)
calendar days (each the “Deferred Payment Date”) following the end of a three
(3) month period (quarter) based on which the applicable Installment is
calculated pursuant to this Section 2.7.

 

2.7.1           Second Installment. The amount of the second Installment shall
be determined as follows: (i) consolidated EBITDA of the Group during the First
Quarter minus (ii) consolidated Taxes of the Group incurred during the First
Quarter, plus (iii) consolidated expenses on new projects initiated by the Group
and its management and paid by the Group during the First Quarter, minus (iv)
the amount of 60 (sixty) days overdue accounts receivables of the Group as at
the end of the First Quarter, plus (v) the amount of 60 (sixty) days overdue
accounts receivables of the Group as at the beginning of the First Quarter,
multiplied by 1.35. The second Installment shall be comprised of two (2)
components: (i) cash in the amount of 50% of aggregate amount of the second
Installment and (ii) Consideration Shares with a value equal to 50% of aggregate
amount of the second Installment (the number of the Consideration Shares shall
be determined based on the price per one (1) share of NETE Stock reported on The
NASDAQ Capital Market on the last trading day immediately preceding the Deferred
Payment Date for the second Installment).

 

2.7.2           Third Installment. The amount of the third Installment shall be
determined as follows: (i) consolidated EBITDA of the Group during the Second
Quarter minus (ii) consolidated Taxes of the Group incurred during the Second
Quarter, plus (iii) consolidated expenses on new projects initiated by the Group
and its management and paid by the Group during the Second Quarter, minus (iv)
the amount of 60 (sixty) days overdue accounts receivables of the Group as at
the end of the Second Quarter, plus (v) the amount of 60 (sixty) days overdue
accounts receivables of the Group as at the beginning of the Second Quarter,
multiplied by 1.35. The third Installment shall be comprised of two (2)
components: (i) cash in the amount of 50% of aggregate amount of the third
Installment and (ii) Consideration Shares with a value equal to 50% of aggregate
amount of the third Installment (the number of the Consideration Shares shall be
determined based on the price per one (1) share of NETE Stock reported on The
NASDAQ Capital Market on the last trading day immediately preceding the Deferred
Payment Date for the third Installment).

 

15

 

 

2.7.3           Fourth Installment. The amount of the fourth Installment shall
be determined as follows: (i) consolidated EBITDA of the Group during the Third
Quarter minus (ii) consolidated Taxes of the Group incurred during the Third
Quarter, plus (iii) consolidated expenses on new projects initiated by the Group
and its management and paid by the Group during the Third Quarter, minus (iv)
the amount of 60 (sixty) days overdue accounts receivables of the Group as at
the end of the Third Quarter, plus (v) the amount of 60 (sixty) days overdue
accounts receivables of the Group as at the beginning of the Third Quarter,
multiplied by 1.35. The fourth Installment shall be comprised of two (2)
components: (i) cash in the amount of 50% of aggregate amount of the fourth
Installment and (ii) Consideration Shares with a value equal to 50% of aggregate
amount of the fourth Installment (the number of the Consideration Shares shall
be determined based on the price per one (1) share of NETE Stock reported on The
NASDAQ Capital Market on the last trading day immediately preceding the Deferred
Payment Date for the fourth Installment).

 

2.7.4           Fifth Installment. The amount of the fifth Installment shall be
determined as follows: (i) consolidated EBITDA of the Group during the Fourth
Quarter minus (ii) consolidated Taxes of the Group incurred during the Fourth
Quarter, plus (iii) consolidated expenses on new projects initiated by the Group
and its management and paid by the Group during the Fourth Quarter, minus (iv)
the amount of 60 (sixty) days overdue accounts receivables of the Group as at
the end of the fourteenth calendar month after the Final Closing Date, plus (v)
the amount of 60 (sixty) days overdue accounts receivables of the Group as at
the beginning of the tenth calendar month after the Final Closing Date,
multiplied by 1.35. The fifth Installment shall be comprised of two (2)
components: (i) cash in the amount of 50% of aggregate amount of the fifth
Installment and (ii) Consideration Shares with a value equal to 50% of aggregate
amount of the fifth Installment (the number of the Consideration Shares shall be
determined based on the price per one (1) share of NETE Stock reported on The
NASDAQ Capital Market on the last trading day immediately preceding the Deferred
Payment Date for the fifth Installment). If the Financial Results exceeds Seven
Hundred and Forty Three Thousand US Dollars (US $743,000), then the fifth
Installment shall be increased by the amounts, which the Sellers haven’t
received in terms of previous Installments (first to forth Installments) due to
change (if any) from “simplified” taxation system under the local laws the
Target Companies listed in Part B of Exhibit B used before the transfer of the
Interests to the Purchasers to the “regular” taxation system under the local
laws for such Target Companies, and the fifth Installment as well as the Extra
Payment (as provided in Section 2.7.5 below) shall be calculated as if the said
change in taxation system had not occurred. “Financial Results” shall mean (i)
consolidated EBITDA of the Group during the twelve (12) months period from the
Final Closing Date minus (ii) consolidated Taxes of the Group incurred during
the twelve (12) months period from the Final Closing Date, plus (iii)
consolidated expenses on new projects initiated by the Group and its management
and paid by the Group during the twelve (12) months period from the Final
Closing Date, minus (iv) the amount of 60 (sixty) days overdue accounts
receivables of the Group as at the end of the twelve (12) months period from the
Final Closing Date, plus (v) the amount of 60 (sixty) days overdue accounts
receivables of the Group as at the beginning of the twelve (12) months period
from the Final Closing Date (in each case without multiplication by 1.35).

 

2.7.5           During the sixteenth (16th) calendar month after the Final
Closing Date, the Parties will review the consolidated financial statements of
the Group to determine if, during such fifteenth (15th) calendar month after the
Final Closing Date, the Group received and collected accounts receivable that
relate to the Business during the first twelve (12) months after the Final
Closing Date (the “Overdue Funds”). If Overdue Funds have in fact been received
by the Group, an extra payment (the “Extra Payment”) (composed of 50% cash and
of 50% Consideration Shares) equal to: (i) the amount of abovementioned received
Overdue Funds multiplied by (ii) 1.35 will be due to the Sellers within
forty-five (45) calendar days after the end of the Fifth Quarter.

 

2.7.6           Purchase Price Limitations. Notwithstanding anything to the
contrary contained in this Agreement or any other documents, (a) the aggregate
sum of the first Installment and the Deferred Consideration shall not exceed the
amount of the Purchase Price Cap (i.e., US $8,482,000) and (b) the aggregate sum
of the Deferred Consideration shall not exceed One Million Two Hundred and
Eighty-Two Thousand US Dollars (US $1,282,000).

 

16

 

 

2.7.7           Operational Expenses Limitations. If the amount of Operational
Expenses of any Target Company in 2015 or 2016 are higher than the same
Operational Expenses of such Target Company in 2014 as set forth in the
Financial Statements for 2014 by 15% or more (the “Operational Expenses
Threshold”), such excess over and above the Operational Expenses Threshold shall
not affect negatively any of the calculations made pursuant to this Agreement
for the purposes of determining the Deferred Consideration and the Purchase
Price. All calculations made for the purposes of determining the Purchase Price
and/or any of the Installments shall be made as if the Operational Expenses
Threshold has not been exceeded (i.e., without taking into consideration any
such excess over and above the Operational Expenses Threshold). Sellers confirm
and represent and warrant to the Purchasers that in 2014 all operational
expenses of each Target Company were actually paid for by such Target Company
rather than other person or entity or other Target Company or parent entities or
a larger group of entities.

 

2.7.8           Cyprus Freeze Claims. All monetary claims of the clients of
Target Companies (any of them), funds of which were frozen due to Cyprus Freeze
(each the “Cyprus Freeze Claim”), shall be settled by the Seller(s). If,
following the date hereof, any of the Purchasers or any Target Company receives
Cyprus Freeze Claim, the Purchasers shall within three (3) Business Days or as
soon as reasonably practical from the date of receipt of Cyprus Freeze Claim,
notify the Sellers of such claim in reasonable details available to Purchasers
or the Target Companies, including, inter alia, name and contact details of the
claimant and amount of the Cyprus Freeze Claim if such information was made
available to the Purchasers or the Target Companies by such claimant. The
Seller(s) shall settle the Cyprus Freeze Claim within ninety (90) Business Days
from the date of receipt of respective notification from the Purchasers (the
“Settlement Term”) and deliver to the Purchasers a statement from the applicable
claimant or other evidence reasonably acceptable to the Purchasers and the
Guarantor, confirming the settlement of the Cyprus Freeze Claim (the “Settlement
Statement”). If the Settlement Statement is not received within three (3)
Business Days from the date of expiration of Settlement Term, respective Cyprus
Freeze Claim shall be settled by the Purchasers and the cash component of the
relevant Installment immediately following the date of such settlement shall be
adjusted downwards for the amount of settled Cyprus Freeze Claim. For avoidance
of doubt the total amount of adjustment of the Purchase Price for Cyprus Freeze
Claims shall not exceed the amount of US $337,500.

 

2.7.9           Consideration Shares Limitations. Notwithstanding anything to
the contrary contained in this Agreement or any other documents, (a) in all
circumstances any and all sales or other dispositions of NETE Stock by any
Seller shall limited to the sale or disposition of NETE Stock having, at the
time of such sale or disposition, the value of not more than Three Hundred
Thousand US Dollars (US $300,000) per day and (b) at no time shall Net Element,
Inc. issue shares of NETE Stock if such transaction would result in the issuance
of more than 19.9% of the amount of issued and outstanding common stock of Net
Element unless (i) Net Element, Inc.’s stockholders shall have approved the
issuance of shares of common stock in excess of 20%, or (ii) NASDAQ has provided
a waiver of Listing Rule 5635(d). In case any NETE Stock transferred (or to be
transferred) to the Sellers hereunder would be in excess of the above
percentage, then any balance amount due shall be paid in cash rather than in
NETE Stock, unless the Parties agree otherwise.

 

2.7.10         Other limitations. For the purposes of calculation of the
Deferred Consideration any and all expenses, that might be incurred by the Group
after the Final Closing Date, related to new Group projects shall be deducted in
calculating Deferred Consideration EBIDTA, provided in each case that such
expenses (taken aggregately) would be in excess of Ten Thousand US Dollars (US
$10,000).

 

2.7.11         All calculations for the above figures shall be determined in a
manner consistent with GAAP.

 

2.8         Value Guaranteed Floor of Consideration Share(s).

 

2.8.1           Purchasers unconditionally guarantee that the value of any
Consideration Share(s) not sold or otherwise transferred or disposed of by the
Sellers (“Remaining Consideration Share(s)”) at the end of the twelve (12) month
period following the issuance of such Remaining Consideration Share(s) as part
of the applicable Installment at the time of payment of such Installment
(“Guarantee Period”) will not be less than the value that such Remaining
Consideration Share(s) would have had at the date of issuance thereof to the
Sellers. For avoidance of doubt, for any Remaining Consideration Share(s), such
twelve (12) month Guaranty Period shall start from the date of the issuance by
the transfer agent of Net Element, Inc. of the stock certificate representing
such Remaining Consideration Share(s) to the applicable Seller(s). The Guarantee
Period shall apply independently to each portion of the Remaining Consideration
Shares issued to the Sellers hereunder from the date of such issuance (the date
of the issuance shall be evidenced by the date of the applicable stock
certificate).

 

17

 

 

2.8.2           If, at the end of the applicable Guarantee Period, the value of
respective Remaining Consideration Share(s) would be less than the value thereof
at the date of the issuance of such shares to the applicable Seller(s),
Purchasers will pay to the applicable Seller(s) a cash equivalent of the
difference between the said values (the “Difference”). This obligation with
respect to the Remaining Consideration Share(s) shall only apply (a) at the last
date of the applicable Guarantee Period and (b) only if the aggregate cash
proceeds received by the Sellers from cash amounts paid by the Purchasers as a
part of the Purchase Price and from the sales or other dispositions of all
Consideration Shares before the end of the applicable Guarantee Period is less
than the aggregate amount of all Installments (and the Extra Payment, if any)
which would have been due and payable at the end of the applicable Guarantee
Period.

 

2.8.3           Within ten (10) Business Days commencing on the last Business
Day of the applicable Guarantee Period (inclusive), the affected Seller(s) shall
deliver to Purchasers and Guarantor with a written statement of its calculation
of the Difference, supported with all necessary documentation confirming that
the guaranty obligations of Purchasers pursuant to Sections 2.8.1 and 2.8.2
above apply. If either Purchasers or the Guarantor does not object to such
statement within (10) Business Days commencing on the date when the statement
specified above is delivered to the Purchasers and Net Element, Inc. pursuant to
the terms hereof (the “Review Period”), the statement shall be deemed to be
agreed by Purchasers and the Difference must be fully paid in immediately
available funds in US Dollars within (10) Business Days from the last date of
the Review Period to the bank accounts of the Seller(s) specified in the
statement. If either Purchasers or Net Element, Inc. provides an objection to
the statement, then Section 2.6 shall apply accordingly as if the statement
provided pursuant to this Section 2.8.3 is the Purchase Price Statement to which
the Objection Notice has been issued (except that the objecting party would be
either Purchasers or the Guarantor rather than the Sellers).

 

2.9         Options.

 

2.9.1           If the transfer of the Interests with respect to any Target
Company hereunder is completed, then during the period of six (6) months after
the Final Closing Date the Sellers shall have a right, by written notice to
Purchasers (“Sellers’ Option Notice”), to require the Purchasers to sell back to
the Sellers such Interests that have been actually transferred to the Purchasers
by Sellers prior to the Sellers’ Option Event for One Thousand US Dollars (US $
1,000) if the following event occurs during the period of six (6) months after
the Final Closing Date: the delisting by the NASDAQ Capital Market of the NETE
Stock (“Sellers’ Option Event”).

 

2.9.2           If a Purchasers’ Option Event occurs, then Purchasers shall,
subject to the one-time extension set forth in Section 2.9.6 hereto, have the
right, by written notice to the Sellers (the “Purchasers’ Option Notice”), to
require the Sellers to return to the Purchasers (a) all Consideration Shares
(free and clear of any and all liens, claims and encumbrances of any nature
whatsoever) and (b) all monies paid or delivered by Purchasers, the Guarantor or
their Affiliates to the Escrow Agent (or the Sellers, if any payments were made
to the Sellers directly) in consideration for the Purchasers transferring and
assigning such Interests that have been actually transferred to the Purchasers
by Sellers prior to the Purchasers’ Option Event, free and clear of any and all
liens, claims and encumbrances of any nature whatsoever, back to the Sellers.

 

2.9.3           As soon as practically possible but in no event later than 15
(fifteen) Business Days from the delivery of the Sellers’ Option Notice by the
Sellers (i) the Sellers shall, transfer to Purchasers One Thousand US Dollars
(US $ 1,000); and (ii) immediately upon such transfer, Purchasers shall
transfer, assign and re-convey to Sellers such Interests that have been actually
transferred to the Purchasers by Sellers prior to the Sellers’ Option Event,
free and clear of any and all liens, claims and encumbrances of any nature
whatsoever, in the same conditions as it shall have been transferred at the
Final Closing Date (for this Section and Section 2.9.4 below shall be referred
to as the “Option Closing”).

 

18

 

 

2.9.4           As soon as practically possible but in no event later than 15
(fifteen) Business Days from the delivery of the Purchasers’ Option Notice by
the Purchasers, (i) the Sellers and the Purchasers shall issue a joint
instruction to the Escrow Agent to, return and transfer to Purchasers all monies
paid by Purchasers, the Guarantor or their Affiliates and all Consideration
Shares (free and clear of any and all liens, claims and encumbrances of any
nature whatsoever); (ii) if any payments were made to the Sellers directly or
any Consideration Shares were delivered to Sellers directly, the Sellers shall
return and transfer to Purchasers all monies paid by Purchasers, the Guarantor
or their Affiliates and all Consideration Shares (free and clear of any and all
liens, claims and encumbrances of any nature whatsoever); and (iii) immediately
upon such return and transfer, Purchasers shall return, transfer, assign and
re-convey to Sellers such Interests that have been actually transferred to the
Purchasers by Sellers prior to the Purchasers’ Option Event, free and clear of
any and all liens, claims and encumbrances of any nature whatsoever, in the same
conditions as it shall have been transferred at the Final Closing Date.

 

2.9.5           Upon the either Option Closing under Section 2.9.3 or Section
2.9.4 above, this Agreement shall forthwith become void and there shall be no
liability or obligation on the part of Purchasers, any Target Company or
Sellers. As part of the either Option Closing, each Party shall execute and
deliver a mutual release, in the form mutually agreed by the Sellers and
Purchasers, of any and all claims and liabilities against each other and their
respective Affiliates, directors, officers, employees, independent contractors,
mangers, members, shareholders, agents and representatives.

 

2.9.6           If by the Cut-Off Date (i) the Sellers make all actions
necessary under local laws for completion of the transfer to the Purchasers of
all of the Interests free and clear of any and all liens, claims and
encumbrances of any nature whatsoever in the manner as set forth in Sections 2.4
and 2.5 of this Agreement (i.e. for occurrence of the Final Closing), and (ii)
the Final Closing does not occur due to actions (failure to act) of the
Governmental Authorities, Service Provider of any Target Company, mail or
courier service, notaries or any of the Purchasers, the Purchasers’ right to
exercise its option under Section 2.9.2 hereof shall be postponed by another
sixty (60) calendar days and the Cut-Off Date shall be extended for another
sixty (60) calendar days upon the Sellers’ and the Purchasers’ joint written
instruction to the Escrow Agent, in which event the seventy day period in
Section 2(b) of the Escrow Agreement shall be extended by such sixty (60)
calendar days. This shall be a one-time extension of the Purchasers’ right to
exercise its option under Section 2.9.2. For the purposes of this Section 2.9.6,
the Sellers shall be deemed to have made all actions necessary for occurrence of
the Final Closing if they have unintentionally made no more than 5 substantive
errors in the documents related to the transfer of Interests and took prompt
actions to correct such errors, provided however that nothing in this Section
2.9.6 shall change or terminate the Purchasers’ right to receive the Interests
under this Agreement.

 

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES

 

3.1         Disclosure Schedules. Concurrently with the execution and delivery
of this Agreement, the Target Companies and the Sellers have delivered to
Purchasers, and Purchasers have delivered to the Sellers, a schedule
(respectively, its or their "Disclosure Schedule") setting forth, among other
things, items the disclosure of which is necessary or appropriate in response to
an express informational requirement contained in or requested by a provision
hereof.

 

3.2         Representations and Warranties With Respect to Target Companies.
Subject to limitations set out herein below and except as set forth in the
Disclosure Schedule, each of Sellers and each Target Company represents,
warrants and agrees that the following statements will be true and correct as of
the Initial Closing Date and as of the date when the Interests are actually
transferred by the Sellers to the Purchasers hereunder, except for those
specifically relating to a time or times other than the Initial Closing Date or
such date when the Interests are actually transferred by the Sellers to the
Purchasers hereunder (as applicable) (which shall be true and correct in all
respects at such time or times):

 

3.2.1          Organization; Good Standing; Qualification; Power and Authority.
Each Target Company is a limited liability company or a corporation validly
existing and in good standing under the laws of the jurisdiction of its
formation. Each Target Company is duly qualified to do business and is in good
standing in each jurisdiction in which the nature of the business conducted or
the properties or assets owned or leased by it makes such qualification
necessary. Each of the Target Companies has the full power and authority to
carry on its business as it is now conducted and to own, lease and operate its
properties. Each of the Target Companies has delivered to any of the Purchasers
complete and correct copies of such Target Company’s articles, bylaws,
shareholders or operating agreement and other formation and organizational
documents, as amended and in effect on the date hereof (collectively, the
“Organizational Documents”).

 

19

 

 

3.2.2        Employees. Schedule 3.2.2 of the Group’s Disclosure Schedule sets
forth a complete list of the name, title and date of hire of each of the Target
Companies’ present Key Persons. Except as disclosed on Schedule 3.2.2 of the
Group's Disclosure Schedules, to the Knowledge of the applicable Target Company,
none of the Key Persons is currently engaged, directly or indirectly, in
competition with the Target Company or the Group.

 

3.2.3       Capitalization.

 

(a)          All of the Interests are in relevant proportions (as provided in
Exhibit B hereto) legally and beneficially and directly owned by Sellers and the
Interests are validly issued, fully paid and non-assessable. There are no
outstanding warrants, options, rights, calls or other similar commitments of any
nature relating to the Interests.

 

(b)          All taxes, fees and other charges due or owing as of the date
hereof in connection with the issuance or registration of the Interests have
been paid in full.

 

(c)          The Interests constitute all of the issued and outstanding 100% of
the share capital of each of the Target Companies.

 

(d)          Details of each of the Target Companies are set forth in Exhibit G
hereto.

 

3.2.4       Authority. Each Target Company has full right, power and capacity to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby. All authorizations and approvals necessary in connection
with the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby by such Target Company have been obtained. This
Agreement is a valid and binding obligation of such Target Company, enforceable
in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, fraudulent conveyance, moratorium or other similar laws
affecting creditors’ rights generally or by the principles governing the
availability of equitable remedies. Neither the execution and delivery of this
Agreement nor the consummation of the transactions contemplated hereby shall,
with or without the lapse of time or the giving of notice or both: (i) violate
the Organizational Documents of such Target Company, (ii) result in the
termination of or any breach of any of the terms or provisions of, result in the
acceleration of the performance required by, or constitute a default under, any
deed of trust, indenture, indebtedness or material contract, lease, agreement or
other instrument, or any judgment, decree or order of any Governmental Authority
to which such Target Company is a party or by which any of them or any of their
respective assets may be bound, or (iii) violates any Law applicable to such
Target Company. No consent or approval, authorization, order, regulation or
qualification in or filing of or with any third party or any Governmental
Authority is required for the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby by such Target Company.

 

3.2.5       Cash amounts. Total cash and cash equivalents of each Target Company
as of the date hereof, including holding amounts owed to the clients of the
Group, will remain with the Group except for the cash and cash equivalents spent
in the ordinary course of business. For avoidance of doubt, cash and cash
equivalents of the Group shall be calculated net of issued but un-cleared checks
and drafts and net of any overdrawn accounts.

 

20

 

 

3.2.6        Financial Statements. The books and records, including the general
ledger details, of each Target Company for the years 2012, 2013 and 2014 and
relevant period of 2015 are correct and complete in all material respects,
fairly and accurately reflect the income, expenses, assets and liabilities of
such Target Company as is required under relevant Legal Requirements and provide
a fair and accurate basis for the preparation of the financial statements and
tax returns of such Target Company. Copies of (i) the balance sheet and related
statement of income and the statements of members’ equity and cash flows
(including any related notes and schedules thereto) for the fiscal year ended
December 31, 2014 are provided as Schedule 3.2.6 hereto (the “Financial
Statements”) and (ii) the Group’s management accounts under the LAS as of
January 31, 2014 (the “Management Accounts”). The Financial Statements and the
Management Accounts are in accordance with the books and records of each of the
Target Companies in all material respects. The Sellers have provided the
Purchasers with all materials requested by the Purchasers during Due Diligence
Investigation and such materials are sufficient, in the opinion of the Sellers,
to ascertain the measure of the Financial Statements’ accordance with the books
and records of respective Target Companies in all material respects and to
apprehend fairly, in all material respects, the financial position of such
Target Companies. The actual gross revenue of the Group in the first nine (9)
months of 2014 was not less than Two Million Sixty-Five Thousand US Dollars (US
$2,650,000) and the actual net profit of the Group in the first nine (9) months
of 2014 was not less than Sixty-Seven Thousand US Dollars (US $67,000) per
calculation provided by Sellers to the Purchasers during Due Diligence
Investigation and upon which calculation the Purchasers relied. For the purposes
of calculation of the actual gross revenue and net profit stipulated by this
Section 3.2.6 any funds received by any Target Company in a currency other than
US Dollars shall be deemed to be converted into the US Dollars at the rate
published by the Bank of Russia on the date of such funds receipt by respective
Target Company. The Management Accounts present fairly, in all material
respects, the financial position of such Target Companies at and for the periods
indicated, and the results of their operations for the periods indicated in
conformity with LAS (except that the Management Accounts do not include any
notes thereto and are subject to normal year-end adjustments the effect of which
will not, individually or in the aggregate, be materially adverse to such Target
Company).

 

3.2.7       Liabilities. None of the Target Companies has any material liability
or obligation (whether known or, to the best of such Target Company’s Knowledge,
unknown, accrued, absolute, contingent or otherwise) which is of a nature that
if known would be required to be reflected in financial statements prepared in
accordance with GAAP consistently applied, nor has any event occurred, known or
unknown, which, with the giving of notice, the passage of time or both, would
create such a liability or obligation, except for (i) liabilities and
obligations which are disclosed or reserved against in the Financial Statements,
(ii) liabilities incurred or accrued in the ordinary course of business
consistent with past practice since February 28, 2015, (iii) liabilities
revealed by any of the Purchasers during Due Diligence Investigation and
specifically listed in Schedule 3.2.7 of the Group’s Disclosure Schedule and
(iv) liabilities arising out of the Cyprus Freeze case and not exceeding US
$337,500. For the purposes hereof “material” shall mean any liability or
obligation in excess of Ten Thousand US Dollars (US $ 10,000).

 

3.2.8       Taxes. For the period of financial years 2012, 2013 and 2014 and
relevant period pending Initial Closing Date:

 

-any and all Tax Returns with respect to each Target Company that are required
to be filed have been timely filed (including any permitted extensions) with the
appropriate Governmental Authorities and such Tax Returns (including information
provided therewith or with respect thereto) are true, complete and correct in
all material respects.

 

-each Target Company has timely paid all Taxes for the said period or portion
thereof ending on or prior to the Initial Closing Date, to the extent due and
payable on or prior to the Initial Closing Date (including any extensions
thereof).

 

-there are no Tax audits or investigations pending or, to the Knowledge of each
Target Company, threatened with respect to such Target Company.

 

-no Tax deficiencies (including penalties and interest) of any kind have been
assessed against any Target Company, other than deficiencies that have been
satisfied by payment or settlement, or withdrawn.

 

-there are no liens for Taxes upon the assets or properties of any Target
Company.

 

-each Target Company has withheld (or will withhold) from its employees,
independent contractors, creditors, stockholders and third parties and timely
paid to the appropriate Governmental Authority proper and accurate amounts in
all material respects for all relevant periods in compliance with all Tax
withholding and remitting provisions of applicable Laws and have each complied
in all material respects with all Tax information reporting provisions of all
applicable Laws.

 

21

 

 

3.2.9        Proceedings; Claims. None of the Target Companies is a party to any
pending action or proceeding by any Governmental Authority for assessment or
collection of Taxes for which such Target Company may be liable, and no claim
for assessments or collection of Taxes for which such Target Company may be
liable has been asserted or, to the Knowledge of such Target Company,
threatened. None of the Target Companies has executed or filed with the U.S.
Internal Revenue Service or any other U.S. or non-U.S. taxing authority any
agreement, which is still in effect, extending the period for assessment or
collection of any income or other Taxes for which such Target Company may be
liable. None of the Sellers, any Target Company, or any of their respective
Affiliates has received notice of any claim from any Governmental Authority in a
jurisdiction where such Target Company does not file Tax Returns that such
entities are or may be subject to taxation by that jurisdiction by reason of the
operation of the Business or otherwise.

 

3.2.10     Transactions with Affiliates. There is no indebtedness between any of
the Target Companies, on the one hand, and any of its managers, officers or
employees, any member of the Group, or any relative, beneficiary or spouse of
such person or any Affiliate of any of the foregoing (collectively, a "Company
Related Person") or Affiliate of the Group, on the other, other than advances
made in the ordinary course of business for business purposes and salaries paid
in arrears for no more than one payment cycle, indebtedness in excess of US$
10,000 (ten thousand US Dollars) in the aggregate and (in each case) consistent
with past practices that are listed and/or those otherwise set forth on Schedule
3.2.10 of the Group’s Disclosure Schedule (the "Intercompany Debt"). No such
Company Related Person or Affiliate provides or causes to be provided any
assets, services (other than services as an officer, manager or employee) or
facilities to any Target Company in excess of Ten Thousand US Dollars (US $
10,000) in the aggregate. None of the Target Companies provides or causes to be
provided any assets, services or facilities to any such Company Related Person
or Affiliate (other than among such Target Company and with respect to their
employment as directors, officers or employees of such Target Company). None of
the Target Companies beneficially owns, directly or indirectly, any investment
in or issued by any such Company Related Person or Affiliate. Except as
disclosed to Purchasers in writing and listed in Schedule 3.2.10 of the Group’s
Disclosure Schedule, there are no contracts with any such Company Related Person
or Affiliate to which such Target Company is a party or by which it is bound in
excess of Ten Thousand US Dollars (US $ 10,000) in the aggregate.

 

3.2.11     Personal Property. Schedule 3.2.11 of the Group’s Disclosure Schedule
sets forth an accurate list of all material assets and personal property owned,
leased or used by the Group. Material for purposes of this Section shall mean
any assets with book or market value of US $5,000 or more. The assets and
personal property owned, leased or used by the Group has been maintained in
accordance with good industry practice and is sufficient in amount and condition
to conduct the Business as presently conducted and, taken as a whole, is in good
operating condition, and is being used and operated in conformity in all
material respects with all applicable Laws.

 

3.2.12    Title to Assets; Absence of Liens and Encumbrances, Etc. Each Target
Company owns outright and/or has a valid leasehold interest in all the
equipment, properties and assets, real and personal, tangible and intangible, of
every nature and description, including, without limitation, those reflected in
the balance sheet of the Group for the period ended February 28, 2015 (except as
to inventory since sold in the ordinary course of business) used in the
Business, all free and clear of all liens, claims and encumbrances (except for
exclusive, non-transferrable license by Target Company 1, as licensor, to
AnastasiaDate Ltd., as licencee, under that certain software license agreement,
dated January 1, 2015, to use the processing software named Online Payment
Processing Solution v. 1.0 ) as of the date hereof and as of the date of the
transfer of the Interests from the Sellers to the Purchasers hereunder. For
avoidance of doubt, upon the transfer of the Interests from the Sellers to the
Purchasers hereunder, the system referred to as “1С УП 8.3” together with all
additional software and/or hardware related to “1С УП 8.3” and all related
source codes and object codes, in all events sufficient for uninterrupted
operations of the Target Companies, shall be transferred to the Purchasers as
part of the assets of the Target Companies.

 

22

 

 

3.2.13    Licenses and Regulatory Approvals and Filings. Each Target Company has
all material permits, licenses and authorizations that are required in order to
permit it or them to own and operate the Business as currently conducted; all
such permits, licenses and authorizations are listed on Schedule 3.2.13 of the
Group’s Disclosure Schedule and correct copies thereof have been provided by
such Target Company to Purchasers; all such permits, licenses and authorizations
are in full force and effect and, to the Knowledge of such Target Company, no
suspension or cancellation of any of them is threatened or reasonably likely. No
Russian antimonopoly consent (i.e., the approval of the acquisition of the
Interest by Purchasers by the relevant anti-trust authority) is required in
connection with this Agreement or the transactions contemplated in this
Agreement. No Target Company is a strategic enterprise within the meaning of
local laws. All such permits, licenses and authorizations are current.

 

3.2.14    Compliance with Law. Each Target Company has been, and is, in
compliance with all licenses, franchises, permits and other authorizations to
the extent required by applicable Law or Governmental Authorities in connection
with the conduct of the Business as now operated. The Business has been
conducted and is now being conducted in compliance with all applicable Laws,
including all applicable foreign trade, anti-corruption, anti-money laundering
or other similar Laws.

 

3.2.15    Contracts. Except as set forth on Schedule 3.2.15 of the Group’s
Disclosure Schedule, none of the Target Companies is a party to or bound by any
material (in each case in excess of Ten Thousand US Dollars (US $ 10,000),
unless otherwise specifically stated): (i) oral or written contract not made in
the ordinary course of business, (ii) contract with any labor union, (iii)
Benefit Plan (iv) contract or lease or series of related contracts or leases
involving payment by or to such Target Company of more than US $50,000 in any
one year period unless terminable by the applicable Target Company, without
penalty, upon no more than sixty (60) days’ advance written notice to the other
party(ies) thereto, (v) material license or agreement relating in whole or in
part to Intellectual Property, (vi) agreement or arrangement for the sale of any
assets or the grant of any preferential rights to purchase any assets, property
or rights or requiring the consent of any party to the transfer thereof other
than in the ordinary cause, (vii) agreement with respect to any merger or
consolidation, acquisition or sale of a substantial amount of assets or a change
in control of such Target Company, (viii) power of attorney or other instrument
or arrangement authorizing anyone to act for or in any way commit such Target
Company to any action, (ix) oral or written contract or agreement with any
Company Related Person, (x) contracts with customers or suppliers of the
Business for the sharing of fees, the rebating of charges or other similar
arrangements; (xi) contracts containing any "most favored nation" type
provision; (xii) contracts containing any "take or pay" type provision in favor
of a third party; or (xiii) contracts containing covenants or terms that affect
the Business and that (A) restrict the ability of such Target Company (or after
the Initial Closing, the Purchasers) to compete in any line of business or with
any Person in any geographical area or (B) restrict the ability of any other
Person to compete with such Target Company in any line of business or in any
geographical area (excluding any restrictive covenants entered into between such
Target Company, on the one hand, and any current or former employee of such
Target Company, on the other hand). Schedule 3.2.15 of the Group’s Disclosure
Schedule provides a list of all contracts of each Target Company or with respect
to the Business. True and complete copies of all contracts set forth on Schedule
3.2.15 of the Group’s Disclosure Schedule have been delivered to Purchasers. No
event which, with or without the passage of time or the giving of notice or
both, constitutes a material default by or material breach of any party to any
such contract or agreement has occurred.

 

3.2.16     Certain Lists.

 

(a)          Schedule 3.2.16(a) of the Group’s Disclosure Schedule contains a
list, as of the date hereof, of the name of each bank in which each Target
Company has an account or safe deposit box and the names of all persons
authorized to draw thereon or have access thereto.

 

(b)          Schedule 3.2.16(b) of the Group’s Disclosure Schedule contains a
list, as of the date hereof, of the location of any property of any kind,
including inventory, in which the Group has any interest.

 

23

 

 

3.2.17    Compliance with Laws Relating to Employment. Each Target Company has
paid all salaries and wages due and payable prior to the Initial Closing Date
and has complied in all material respects with all Laws applicable to it with
respect to employment, employment practices and employment benefits, terms and
conditions of employment, and wages and hours. None of the Target Companies is
engaged in any unfair labor practices. There are no unfair labor practice or
similar complaints relating to such Target Company pending before any
Governmental Authority. There are no material controversies pending or, to the
Knowledge of such Target Company, threatened between or among either such Target
Company and any of their respective employees or any labor union or other
collective bargaining unit representing any of their employees. No union or
other collective bargaining unit has been certified or recognized by such Target
Company as representing any of its employees. None of the Target Companies is
subject to, or, to the Knowledge of such Target Company, threatened by, any
strike or other labor disturbance by any group of employees, and no attempt or
plan to organize such Target Company’s employees, is to the Knowledge of such
Target Company, threatened or contemplated.

 

3.2.18     Employee Benefit Plans. There is no employee or management incentive
plan the cost of which may be charged back to any Target Company. None of the
Target Companies have any other benefit plans or any liability or potential
liability related thereto, including, without limitation, any obligation to
provide any benefits to employees, former employees or beneficiaries of
employees or former employees, or to make any contributions to any plans from
and after the Initial Closing and/or the Final Closing, except as required by
any Legal Requirements. There are no claims, disputes or controversies pending
or, to the knowledge of any Seller or any Target Company, threatened involving
any employee or group of employees of any of the Target Companies. None of the
Target Companies has suffered or sustained any work stoppage and no such work
stoppage is threatened. None of the Target Companies has any collective
bargaining agreements with any of its employees. There is no labor union
organizing or election activity pending or, to the knowledge of any Seller or
any Target Company, threatened with respect to any of the Target Companies.

 

3.2.19     Litigation/Investigations. There are no actions, suits, proceedings
or investigations (to the extent such investigation is known by any Target
Company or any Seller) of any nature pending or, to the Knowledge of the
applicable Target Company, threatened, relating to the Business, such Target
Company or any of its properties or assets or relating to the transactions
contemplated hereby. Such Target Company is not subject to or in default under
any outstanding judgment, order, writ, injunction or decree of any court or of
any governmental agency or instrumentality, and there is no such judgment,
order, writ, injunction, or decree of any kind in effect enjoining or
restraining such Target Company from taking any action of any kind.

 

3.2.20     Certain Events. Except as set forth in Schedule 3.2.17 of the Group’s
Disclosure Schedule, each Target Company has not since and after December 31,
2014:

 

(a)          purchased, sold or otherwise disposed of any material assets, or
assumed or contracted to assume any material obligations, or waived any
substantial right other than in the ordinary course of business;

 

(b)          incurred any obligation or liability, whether absolute, contingent
or otherwise other than in the ordinary course of business;

 

(c)          granted any increase in excess of five percent (5%) in the
compensation payable to any officer, manager or employee other than in the
ordinary course of business;

 

(d)          entered into or amended any Benefit Plan;

 

(e)          entered into or amended any employment or consulting agreement or
arrangement other than in the ordinary course of business;

 

(f)          paid any claim or discharged or satisfied any lien or encumbrance
or paid any obligation or liability other than as and to the extent reflected in
the balance sheet of the Group for the period ended December 31, 2014, or paid
any liability that arose thereafter in the ordinary course of business;

 

(g)          permitted any policies of insurance covering any property which is
material to the Business to lapse or expire without renewal or replacement;

 

(h)          amended its Organizational Documents;

 

(i)          taken any other material action other than in the ordinary course
of business;

 

(j)          made any capital expenditures other than in the ordinary course of
business;

 

24

 

  

(k)          incurred any indebtedness for borrowed money other than in the
ordinary course of business;

 

(l)          suffered any physical damage, distribution or loss (whether or not
covered by insurance) materially and adversely affecting the Business or
properties of such Target Company; or

 

(m)          entered into any agreements with respect to any of the foregoing.

 

3.2.21      Real Property Leases. No real property lease or other real property
obligation of each Target Company as a lessee contains any obligation to
purchase real property and no third party has an option to purchase real
property as to which such Target Company is a lessor. All real property leases
to which such Target Company is a party are listed on Schedule 3.2.21 of the
Group’s Disclosure Schedule. Copies of all real property leases have been
previously delivered to Purchasers. All such leases are valid, subsisting, and
enforceable in accordance with their terms, and such Target Company has not
received nor given written notice of default or breach thereunder nor is there
any basis for such claims.

 

3.2.22     Business Broker. Except for hiring of Dmitry Volkov by the Target
Company 4 for identification of the Interests’ potential purchasers, none of the
Target Companies has employed any broker or investment bank with respect to the
sale contemplated herein and each Target Company represents that it has not
taken any other action that would cause any Target Company or Purchasers to
become liable for the payment of any finder’s fee, investment banker’s fee or
broker’s fee or commission. All fees for identification of the Interests’
purchaser have been paid to Dmitry Volkov in full.

 

3.2.23     Intellectual Property.

 

(a)          As used herein, "Intellectual Property" shall mean all of the
following with respect to the Intellectual Property related to or used in the
Business: (a) all inventions (whether patentable or unpatentable and whether or
not reduced to practice), all improvements thereto, and all patents, patent
applications, and patent disclosures, together with all reissuances,
continuations, continuations-in-part, revisions, extensions, and reexaminations
thereof, (b) all trademarks, service marks, trade dress, logos, trade names,
brand names, designs and corporate names, together with all translations,
adaptations, derivations, and combinations thereof and including all goodwill
associated therewith, and all applications, registrations and renewals in
connection therewith, (c) all copyrightable works, all copyrights and mask
works, and all applications, registrations, and renewals in connection
therewith, (d) all trade secrets and confidential business information
(including technical information, concepts, techniques, operating and
maintenance manuals, ideas, research and development, know-how, formulas, data,
designs, drawings, specifications, customer and supplier lists, pricing and cost
information, and business and marketing plans and proposals), (e) specific
Business oriented or used or necessary for the Business computer software
(including source code, data and related documentation), in each case other than
usual operating systems and day-to-day office programs, (f) Internet domain
names and universal resource locators ("URLs"), (g) all other proprietary
rights, (h) all copies and tangible embodiments thereof (in whatever form or
medium) of each Target Company, and (i) and all good will associated with, and
all derivatives, improvements and refinements of, any of the foregoing.

 

25

 

 

(b)          Schedule 3.2.23 identifies each item of Intellectual Property,
which Group owns or has the right to use pursuant to license, sublicense,
agreement, or permission, and which is necessary or desirable for and material
to the operation of the Business as presently conducted. With respect to each
such item of the Group’s Intellectual Property which is required to be
identified in Schedule 3.2.23 of the Group’s Disclosure Schedule: (i) the
license, sublicense, agreement, or permission covering the item is legal, valid,
binding, enforceable, and in full force and effect; (ii) neither any Target
Company nor, to the Knowledge of any Target Company, any other party to the
license, sublicense, agreement or permission is, in breach or default in any
material respect, and no event has occurred which with notice or lapse of time
would constitute a material breach or default or permit termination,
modification, or acceleration thereunder; (iii) neither such Target Company nor,
to the Knowledge of such Target Company, no other party to the license,
sublicense, agreement, or permission has, repudiated any provision thereof; (iv)
the underlying item of Intellectual Property is not subject to any outstanding
injunction, judgment, order, decree, ruling, or charge; (vi) no action, suit,
proceeding, hearing, investigation (to the extent such investigation is known by
any Target Company or any Seller), charge, complaint, claim, or demand is
pending or, to the Knowledge of such Target Company, is threatened which
challenges the legality, validity, or enforceability of the underlying item of
Intellectual Property; (vii) such Target Company has not granted any sublicense
or similar right with respect to the license, sublicense, agreement, or
permission; and (viii) the transactions contemplated hereby will not constitute
a breach under, or adversely affect, any license, sublicense, agreement or
permission or give any third party a right to terminate or accelerate the
performance required by any of the foregoing.

 

(c)          Neither the Target Companies nor any of their Affiliates, to the
best of Knowledge of the Sellers and the Target Companies, has interfered with,
infringed upon, misappropriated, or otherwise come into conflict with any
Intellectual Property rights of any person, and neither such Target Company nor
any of its Affiliates has received in writing any charge, complaint, claim,
demand, or notice alleging any such interference, infringement,
misappropriation, or violation (including any claim that such Target Company or
any of its Affiliates must license or refrain from using any Intellectual
Property rights of any person). No person has interfered with, infringed upon,
misappropriated, or otherwise come into conflict with, any of the Intellectual
Property of such Target Company.

 

3.2.24     Real Property. All real property currently owned by, leased to, to be
leased to or otherwise occupied by the Group (individually and collectively, the
"Real Property") is listed on Schedule 3.2.24 of the Group’s Disclosure
Schedule, with an indication of whether such Real Property is owned by any
Target Company (the "Owned Real Property") or leased from a third party (the
"Leased Real Property"). All Real Property previously owned or leased by each
Target Company is also listed on Schedule 3.2.24 of the Group’s Company
Disclosure Schedule (individually and collectively the "Previous Locations").
With respect to the Real Property: (a) there are no unpaid assessments for any
public improvements; (b) neither any Target Company nor any of the Sellers have
received any notice from any Governmental Authority of intention to make any
public improvements for which Sellers or such Target Company may be assessed,
directly or by reason or a leasehold interest or otherwise, or of any
condemnation proceedings involving any of the Real Property, and to the
Knowledge of any Target Company, no such assessment or condemnation proceeding
is threatened or contemplated; and (c) all Owned Real Property and each Target
Company’s leasehold interest in all Leased Real Property is free of liens or
encumbrances. All Real Property, including all improvements located thereon, is
in a good state of repair.

 

3.2.25    Business Partners and Suppliers. Schedule 3.2.25 of the Group’s
Disclosure Schedule is a complete list of the top twenty (20) business partners
and suppliers of the Group within the past 12 months. None of such business
partners or suppliers has given written notice to any Target Company or to any
of the Sellers that such business partners or supplier may be, intends to
terminate or modify or has terminated or modified its relationship with any
Target Company, and Sellers agree to immediately notify Purchasers of receipt of
written notice of any change or prospective change in any such relationship
prior to the Initial Closing Date. There are no customer prepayments or deposits
save for those provided in the ordinary course of business.

 

3.2.26    Disclosure. No representation and (or) warranty contained in this
Article 3 in any schedule in the Group’s Disclosure Schedule or in the
Certificate described in Section 5.2.3 contains or will contain any untrue
statement of a material fact, or omits or will omit a material fact necessary to
make the statements contained herein or therein not misleading.

 

3.3        Representations and Warranties With Respect to Sellers. Except as set
forth in the Sellers’ Disclosure Schedule, each of Sellers represents, warrants
and agrees as follow only with respect to itself, himself or itself:

 

3.3.1     Title. Each Seller legally and beneficially owns the applicable
portion of the Interests, and Sellers together legally and beneficially own all
of its, his, her or their (as applicable) Interests in the Target Companies free
and clear of all liens, claims and encumbrances of any nature whatsoever, and
upon delivery to Purchasers of the Interests as provided in Section 2.5.1
hereof, Purchasers shall receive good and valid title to such Interests free and
clear of all liens, claims and encumbrances.

 

26

 

 

3.3.2     Authority. Each of the Sellers has full right, power and capacity to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby. All authorizations and approvals necessary in connection
with the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby by Seller have been obtained. This Agreement is
a valid and binding obligation of Seller, enforceable in accordance with its
terms, except as enforcement may be limited by bankruptcy, insolvency,
fraudulent conveyance, moratorium or other similar laws affecting creditors’
rights generally or by the principles governing the availability of equitable
remedies. Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby shall, with or without the
lapse of time or the giving of notice or both: (i) violate the Organizational
Documents of any of the Sellers; (ii) result in the termination of or any breach
of any of the terms or provisions of, result in the acceleration of the
performance required by, or constitute a default under, any deed of trust,
indenture, mortgage, indebtedness or material contract, lease, agreement or
other instrument, or any judgment, decree or order of any Governmental Agency to
which any of the Sellers is a party or by which he or any of his respective
assets may be bound, or (iii) violate any Law applicable to any of the Sellers.
Except as specifically contemplated by this Agreement, no consent or approval,
authorization, order, regulation or qualification in or filing of or with any
third party or any Governmental Authority, if any, is required for the execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby by Sellers.

 

3.3.3     Litigation. There are no actions, suits, proceedings or investigations
of any nature pending or, to the Knowledge of Sellers, threatened in writing
against Sellers that challenge the validity of the transactions contemplated by
this Agreement or would prevent or prohibit the consummation of the transactions
contemplated hereunder.

 

3.3.4     Taxes. There are no Tax audits or investigations pending or, to the
knowledge of Seller, threatened with respect to Seller relating to any Target
Company or the Business. Seller is not a party to any pending action or
proceeding by any Governmental Authority for assessment or collection of Taxes
relating to any Target Company for which such Target Company may be liable, and
no claim for assessments or collection of Taxes relating to such Target Company
for which any Target Company may be liable has been asserted or threatened.
Seller has not executed or filed with the Internal Revenue Service or any other
taxing authority any agreement, which is still in effect, extending the period
for assessment or collection of any Taxes relating to any Target Company for
which such Target Company may be liable.

 

3.3.5     Business Broker. Seller has not employed any broker or investment bank
with respect to the sale contemplated herein and Seller represents that it has
not taken any other action that would cause any Target Company or Purchasers to
become liable for the payment of any finder’s fee, investment banker’s fee or
broker’s fee or commission.

 

3.3.6     Disclosure. No representation or warranty contained in this Section or
in the Certificate described in Section 4.2.2 contains or will contain any
untrue statement of a material fact, or omits or will omit a material fact
necessary to make the statements contained herein or therein not misleading.

 

3.4         Representations and Warranties of Purchasers. Each of the Purchasers
represents, warrants and agrees as follows:

 

3.4.1     Organization; Good Standing; Power and Authority; Effective Agreement.
TOT Group Russia LLC is a limited liability company validly existing under the
laws of the Russian Federation, and TOT Group Europe Ltd. is a company organized
and existing under the laws of England and Wales. Purchasers have the power and
authority to carry on their respective business as it is now conducted, and to
own, lease and operate their respective properties. Purchasers have the
necessary power and authority to execute and deliver this Agreement and shall at
the Initial Closing and the Final Closing have taken all necessary action to
consummate the transactions contemplated hereby at such dates. The execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby have been duly authorized by all necessary company action of Purchasers.
This Agreement is a valid and binding obligation of Purchasers, enforceable in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other similar
laws affecting creditors’ rights generally or by the principles governing the
availability of equitable remedies.

 

27

 

 

3.4.2      No Violation, Consents. Neither the execution and delivery of this
Agreement nor the consummation of the transactions contemplated hereby shall,
with or without the lapse of time or the giving of notice or both: (i) violate
the Organizational Documents of Purchaser, (ii) result in the termination of or
any breach of any of the terms or provisions of, result in the acceleration of
the performance required by, or constitute a default under, any material deed of
trust, indenture, indebtedness or material contract, lease, agreement or other
instrument, or any judgment, decree or order of any Governmental Authority to
which either Purchaser is a party or by which it or any of its assets may be
bound, or (iii) violate any Law applicable to Purchaser. Other than filings with
the SEC and Nasdaq required by the U.S. securities laws and the Nasdaq rules
listed in Schedule 3.4.2 of the Purchaser’s Disclosure Schedule hereto, no
consent or approval, authorization, order, regulation or qualification in or
filing of or with any third party or any Governmental Authority is required for
the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby by Purchaser.

 

3.4.3      Litigation. There are no actions, suits, proceedings or
investigations of any nature pending or, to the knowledge of Purchaser,
threatened in writing against Purchasers or any of its Affiliates that challenge
the validity of the transactions contemplated by this Agreement or would prevent
or prohibit the consummation of the transactions contemplated hereunder.

 

3.4.4      Business Broker. Purchasers have not employed any broker or
investment bank with respect to the sale contemplated herein and Purchasers
represent that they have not taken any other action that would cause Sellers to
become liable for the payment of any finder’s fee, investment banker’s fee or
broker’s fee or commission.

 

3.4.5      Disclosure. No representation or warranty in this Section 3.4 or in
the Certificate described in Section 5.1.2 contains or will contain any untrue
statement of a material fact, or omits or will omit a material fact necessary to
make the statements contained herein or therein not misleading.

 

ARTICLE 4

COVENANTS

 

4.1         Covenants of Target Companies and Sellers.

 

4.1.1      Conduct of Business; Certain Covenants. From and after the date
hereof and prior to the date when the Interests are actually transferred by the
Sellers to the Purchasers hereunder, each Target Company agrees, and Sellers
agree to cause each Target Company, to conduct the Business and operations of
such Target Company only in the ordinary course consistent with past practices
and use its and their commercially reasonable efforts to preserve intact the
Business and such Target Company’s assets and such Target Company’s
organizations and relationships with employees, agents, customers and others
having business dealings with them.

 

4.1.2      Certain Prohibited Transactions. From and after the date hereof and
prior to the date when the Interests are actually transferred by the Sellers to
the Purchasers hereunder, each Target Company and Sellers, as applicable, shall
not, without the prior written consent of Purchasers, which consent shall not be
unreasonably withheld, perform the following actions (unless such actions are
performed due to Restructuring):

 

(a)          amend any Target Company’s Organizational Documents;

 

(b)          issue, transfer, sell or deliver any interest in the Interests (or
securities convertible into or exchangeable, with or without additional
consideration, for such Interests);

 

(c)          grant any option, warrant, right, call or commitment of any
character relating to the Interests or enter into voting trusts or other
agreements or understandings with respect to the voting of the Interests;

 

28

 

  

(d)          sell or otherwise dispose of, or grant any security interest in or
encumbrance on, any of the Target Companies’ assets or properties;

 

(e)          incur any indebtedness for borrowed money outside the ordinary
course of business;

 

(f)          enter into or implement any new Benefit Plans, or amend in any
material respect the terms of any Benefit Plans which are in existence other
than as required by Law;

 

(g)          enter into any written employment, consulting or similar contract
not terminable without penalty by any Target Company upon not more than 60 days
advance written notice, unless such actions are performed in the ordinary course
of business;

 

(h)          grant any increase or pay any bonuses or grant any increase in the
compensation payable to any officer, manager or employee;

 

(i)          enter into any oral or written contract or agreement or any
transaction with any Company Related Person;

 

(j)          enter into any oral or written contract or agreement outside of the
ordinary course of business or, other than purchases or sales of inventory or
provision of services in the ordinary course of business, involving obligations
of any Target Company in excess of $10,000;

 

(k)          make any capital expenditure in excess of $10,000;

 

(l)          enter into any material commitment or transaction, except as
contemplated by this Agreement;

 

(m)          take any action, or by inaction permit any action to be taken or
event to occur, which would cause any representation or warranty made in or
pursuant to Section 3.2 of this Agreement to be untrue in any material respect
as of the Initial Closing and/or the Final Closing; or

 

(n)          enter into any agreement with respect to any of the foregoing.

 

4.1.3      Due Diligence. Each Target Company has already provided the
Purchasers and their representatives with all information regarding each Target
Company and the Business, afforded Purchasers and their representatives
reasonable access to all Real Property for the purposes of inspecting the same
and shall cooperate with Purchasers and their representatives in their due
diligence investigation of each Target Company, the Business and assets (“Due
Diligence Investigation”).

 

4.1.4      Interests. Other than the transfers of the Interests by Sellers to
the Purchasers hereunder, until the Final Closing, each Seller agrees that he,
she or it shall not (i) sell, transfer, assign or convey title to any of his,
her or its Interests, (ii) create or permit any other person to create any lien,
claim, pledge, equity or encumbrance against such Seller’s title to any of such
Interests, (iii) take any action, or by inaction permit any action to be taken
or any event to occur, which would cause any representation made in or pursuant
to this Agreement to be untrue in any material respect as of the Initial Closing
or Final Closing respectively, or (iv) enter into any agreement or understanding
to take any action prohibited by (i), (ii) or (iii) above.

 

4.1.5      Satisfaction of Conditions. Each of the Target Companies and Sellers
shall use their commercially reasonable efforts, and take all such actions as
may be reasonably necessary or appropriate, to cause (i) the satisfaction of the
Conditions set forth in ARTICLE 5 of this Agreement, and (ii) the consummation
of the transactions contemplated by this Agreement.

 

29

 

 

4.1.6      Notices. Each of the Target Companies and the Sellers (as the case
may be) shall give prompt notice to Purchasers of the occurrence or failure to
occur of any event which would be likely to cause any representation or warranty
herein to be inaccurate or untrue in any material respect from the date hereof
to Final Closing and any material failure to comply with or satisfy any
covenant, condition or agreement to be satisfied or complied with by them
hereunder.

 

4.1.7      Deliverables; Other Agreements. At the Initial Closing and Final
Closing (as applicable) Sellers shall provide any of the Purchasers with the
following (subject at all times to cooperation from the Purchasers (where such
cooperation is required pursuant to the Legal Requirements for the purposes of
transfer of Interests)):

 

(a)          the Interests and originals of all certificates of registration
(including with the Tax Authorities) of each Target Company (free and clear of
any and all liens, claims and encumbrances of any nature whatsoever), together
with all required in each relevant jurisdiction of formation of the Target
Companies transfer documents, stock powers or assignments of Interests in
connection therewith, including, without limitation, with respect to the Local
Transfer, the Local Law Purchase Agreements (Sellers shall arrange for execution
by the Sellers and the Purchasers and certification of the Local Law Purchase
Agreements by a local notary public in accordance with applicable Local Law)
that the transfer of documents provided for by applicable Legal Requirements is
be performed prior to or at the Final Closing by the notary certifying the Local
Transfer, and Sellers shall cause the execution and filing of application on
changes of information in the local state register of legal entities with
respect to the Local Transfer);

 

(b)          Executed Non-Competition Agreements in the respective form and
content substantially the same as set forth in Exhibit H (the "Non-Competition
Agreements") from the Sellers; which Non-Competition Agreements shall prohibit,
to the extent set forth therein, any direct or indirect engagement of each of
the Sellers competition with the Business for a period of twenty-four months
from the Initial Closing and certain restrictions on solicitation;

 

(c)          Escrow Agreement in the form of Exhibit F, executed by the Sellers
and the Escrow Agent;

 

(d)          "Pay-off" letters for Outstanding Indebtedness (if any) not
expressly agreed by Purchasers to remain outstanding after the Initial Closing;

 

(e)          Certified copy of each Target Company’s
shareholders’/members’/participants’ and directors or other applicable governing
body resolutions authorizing the transaction contemplated in this Agreement on
behalf of such Target Company;

 

(f)          Duly executed Sellers Guaranty in the form attached in Exhibit P;

 

(g)          Sellers’ Certificates in accordance with Sections 5.2.3, 5.2.13 and
5.2.15;

 

(h)          All consents, approvals and waivers described in Section 5.2.4 or
required to be obtained in connection with the transactions contemplated herein,
including change in control of the Target Companies, which have been obtained;

 

(i)          If requested by the Purchasers, duly executed written resignation
in the agreed form of such existing directors, secretary and auditors of each
Target Company (complying in all respects with applicable law), which include a
written confirmation that they do not have any claim for unpaid fees or
expenses;

 

(j)          In connection with the issuance of the Consideration Shares and as
a condition to the issuance of the Consideration Shares, the filled out and
signed Accredited Investor Questionnaire attached hereto as Exhibit E-1;

 

(k)          New eleven (11) months lease agreement for the office premises with
particulars specified in Exhibit K hereto (the “New Office Lease”);

 

30

 

  

(l)          Copies of the notices required to be delivered to each of the
landlords of the Leased Real Property and to other Company’s agreements
counterparties if such leases or agreements require notice (if any) of the
transactions contemplated herein, including change in control of the Target
Companies (collectively, the “Required Notices”);

 

(m)          Unless otherwise agreed, duly executed in the agreed form bank
mandates of each Target Company to remove the existing authorised signatories on
the bank accounts and to appoint Purchasers’ appointees as signatories on such
accounts;

 

(n)          Bank Accounts: (i) list of all bank and securities accounts
together with the bank account agreements, bank signature cards related thereto
and the account statements showing the balance on each bank account of each
Target Company and (ii) originals of the duly signed orders and instruments,
instructing all bank and securities accounts opened by each Target Company to
replace the signatories to such accounts with the designees by the Purchasers
(in the form and substance satisfactory to Purchasers);

 

(o)          All of the Target Companies’ books, records, licenses and permits
(including the statutory books and records (including related to Tax and
employment) of each Target Company all of which must be up to date (except for
reflecting events at the Initial Closing) together with all corporate seals; the
up-to-date original register of shareholders/members/participants of each Target
Company; originals of all licenses and permits held by any Target Company; and
originals of the duly signed orders and instruments cancelling each and all
powers of attorney issued by any Target Company) (for avoidance of doubt, such
books, records, licenses, instruments and other documents under this Section
4.1.7(o) could be left in the office premises related to the New Office Lease if
the Purchasers take possession and control of such premises and such documents);
and

 

(p)          All other deliverables of the Target Companies and/or Sellers as
set forth in this Agreement.

 

4.1.8       Disclosure. The Target Company and Sellers shall not make any public
announcement or disclosure with respect to the transactions contemplated herein
without the consent of Purchasers with respect thereto, except for those listed
in Part 1 of Exhibit M hereto.

 

4.1.9       Additional Guaranty. After the execution and delivery of this
Agreement, the Target Company and Sellers shall cause an additional guaranty to
be provided by the Additional Guarantors, such guaranty to be on the same terms
and conditions as the Sellers Guaranty.

 

4.2         Covenants of Purchasers.

 

4.2.1       Disclosure. Purchasers shall not, prior to Initial Closing, make any
public announcement or disclosure with respect to the transactions contemplated
herein without the consent of Sellers with respect thereto, except for those
listed in Part 2 of Exhibit M hereto.

 

4.2.2       Deliverables. At the Initial Closing, Purchasers shall pay or
provide Sellers or the Escrow Agent (as applicable) with the following:

 

(a)          The first Installment in the manner set forth in Section 2.1.6(a)
above (including an irrevocable instruction to the transfer agent of the
Guarantor to issue to Sellers such amount of the Consideration Shares as
determined pursuant to Section 2.1.6(a));

 

(b)          Resolutions of the directors of Purchasers authorizing the
transaction on behalf of Purchasers;

 

(c)          Purchasers’ Certificate in accordance with Section 5.1.2;

 

31

 

  

(d)          Resolutions of the board of directors of Guarantor authorizing the
transaction contemplated hereby, including the issuance, from time to time, of
the Consideration Shares and provision of the guaranty hereunder;

 

(e)          Escrow Agreement, executed by the Purchasers;

 

(f)          Duly executed guaranty of the Guarantor to the Sellers as set forth
in Section 5.1.4. hereto;

 

(g)          All other deliverables of Purchasers as set forth in this
Agreement.

 

4.2.3        Compensation of Certain Key Persons. Subject to consummation of the
Initial Closing and Final Closing, Purchasers shall cause Marat Ruslanovitch
Abasaliev, as a General Director of Target Company 4, to receive during the
first twelve (12) months after the Final Closing (so long as serves the Group
and Purchasers as a General Director of the Target Company 4 during such twelve
(12) months period) a total fixed compensation net of income taxes of not less
than the amount specified in Exhibit J. Subject to consummation of the Initial
Closing and Final Closing, the Parties have agreed that after the date the
Interests are actually transferred by the Sellers to the Purchasers hereunder,
Mr. Marat Ruslanivitch Abasaliev will continue to be employed by the Target
Company 4 on the terms specified in Exhibit J. Subject to consummation of the
Initial Closing and Final Closing, (i) the Purchasers shall recommend to the
independent Compensation Committee of the Board of Directors of Guarantor that
the General Director of the Target Company 4 and Key Persons listed in Exhibit C
hereto as the key managers of the Group would participate in formal stock option
plans of the Group, subject to conditions to be determined not later than three
(3) months after the Final Closing; and (ii) the stock option plans awards to
the General Director of the Target Company 4 and the key managers of the Group
(if earned or awarded under such plans) will be adjusted accordingly to reflect
new projects initiated by the Group and its management.

 

4.3        Employee Benefit Matters. On the Final Closing Date, all employees of
the Target Companies shall, at Purchasers’ option, either remain employees of
the applicable Target Company or become employees of Purchasers or their
Affiliates. Purchasers or their Affiliates, in their sole discretion, may retain
such employees or terminate such employees after the Final Closing Date.
Notwithstanding above the Purchasers shall retain Marat Ruslanovitch Abasaliev,
as a General Director of the Target Company 4, for not less than six (6) moths
after the Final Closing Date.

 

4.4        Tax Matters.

 

4.4.1        Tax Returns. Each Target Company shall file or cause to be filed
when due, including any extensions, all Tax Returns that are required to be
filed by or with respect to such Target Company for the period before the
Initial Closing Date and/or the Final Closing Date and shall pay or cause to be
paid all Taxes due in respect of such Tax Returns. The Sellers shall prepare, or
cause their representative to prepare, a draft of all Tax Returns relating to
federal, state, local or foreign income Taxes that are required to be filed by
each Target Company after the Initial Closing Date and/or the Final Closing Date
for taxable years or periods ending on or before the Initial Closing Date and/or
the Final Closing Date (as applicable) and not previously filed by such Target
Company (collectively, "Company Tax Returns").

 

4.4.2        Tax Position. Each Target Company shall and, with respect to the
Company Tax Returns only, the Sellers shall, keep Purchasers informed on and
after the date hereof of the status of material changes in the tax position of
any Target Company relating to taxable periods ending on or before the Final
Closing Date, and shall provide Purchasers with reasonable opportunity to review
and comment on any material written correspondence received or proposed to be
delivered with respect to the tax position of such Target Company in connection
with the taxable periods ending on or before the Final Closing Date (as
applicable). Notwithstanding provisions of this Section 4.4.2, the Sellers shall
not be obligated to notify the Purchasers or keep them informed of the change
from “simplified” taxation system under the local laws the Target Company 3 and
Target Company 4 used before the Restructuring to “regular” taxation system
under the local laws; provided, however, that the Sellers shall notify the
Purchasers or keep them informed of other material changes in the tax position
of the Target Company 3 and Target Company 4 directly or indirectly caused by
the Restructuring.

 

32

 

 

4.4.3        Reliance on Knowledge. Other than with respect to Any Cyprus Freeze
Claims which were not either satisfied by the Sellers, the Sellers Guarantor or
the Additional Guarantors within the Settlement Term pursuant to Section 2.7.8
above or deducted and offset by the Purchasers from the Deferred Consideration
payments, the Purchasers shall not be entitled to claim Damages from the Sellers
or Target Companies in connection their breaches of their respective
representations, warranties, covenants or agreements under this Agreement if
information regarding such breaches representations, warranties, covenants or
agreements (i) revealed by the Sellers to the Purchasers in writing during the
Due Diligence Investigation, (ii) disclosed by the Sellers in the Disclosure
Schedule or (iii) acknowledged in writing by the Purchasers in any other manner.

 

4.5         Restructuring. The transfer of the Interests and/or Business in the
Target Company 3 and the Target Company 4 from the owners of such Interests as
of the date hereof to the Sellers in the in course of Restructuring and the
resulting change from “simplified” taxation system under the local laws the
Target Company 3 and Target Company 4 used before the Restructuring to “regular”
taxation system under the local laws shall not be treated as breach of any of
the Sellers’ and Target Companies’ representations, warranties, covenants or
agreements under this Agreement.

 

ARTICLE 5

 

CONDITIONS

 

5.1        Conditions to the Obligations of Sellers. The obligations of the
Sellers to consummate the transactions contemplated by this Agreement are
subject, unless waived by the Sellers, to the satisfaction of the following
conditions:

 

5.1.1         Compliance by Purchasers. (i) All the terms, covenants and
conditions of this Agreement required to be complied with and satisfied by
Purchasers prior to the Initial Closing Date shall have been complied with and
satisfied in all material respects, and (ii) the representations and warranties
made by Purchasers shall be true and correct in all material respects at and as
of the Initial Closing Date, except for those specifically relating to a time or
times other than the Initial Closing Date (which shall be true and correct in
all respects at such time or times) and except for changes permitted by this
Agreement, with the same force and effect as if made at and as of the Initial
Closing Date.

 

5.1.2         Purchasers’ Certificate. Purchasers shall deliver to Sellers a
certificate signed by Purchasers, dated the Initial Closing Date, certifying to
the fulfillment of the conditions specified in Section 5.1.1, deliverance of
which shall not be unreasonably withheld.

 

5.1.3         Agreements. Purchasers shall have delivered to Sellers executed
Escrow Agreement.

 

5.1.4         Guaranty. The Guarantor shall provide a written guaranty of the
Purchasers fulfilling all of their payment obligations under this Agreement
(including under Section 2.8 (Value Guaranteed Floor of Consideration Shares),
under Section 2.9 (Options) with respect to return, subject to the terms and
conditions set forth in such Section 2.9, of the Interests actually received by
the Purchasers from Sellers as well Guarantor’s and Purchasers’ obligations
under and subject to conditions set forth in Sections 2.1.6(c), 2.1.6(d) and
2.1.6(e), such guaranty to be substantially in the form attached as Exhibit L
hereto.

 

5.2        Conditions to the Obligations of Purchasers. The obligations of
Purchasers to consummate the transactions contemplated by this Agreement are
subject, at Purchasers’ option, to the satisfaction of the following conditions:

 

33

 

 

5.2.1        Tender of Interests. At the Initial Closing, Sellers shall, subject
to delivery of Escrow Fund to the Escrow Agent, have initiated a delivery to
Purchasers of the Interests representing 100% of the share capital of each of
Polimore Capital Limited and Brosword Holding Limited free and clear of all
liens, claims and encumbrances of any nature whatsoever and shall have initiated
the Local Transfer to the Purchasers, in each case by executing and delivering
as required in each relevant jurisdiction of formation of the Target Companies
transfer documents, stock powers or assignments of Interests in connection
therewith, including, without limitation, the Local Law Purchase Agreements. At
the Final Closing, the Sellers shall have delivered to the Purchasers the
interest representing 100% of share capital of each of the Target Companies free
and clear of all liens, claims and encumbrances of any nature whatsoever.

 

5.2.2        Compliance by Sellers. (i) All the terms, covenants and conditions
of this Agreement required to be complied with and satisfied by Sellers and each
Target Company at or prior to the Initial Closing Date and the date when the
Interests are actually transferred by the Sellers to the Purchasers hereunder
shall have been duly complied with and satisfied in all material respects, and
(ii) the representations and warranties made by each Target Company and the
Sellers shall be true and correct in all material respects at and as of the
Initial Closing Date and as of the date when the Interests are actually
transferred by the Sellers to the Purchasers hereunder, except for those
specifically relating to a time or times other than the Initial Closing Date or
the date when the Interests are actually transferred by the Sellers to the
Purchasers hereunder (which shall be true and correct in all material respects
at such time or times) and except for changes permitted by this Agreement, with
the same force and effect as if made at and as of the Initial Closing Date and
as of the date when the Interests are actually transferred by the Sellers to the
Purchasers hereunder, and (iii) non-confidentiality agreements under the Russian
laws (containing restrictions on solicitation and non-disclosure and non-use of
confidential information and/or trade secrets) concluded between all Key Persons
and applicable Target Companies shall be in full force and effect.

 

5.2.3        Sellers’ Certificate. Sellers shall deliver to Purchasers a
certificate signed by the Sellers, dated the Initial Closing Date, certifying to
the fulfillment of the conditions specified in Section 5.2.2, the delivery of
which shall not be unreasonably withheld.

 

5.2.4        Consents. Sellers shall have obtained and delivered to Purchasers
all consents, approvals and waivers from Governmental Authorities and all other
persons (including, without limitation, from VISA and Mastercard), from the
counterparties of other contracts and agreements of the Target Companies to the
extent such contracts or agreements require consent or prior notice with respect
to the transactions contemplated herein, and, to the extent required under the
applicable lease agreement or other documents related to the Leased Real
Property, from each of the landlords of the Leased Real Property to consummate
the transactions hereunder as specifically listed on Exhibit E.

 

5.2.5        Litigation. There shall be no order, decree or judgment of any
Governmental Authority having competent jurisdiction enjoining or otherwise
preventing or prohibiting the consummation of the transactions contemplated by
this Agreement. No suit, action, investigation, inquiry or proceeding by any
Governmental Authority or other person shall have been instituted against any
Party which could materially and adversely affect the consummation of the
transactions contemplated hereunder or which could prevent the Purchasers from
continuing to operate the Business in all material respects as of the date
hereof or could create or cause or could reasonably likely create or cause any
material liability for any of the Target Companies or Purchasers.

 

5.2.6        No Material Adverse Change. During the period from the date hereof
to the Initial Closing Date, there shall not have been any material adverse
change in the financial position or results of operations of any of the Target
Companies or the Business, and none of the Target Companies shall not have
sustained any material damage to its assets that materially and adversely
affects the Business as it is operated as of the date hereof.

 

5.2.7        Agreements. Each Seller shall have delivered to Purchasers an
executed Non-Competition Agreement;

 

5.2.8        Company Documents. Purchasers shall have received from the Sellers
a joint resolution adopted by the board of directors or other appropriate
governing body of, and all of the shareholders/members/participants of each
Target Company approving this Agreement and the transactions contemplated
hereunder.

 

5.2.9       Accredited Investor Questionnaire. Each Seller shall have delivered
to Purchasers the filled out and signed Accredited Investor Questionnaire in the
form attached hereto as Exhibit E-1.

 

34

 

  

5.2.10     Notices. Sellers shall have obtained and delivered to Purchasers
copies of the Required Notices (if any);

 

5.2.11     New Office Lease. Sellers shall have caused the landlord(s) of the
office space in business center referred to in Exhibit K hereto to execute and
deliver to one of the Target Companies the New Office Lease;

 

5.2.12     Sellers Guaranty. Sellers shall have obtained and delivered to
Purchasers fully executed Sellers Guaranty in the form attached in Exhibit P;

 

5.2.13     Due Diligence. Sellers shall have certified to Purchasers in writing
that all information provided by Sellers and the Target Companies during
Purchasers’ exercise of due diligence investigation is correct and complete in
all material respects for purposes of correct evaluation of the Group and its
value and all risks associated with the Business, and Purchasers shall have been
satisfied, in its sole and absolute discretion, with the Due Diligence
Investigation.

 

5.2.14     Failure of Closing. If a Party fails to comply with any of its
obligations provided for in the Escrow Agreement and in this Agreement to be
performed at the Initial Closing Date or the Final Closing Date and therefore
the Initial Closing or the Final Closing (as applicable) has not occurred due to
such failure, the non-breaching Party may, by notice to the breaching Party:

 

(a)          elect to proceed to the Initial Closing or the Final Closing (as
applicable) as far as is reasonably practicable and set another date on which
the breaching Party must comply with those obligations which it has failed to
comply with;

 

(b)          postpone the Initial Closing or the Final Closing (as applicable)
to a Business Day which is not more than 5 (Five) Business Days (and so deferred
Initial Closing Date or the Final Closing Date (as applicable) shall be deemed
to be the Initial Closing Date or the Final Closing Date (as applicable) for the
purpose of this Agreement); or

 

(c)          terminate this Agreement under and only in compliance with Section
7.1.3.

 

5.2.15     Revenue and Liabilities. Purchasers shall have received a certificate
signed by Sellers and related supporting documentation and financial statements
certifying that (i) the actual gross revenue of the Group in the first nine (9)
months of 2014 was not less than Two Million Sixty-Five Thousand US Dollars (US
$2,650,000) and the actual net profit of the Group in the first nine (9) months
of 2014 was not less than Sixty-Seven Thousand US Dollars (US $67,000) per
calculations provided by Sellers to the Purchasers during Due Diligence
Investigation upon which calculations the Purchasers relied; (ii) none of the
Target Companies paid any dividends or distributions in 2014 or otherwise
disposed of or transferred any profits of any of the Target Companies except for
salaries, bonuses and other compensatory payments (but not dividends or
distributions) made under and in compliance with the current employment
agreement of Marat Ruslanovitch Abasaliev; (iii) none of the Target Companies
have as of the Initial Closing Date any outstanding pledges or obligations to
pay dividends or to proceed any other settlements or make any payments to the
founders; (iv) all internal bonuses or other compensation in any form with
respect to each Target Company were fully satisfied or settled prior the Initial
Closing; (v) none of the Target Companies have as of the Initial Closing Date
any material overdue liabilities, liabilities not paid on time, liabilities
arising from any litigation or any other contingent liabilities apart from
liabilities arising from the Cyprus Freeze case; (vi) the Target Companies have
as of the Initial Closing Date sufficient cash flow reserve to cover internal
liabilities (staff salaries, bonuses, etc.); (vii) each Target Company has as of
the Initial Closing Date sufficient funds to satisfy in full all outstanding
bonuses and salaries to its employees for 2014 without any funds from
Purchasers; and (viii) each Target Company possesses sufficient funds for
rolling reserves and payments due to merchants.

 

35

 

 

ARTICLE 6

 

SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION; Limitation of liability

 

6.1         Survival. The representations, warranties, covenants and agreements
contained in this Agreement (including Exhibits hereto and the Disclosure
Schedules) shall survive the Initial Closing until eighteen (18) months from the
Initial Closing Date; provided, however, that:

 

(a)          the representations and warranties in Sections 3.2.1, 3.2.3, 3.2.4,
3.2.22, 3.3.1, 3.3.2, 3.3.5 (collectively, the “Fundamental Representations”)
and the representations and warranties in the cases of fraud, gross negligence,
willful misconduct, intentional misrepresentation or intentional or knowing
breach of a representation, warranty or covenant of any Seller or the Target
Company shall survive indefinitely;

 

(b)          the representations and warranties set forth in Sections 3.2.8 and
3.3.4 (Taxes) shall survive until 3 years from the Final Closing Date with
respect to the liabilities in question (giving effect to any waiver, mitigation
or extension thereof);

 

(c)          the covenants and agreements which by their nature or terms are to
be performed after Initial Closing and/or the Final Closing will survive until
six (6) months following the date on which such covenant or agreement should be
performed under the terms hereof.

 

Neither the Sellers, Target Companies nor Purchasers shall have any liability
whatsoever with respect to any such representations and warranties unless a
Claim is duly delivered to the Sellers hereunder prior to the expiration of the
survival period for such representation and warranty, in which case such
representation and warranty shall survive as to such Claim until such Claim has
been finally resolved. No Party shall seek, or be entitled to, incidental,
indirect, punitive, special or consequential damages in any Claim (except
insofar as the same are part of a third party Claim subject to indemnification),
nor shall it accept payment of any award or judgment for such indemnification to
the extent that such award or judgment includes such party's incidental,
indirect, punitive, special or consequential damages (except insofar as the same
are part of a third party Claim subject to indemnification).

 

6.2         Limitation of Sellers’ Liability

 

6.2.1       The provisions of this Section 6.2 shall operate to limit or reduce
the liability of each of the Sellers in respect of Claims under the Agreement,
including Claims, which shall have been made in connection with breach of
representations, warranties, covenants and agreements contained in this
Agreement and brought against any of them.

 

6.2.2       Time Limits

 

(a)          No Claim shall be made unless the Sellers have been given written
notice together with all available supporting documents and full written details
(to the extent available to the Purchasers) of the specific matter and amount in
respect of which such Claim is made, as provided in Section 6.3.2.

 

(b)          If the Sellers do not challenge the Claim or do not notify the
Purchasers that it intend to challenge the Claim within ten (10) Business Days
from the date of the Sellers’ notification by the Purchasers of such Claim (the
“Undisputed Claim”), the amount of compensation for the claimed breach due from
the Sellers shall be established as the amount referred to in the initial notice
of the Claim.

 

(c)          If any of the Sellers challenge the Claim, the Seller(s) and the
Purchasers shall settle such disagreement by way of good-faith negotiations. If
within thirty (30) Business Days from the time of commencement of such
negotiations the Seller(s) and the Purchasers cannot reach agreement, the
dispute with respect to the Claim shall be subject to resolution in accordance
with Section 8.8 (Governing Law; Jurisdiction; Waiver of Jury Trial) of this
Agreement.

 

36

 

 

6.2.3        If any fact or circumstance comes to the notice of the Purchasers
which might constitute or give rise to a Claim the Purchasers shall as soon as
practicable notify the Sellers giving full details (so far as practicable and to
the extent available to the Purchasers) of the Claim in a manner set forth in
Section 6.3.2. If the Sellers assume the responsibility to defend such claim as
set forth in Section 6.3.2, they and the Sellers’ Representative shall keep the
Purchasers informed of all material developments of the Claim.

 

6.2.4        Limit of aggregate liability. Subject always to the paragraph below
and except as set forth in Section 6.3.3 (claims arising under Cyprus Freeze
case), the aggregate liability of the Sellers, the Sellers Guarantor and the
Additional Guarantors in respect of all Claims shall not in any event exceed the
entire Purchase Price received or receivable by the Sellers. For the purposes of
this Section 6.2.4 any part of the Purchase Price shall be deemed as
“receivable” only if the obligation to pay respective Installment is due from
the Sellers.

 

6.2.5        Exclusion of single Claims below stated amount. The Purchasers
shall not make any Claims against any of the Sellers unless the loss sustained
under that Claim shall exceed the equivalent of Ten Thousand US Dollars (US
$10,000) in the aggregate and then only in respect of such excess (such excess
for the purposes of this Agreement shall be referred to as an “Eligible Claim”).

 

6.2.6        Provision made in latest accounts. The Sellers shall have no
liability to the extent that allowance, provision or reserve was made in the
Financial Statements in respect of the matters to which such liability relates
or such matter was taken into account in computing the amount of any such
allowance, provision or reserve or such matter was specifically referred to in
the notes to the Financial Statements.

 

6.2.7        Retrospective legislation. The Purchasers shall have no Claim if
and to the extent that any breach or Claim occurs as a result of any legislation
or administrative practice (not in force as of the date of Agreement which takes
effect retrospectively or occurs as a result of the passing of, or any change
in, any law, rule, regulation or any administrative practice of any governmental
or regulatory authority, including any change in the basis or method of
calculation of or any increase in the rates of Tax or any withdrawal of relief
from Tax not actually (or prospectively) in force at the date hereof.

 

6.2.8        Change in accounting or Tax practice. The Sellers shall be under no
liability in respect of any matters resulting from a change in accounting or in
Tax policy or practice of the Group after Initial Closing.

 

6.2.9        Repayment of Claims met. If the Seller(s) pays to the Purchasers an
amount in respect of any Claim and the Purchasers subsequently recover from a
third party a sum for the same Claim, the Purchasers shall within fifteen (15)
days from the receipt of such funds by the Purchasers, repay to the Seller(s) so
much of the amount paid by the Seller(s) as does not exceed the sum recovered
and actually received from the third party less all actual costs, charges and
expenses incurred by the Purchasers in recovering such sum from the third party
and any Tax payable by the Purchasers on such sum.

 

6.2.10      Compliance with the Sellers’ instructions. Subject to the provisions
in Section 6.3.2, if any of the Purchasers, any of its Affiliates or the Target
Companies shall receive any claim which shall be made by a third party against
the Target Companies and which might constitute or give rise to a liability
pursuant to this Agreement (a “Third Party Claim”), the Purchasers shall
(subject to being indemnified and secured in advance to its reasonable
satisfaction against all reasonable costs and expenses for which it or the
Target Companies may become liable):

 

(a)          take such action as the Sellers may reasonably request to avoid,
dispute, deny, resist, appeal, compromise, defend, contest or mitigate any such
third party;

 

(b)          not make any admission of or settle or compromise any liability
which the Target Companies may have in relation to the Third Party Claim without
the prior written consent of the Sellers; and

 

(c)          if so required by the Sellers, retain legal advisers chosen by the
Sellers to proceed on behalf of the Purchasers or the Target Companies in
relation to the Third Party Claim and give to such legal advisers reasonable
assistance and information as they may require.

 

6.2.11      Recovery once only. The Purchasers shall not be entitled to recover
damages or obtain payment, reimbursement, restitution or indemnity more than
once in respect of any one shortfall, damage, deficiency or breach or other set
of circumstances which give rise to liability under this Agreement.

 

37

 

  

6.2.12      Purchasers’ failure to mitigate. No liability shall attach to the
Sellers in respect of any Claim to the extent that it would not have arisen or
to a portion of any Claim if such portion of such Claim would be reduced or
mitigated as a consequence of any action or omission which it would have been
commercially reasonable for the Purchasers to undertake upon becoming aware of
any such potential Claim for the purpose of reducing or mitigating any loss in
respect of the matter giving rise to such Claim including (where appropriate and
to the extent such mitigation is possible) giving the Sellers a reasonable
opportunity to remedy the matter complained of.

 

6.3        Indemnification.

 

6.3.1         Subject to the applicable limitations set forth in Section 6.2,
the Sellers and the Sellers Guarantor shall jointly and severally indemnify and
hold the Target Companies, Purchasers, the Guarantor and their respective
officers, directors, shareholders, partners, employees, members, agents,
representatives and Affiliates (each a "Indemnified Party" and collectively the
"Indemnified Parties") harmless from, and reimburse each of the Indemnified
Parties for, any damage, loss, liability, cost or expense (including, without
limitation, the reasonable fees and expenses of counsel and others) ("Damages")
resulting or arising from, or incurred in connection with or based upon, (i) a
breach of any representation or warranty of any Seller contained in this
Agreement; (ii) any Seller's or any Target Company's breach of or failure to
perform, comply with or fulfill any covenant or agreement of such Seller or such
Target Company contained in this Agreement; (iii) any liabilities, obligations,
demands or claims arising from or relating to the operation of the Business
prior to the Final Closing Date or that arise out of the Business or any Target
Company prior to the Final Closing; (iv) any claims by employees, independent
contractors or consultants of any Target Company terminated prior to the Final
Closing or whose claims arise prior to the Final Closing; and/or (v) any and all
amounts of Cyprus Freeze Claims which were not either satisfied by the Sellers,
the Sellers Guarantor or Additional Guarantors within the Settlement Term
pursuant to Section 2.7.8 above or deducted and offset by the Purchasers from
the Deferred Consideration payments (the “Indemnified Liabilities”). Any
liability of Sellers under this Article 6 first shall first be paid and
satisfied by all or a portion of, as the case may be, as an offset from Deferred
Consideration (if any is due and payable under the terms of this Agreement); it
being understood and agreed, however, that the rights of the Indemnified Parties
are not limited by the amounts of Deferred Consideration if such amounts are not
sufficient for such purpose. The right to indemnification pursuant to this
Agreement shall terminate subject to the applicable survival period set for in
Section 6.1; provided, however, that, if written notice, given in good faith, of
a specific matter giving rise to the right of indemnification is given, as and
in the manner provided herein, to the Sellers on or before the expiration of the
applicable survival period, if any, the right to indemnification with respect to
such specific matter shall survive such date and shall not terminate. Any
liability to repay any Damages may arise only under Eligible, Undisputed Claims
or claims resolved according so Section 8.8 hereto (the “Resolved Claims”).

 

6.3.2        Upon discovery of any breach or claim hereunder or upon receipt of
any notice of any claim or suit subject to indemnification under Sections 6.3.1
above, the applicable Indemnified Party shall promptly give notice thereof (and
in no event later than 20 days after receipt of any notice thereof) to Seller’s
Representative or the Sellers stating in reasonable detail the representations,
warranty or other claim with respect to which indemnity is demanded, the facts
or alleged facts giving rise thereto, and the amount of liability or asserted
liability with respect to which indemnity is sought and, in the case of a claim
asserted against the party seeking indemnity, shall thereafter tender to the
Sellers the defense of such claim at the sole cost and expense of the Sellers.
Despite such a tender of defense, such Indemnified Party shall in any case have
a right to participate in the defense of any such tendered claim or suit at its
own expense. In the event the Sellers’ Representative does not promptly and
affirmatively accept within thirty (30) days thereafter such tender of defense
of any claim or suit and thereafter vigorously pursue such defense using a
reputable U.S. law firm acceptable to such Indemnified Party, then the Sellers
shall thereafter additionally become liable for all costs incurred by such
Indemnified Party (including reasonable attorneys’ and paralegals’ fees and
costs) in enforcing such indemnification claim and/or defending against such
claim or suit which is subject to indemnification; provided that such
Indemnified Party shall defend such claim or suit in good faith. No Indemnified
Party which is entitled to indemnification under Section 6.3.1 shall settle or
compromise any such third party claim without the prior written consent of the
Seller(s) from whom it seeks or may seek indemnification. If such notice is not
given to the Sellers’ Representative or the Sellers, or if any claim or suit be
compromised or settled in any manner without the prior written consent of the
Sellers’ Representative, then no liability shall be imposed upon the Sellers
hereunder with respect to such claim. Notwithstanding anything to the contrary
contained herein, any notice of an indemnification claim under this Section
6.3.2 must be given on or before the date of the expiration of the applicable
survival period, if any, as set forth in Section 6.1 in order for an Indemnified
Party to have a right to indemnification under this Article 6.

 

38

 

 

6.3.3        Notwithstanding anything to the contrary in this Agreement or any
other documents, none of the limitations on liabilities set forth in this
Agreement above shall apply to (a) any claim for any and all amounts of Cyprus
Freeze Claims which were not either satisfied by the Sellers, the Sellers
Guarantor or the Additional Guarantors within the Settlement Term pursuant to
Section 2.7.8 above or deducted and offset by the Purchasers from the Deferred
Consideration payments and/or (b) any Claim to the extent that the Claim (or the
delay in discovery of it) is the consequence of, or is increased as a
consequence of, dishonest or deliberate misstatement or concealment or other
fraud by any Party and their respective officers, directors, shareholders,
partners, employees, members, agents, representatives and Affiliates. For
purposes of this Section 6.3.3, the Sellers, the Target Companies and their
respective officers, directors, shareholders, partners, employees, members,
agents, representatives and/or Affiliates shall not be deemed officers,
directors, shareholders, partners, employees, members, agents, representatives
or Affiliates of the Purchasers, the Guarantor and its subsidiaries
post-consummation of the transactions contemplated hereby or by virtue of
consummating the transactions contemplated hereby.

 

6.3.4        Any amounts payable under this Section shall be treated by
Purchasers and Sellers as an adjustment to the Purchase Price, and shall be
calculated after giving effect to (i) any insurance proceeds (if any) received
or receivable by the Indemnified Party (net of the amount of any insurance
deductible or similar amounts deducted therefrom or self-insured retentions
assumed by the Indemnified Party) from insurance policies covering the damage,
loss, liability or expense that is the subject to the claim for indemnity and
(ii) any proceeds received from third parties other than insurance, including,
without limitation, through indemnification, counterclaim or otherwise in
compensation for the subject matter of an indemnification claim by the
Indemnified Party and (iii) any income tax benefit realized or to be realized by
the Indemnified Party based on the highest individual marginal income tax rate
in the case of the Sellers and the highest corporate marginal income tax rate in
the case of the Purchasers. In the case of (ii), if an Indemnified Party has
rights to receive proceeds but has not received them, the Indemnified Party
shall assign such rights to the Indemnifying Party and shall cooperate in any
reasonable manner with the Indemnifying Party in collecting such proceeds,
including, without limitation, permitting the Indemnifying Party to institute
action in the name of the Indemnified Party if reasonably required to do so in
order to collect such proceeds.

 

6.3.5        No Party shall seek, or be entitled to, incidental, indirect,
punitive, special or consequential damages in any Claim (except insofar as the
same are part of a third party Claim subject to indemnification), nor shall it
accept payment of any award or judgment for such indemnification to the extent
that such award or judgment includes such party's incidental, indirect,
punitive, special or consequential damages (except insofar as the same are part
of a third party Claim subject to indemnification) and the determination of the
dollar amount of any damages subject to indemnification pursuant to this Section
6.3 shall be based solely on the actual dollar value thereof, on a
dollar-for-dollar basis, and shall not take into account any multiple based on
earnings or other financial indicia.

 

ARTICLE 7

 

AMENDMENT; NO Right of RESCISSION

 

7.1         Amendment and Waiver.

 

7.1.1           Amendment. The Parties may amend this Agreement in writing at
any time prior to the Final Closing.

 

7.1.2           Waiver. The provisions of this Agreement may be waived only in
writing signed by the party or parties entitled to the benefit thereof. A waiver
of any breach or failure to enforce any provision of this Agreement shall not in
any way affect, limit or waive a party’s rights hereunder at any time to enforce
strict compliance thereafter with every provision of this Agreement.

 

39

 

 



7.1.3           No Right of Rescission. Except as otherwise provided in Section
2.9, notwithstanding that any of the Parties becomes aware at any time of a fact
or circumstance which gives rise to or which would or might give rise to a
Claim, after the Initial Closing, such Party shall not be entitled to rescind
this Agreement or treat this Agreement as terminated, but shall only be entitled
to claim Damages or specific performance under Section 8.7 in respect of such
matter and, accordingly, except as otherwise provided in Section 2.9, each of
the Parties waives all and any rights of rescission it may have in respect of
any such matter (howsoever arising or deemed to arise), other than any such
rights in respect of fraud.

 

ARTICLE 8

 

MISCELLANEOUS

 

8.1          Captions. The caption headings of the Articles, Sections and
subsections of this Agreement are for convenience of reference only and are not
intended to be, and should not be construed as, a part of this Agreement.

 

8.2          Consequential Damage. Except as specifically provided in this
Agreement (including where the following damages have been awarded to a third
party and a party hereto has a duty of indemnification with respect to such
third party Claim), in no event shall any Claim for incidental, special,
punitive or consequential damages of any nature whatsoever be made by any party
to this Agreement on account of or in any way arising out of this Agreement.

 

8.3          Notices. All documents, notices, requests, demands and other
communications that are required or permitted to be delivered or given under
this Agreement shall be in writing and shall be deemed to have been duly
delivered or given upon (i) the delivery thereof, if delivered personally or
sent by facsimile, e-mail or (ii) the mailing thereof if sent by registered or
certified mail, return receipt requested, postage prepaid or by overnight
courier, such as FedEx or DHL:

 

8.4          If to Purchasers, to:

 

ТOT Group Russia LLC

office 01, 54th Floor

Federation Tower West

12, Presnenskaya emb. 

Moscow, 123100, Russia

Telephone: +7 495 286 72 00

E-mail: kzaripov@netelement.com

Attention: Konstantin Zaripov, General Director

 

And

 

TOT Group Europe Ltd.

Acre House

11-15 William Road

London, England

NW1 3ER

Telephone: +44 7789 658193

E-mail: kzaripov@netelement.com

Attention: Konstantin Zaripov, Company Director

 

40

 





 

With a copy to:

 

Net Element, Inc.

3363 NE 163rd Street, Suite 705

North Miami Beach, Florida 33160

Attention: Chief Legal Officer

E-mail: swolberg@netelement.com

 

And, if to the Group and/or any Target Company and/or Sellers, to:

 

Sellers’ Representative

Althaus Legal LLC

12 B. Savvinsky, building 12, 119435, Moscow, Russia

Telephone: +7 (499) 678-2298

Attention: Rostislav Shatenok, Andrey Tsaruk

E-mail: rshatenok@althausgroup.ru

 

Any notice sent by courier shall be, for information purposes only, duplicated
by facsimile and email (immediately prior to posting).

 

A notice or other communication delivered by hand or by courier service shall be
deemed to have been given when delivered, provided that where a notice sent by
courier is duplicated by fax or email, then such notice shall be deemed to be
sent by courier only.

 

The Parties hereby acknowledge and agree that any notice or other communication
delivered by any of the Sellers to any of the Purchasers shall be deemed to be
delivered to other Purchaser.

 

8.5          Expenses. Whether or not the transactions contemplated by this
Agreement are consummated, the Sellers and Purchasers shall each pay all of its
or their own fees and expenses incident to the negotiation, preparation,
execution and performance of this Agreement, the Ancillary Documents and the
other documents provided for herein, including the fees and expenses of its own
counsel, accountants, investment bankers and other experts. All expenses for the
Escrow Agent, including the Escrow Agent’s fee for Purchase Price holding, shall
be borne by the Sellers. The legal fee for the first ten (10) Rule 144 Opinions
issued in each calendar year shall be paid by the Purchasers and, with respect
to all other Rule 144 Opinions, by the Seller(s) requesting such opinion, in
each case prior to the delivery and release of each such opinion to the
Guarantor’s transfer agent.

 

8.6          Entire Agreement. This Agreement, the Ancillary Documents and the
other documents provided for herein constitute the entire agreement and
understanding of the Parties with respect to the transactions contemplated
hereby and subject matter hereof, including, without limitation, incorporating
all of the representations and warranties of every kind and nature whatsoever of
the parties hereto and of any and all persons and entities acting for or on
behalf of any party, supersede and replace any and all prior agreements,
understandings, statements, representations and warranties, written or oral,
express or implied and/or whenever and howsoever made, directly or indirectly
relating to the subject matter hereof and may not be modified, amended or
terminated except in writing signed by all the parties hereto.

 

8.7           Specific Performance/Severability. The parties hereby expressly
recognize and acknowledge that immediate, extensive and irreparable damage would
result, no adequate remedy at law would exist and damages would be difficult to
determine in the event that any provision of this Agreement is not performed in
accordance with its specific terms or otherwise breached. Therefore, in addition
to, and not in limitation of, any other remedy available to a party under this
Agreement, an aggrieved party under this Agreement would be entitled to specific
performance of the terms hereof and immediate injunctive relief, without the
necessity of proving the inadequacy of money damages as a remedy. If any term or
provision of this Agreement is held by a court of competent jurisdiction to be
invalid, void, or unenforceable, the remainder of the terms and provisions set
forth herein shall remain in full force and effect and shall in no way be
affected, impaired or invalidated, and the parties hereto shall use their best
efforts to find and employ an alternative means to achieve the same or
substantially the same result as that contemplated by such term or provision.

 

41

 

  

8.8           Governing Law; Jurisdiction; Waiver of Jury Trial. The terms of
this Agreement shall be construed and enforced in accordance with the laws of
the State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction in the United States District Court for the Southern District of
New York, and if such court will not or cannot hear the case for any reason, the
exclusive jurisdiction of any court of the State of New York sitting in the City
of New York, borough of Manhattan in respect of any action, suit or proceeding
arising in connection with this Agreement and the Ancillary Documents and the
transactions contemplated hereby and thereby, and agrees that any such action,
suit or proceeding shall be brought only in such court (and waives any objection
based on forum non conveniens or any other objection to venue therein). Any and
all process may be served in any action, suit or proceeding arising in
connection with this Agreement by complying with the provisions of Section 8.3.
Such service of process shall have the same effect as if the party being served
were a resident in the State of New York and had been lawfully served with such
process in such jurisdiction. The parties hereby waive all Claims of error by
reason of such service. Nothing herein shall affect the right of any party to
serve process in any other manner permitted by law. THE PARTIES HEREBY WAIVE ANY
RIGHT EITHER MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

8.9           New Anastasiadate.com Agreement. The Parties shall cause
AnastasiaDate Ltd. and Target Company 2 to enter into a binding agreement for
arranging information and technical interaction with AnastasiaDate Ltd. with
particulars specified in Exhibit J hereto (the “New Anastasiadate.com
Agreement”) not later than June 30, 2015. If for any reason the New
Anastasiadate.com Agreement is not entered into by AnastasiaDate Ltd. and Target
Company 2 by June 30, 2015, the Parties shall use their best efforts to procure
the entrance by AnastasiaDate Ltd. and Target Company 2 into the New
Anastasiadate.com Agreement not later than September 30, 2015. The Parties will
instruct the Escrow Agent, and the Escrow Agreement will provide that,
notwithstanding anything to the contrary contained herein or the Escrow
Agreement, until the Escrow Agent receives a copy of the New Anastasiadate.com
Agreement duly executed by each of AnastasiaDate Ltd. and Target Company 2, (a)
the Escrow Agent shall not release (i) a cash portion of the Escrow Fund in the
amount of Six Hundred Thousand U.S. Dollars (US $600,000) and the Consideration
Shares, being a part of the Escrow Fund (the “Held Shares”), in the amount
determined based on the following formula:

 

Shares of NETE Stock = US $600,000 / Sv,

 

where Sv shall mean the price per 1 (one) share of NETE Stock reported on The
NASDAQ Capital Market on the last trading day immediately preceding the date of
this Agreement; and

 

(b) the Escrow Agent shall release and transfer to Guarantor Six Hundred
Thousand U.S. Dollars (US $600,000) and the Held Shares on October 1, 2015 if a
copy of the New Anastasiadate.com Agreement duly executed by each of
AnastasiaDate Ltd. and Target Company 2 is not received by the Escrow Agent on
or before September 30, 2015.

 

8.10         Parties in Interest. This Agreement shall be binding upon and shall
inure solely to the benefit of the Parties hereto and their respective
successors, and nothing in this Agreement, express or implied, is intended to
confer upon any other person any rights or remedies of any nature whatsoever
under or by reason of this Agreement. This Agreement shall not be assignable by
any party hereto without the prior written consent of the other parties, which
consent shall not be unreasonably withheld.

  

8.11         Counterparts. This Agreement may be executed in two or more
counterparts, with the same effect as if the parties had signed the same
document. Each counterpart so executed shall be deemed to be an original, and
all such counterparts shall be construed together and shall constitute one
agreement. This Agreement may be delivered by facsimile or any form of
electronic transmission (including via e-mail of portable document format (PDF)
copies), and any such facsimile or electronically transmitted signature pages
may be attached to one or more counterparts of this Agreement, and such faxed or
electronically transmitted signature(s) shall have the same force and effect,
and be as binding, as if original signatures had been executed and delivered in
person.

 

[SIGNATURES ON FOLLOWING PAGE]

 

42

 

 

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
as of the date first above written.

 

SELLERS:

 

SELLER 1: MAGLENTA ENTERPRISES INC.   SELLER 2: CHAMPFREMONT HOLDING LTD        
  By: /s/ Evaline Sophie Joubert   By: /s/ Nicos Hadjinicolaou Name: Evaline
Sophie Joubert   Name: Nicos Hadjinicolaou Title: Director   Title: Director

 

TARGET COMPANIES:

 

TARGET COMPANY 1: POLIMORE CAPITAL LIMITED   TARGET COMPANY 2: BROSWORD HOLDING
LIMITED           By: /s/ Avraam Marangos   By: /s/ Avraam Marangos Name: Avraam
Marangos   Name: Avraam Marangos Title: Director   Title: Director          
TARGET COMPANY 3: INNOVATIVE PAYMENT TECHNOLOGIES LLC   TARGET COMPANY 4:
PAYONLINE SYSTEM LLC           By: /s/ Madina Khanzharova   By: /s/ Marat
Abasaliev Name: Madina Khanzharova   Name: Marat Abasaliev Title: Director  
Title: Director

 

PURCHASERS:

 

TOT GROUP RUSSIA, LLC  

TOT GROUP EUROPE LTD

          By: /s/ Konstantin Leonidovich Zaripov   By: /s/ Konstantin Zaripov
Name: Konstantin Leonidovich Zaripov   Name: Konstantin Zaripov Title: General
Director   Title: General Director

 

x1iii

 

 

EXHIBITS

 

A Sellers and Sellers’ Representative B

Target Companies and Allocations

C List of Key Persons D Pro-Forma Sale-Purchase Agreement E Investment Reps &
Warranties E 1 Investor’s Questionnaire F Form of Escrow Agreement G Target
Companies Details H Form of Non-Competition Agreement I Particulars of
Employment of Marat Ruslanovitch Abasaliev J Particulars of New
Anastasiadate.com Agreement K Particulars of New Lease Agreement L

Form of the Guarantee

M List of Public Disclosures N Form of Seller(s) Letter of Factual
Representations for the Purposes of the Rule 144 Opinion O Form of Rule 144
Opinion P Sellers Guarantor and Form of Sellers’ Guaranty

 

GROUP’S DISCLOSURE SCHEDULES

 

x1iv

 

 

EXHIBIT A – SELLERS

 

  Seller Seller 1 MAGLENTA ENTERPRISES Seller 2 CHAMPFREMONT HOLDING LTD

 

SELLERS' REPRESENTATIVE

Althaus Legal LLC,

Registered address: 2b Otradnaya street, building 1, 127273, Moscow, Russia,

Main State Registration Number: 1147746971877

 

1

 

 

EXHIBIT B

 

ALLOCATIONS

 

PART A – FOREIGN COMPANIES

TARGET COMPANY EQUITY INTERESTS SELLER PURCHASER

TARGET COMPANY 1:

POLIMORE CAPITAL LIMITED

90 % MAGLENTA ENTERPRISES INC. TOT Group Europe Ltd. 10 % CHAMPFREMONT HOLDING
LTD.

TARGET COMPANY 2:

BROSWORD HOLDING LIMITED

90 % MAGLENTA ENTERPRISES INC. 10 % CHAMPFREMONT HOLDING LTD.

 

2

 

 

PART B – LOCAL COMPANIES

TARGET COMPANY EQUITY INTERESTS SELLER PURCHASER

TARGET COMPANY 3:

INNOVATIVE PAYMENT TECHNOLOGIES LLC

100 % MAGLENTA ENTERPRISES INC. ТOT Group Russia LLC

TARGET COMPANY 4:

PAYONLINE SYSTEM LLC

100 % MAGLENTA ENTERPRISES INC.

 

3

 

 

EXHIBIT C

 

List of Key Persons

 

1 Marat Abasaliev 2 Madina Khanzharova 3 Alexey Medvedev 4 Boris Krivoshapkin 5
Vera Sosenkina 6 Kirill Ostrovsky 7 Alexander Borisov 8 Andrey Igumnov 9 Anton
Savluk

 

1

 

 

EXHIBIT D

 

PRO-FORMA AGREEMENT FOR SALE AND PURCHASE OF PARTICIPATION INTEREST

 

Date: __________________ 2015

 

Moscow, Russian Federation

 

This Agreement (this "agreement") is made between:

 

[MAGLENTA ENTERPRISES INC., [registration data], hereinafter referred to as the
"Seller", and] [INSERT OWNERS (PARTICIPANTS) OF INNOVATIVE PAYMENT TECHNOLOGIES
LLC FOR SIMILAR AGREEMENT FOR THAT ENTITY]

 

Limited Liability Company "[_________]", a limited liability company organized
and existing under the laws of the Russian Federation with registered number
_________ and whose registered office is at ___________________________,
hereinafter referred to as the "Purchaser", jointly referred to as the
"Parties", that

 

on the basis of Article 421 of the Civil Code of the Russian Federation
(hereinafter referred to as the "Civil Code"), acting reasonably and in good
faith, have entered into this agreement as follows:

 

SUBJECT OF AGREEMENT

 

1.1The Sellers own a share in the charter capital of Limited Liability Company
"PAYONLINE SYSTEM LLC” [INSERT “INNOVATIVE PAYMENT TECHNOLOGIES LLC" FOR SIMILAR
AGREEMENT FOR THAT ENTITY] (hereinafter the "Company") located at
______________, Russian Federation, registered in the Unified State Register of
Legal Entities on ___________ under registration number ___________)
(hereinafter the "Participation Interest"), equal to one hundred (100%) per cent
of the charter capital.

 

1.2The Seller sells and the Purchaser purchases the Participation Interest equal
to one hundred per cent (100%) of the charter capital of the Company
(hereinafter the "Sold Participation Interest") pursuant to the terms and
conditions of this agreement.

 

1.3The Seller’s ownership of the Sold Participation Interest and its authority
to dispose of the Sold Participation Interest are confirmed by the Charter of
the Company dated ______________ and by a Unified State Register of Legal
Entities extract issued by _____________ on _________ under No. _____________.

 

PRICE AND SETTLEMENT PROCEDURE

 

2.1As of the date of this agreement the Sold Participation Interest has been
fully paid by the Seller which is confirmed by a note issued by the Company on
_________.

 

2.2The nominal price of the Sold Participation Interest shall be RUB _________
(______) which is confirmed by a certificate issued by the Company on _______.

 

2.3The agreed price of the Sold Participation Interest shall be RUB ______
(______). The settlement between the Parties shall be performed upon the signing
and notary certification of this agreement which is to be confirmed by a written
document.

 

2

 

 

2.4In accordance with Article 488 (5) of the Civil Code until the Sold
Participation Interest is paid by the Purchaser it is considered to be pledged
in favour of the Seller as security of the obligation of the Purchaser to pay
for the Sold Participation Interest.

 

MISCELLANEOUS

 

3.1The Seller confirms that as of the date of signing of this agreement the Sold
Participation Interest is not alienated to another person, is not pledged,
arrested or disputed and is not charged with any property rights or claims of
third parties.

 

3.2The Sold Participation Interest is transferred to the Purchaser upon notary
certification of this agreement.

 

3.3Simultaneously all the rights and obligations (with respect to the Sold
Participation Interest) of the Company’s participant which emerged before the
notary certification are transferred to the Purchaser.

 

3.4The Parties are aware that the Seller and the Purchaser bear joint and
several obligation in respect of the Company for making contributions to the
property if such obligation existed prior to the transaction for the sale of the
Sold Participation Interest. The Seller confirms that no obligations of
contribution to the property currently exist or existed prior to signing of this
agreement.

 

3.5The Parties agree that the transfer of documents provided for by Article 21
(15) of the Federal Law “On Limited Liability Companies” will be performed by
the notary certifying the Sold Participation Interest purchase.

 

3.6The Seller is informed of the requirement to sign an application on changes
of information in Unified State Register of Legal Entities in respect of the
Company pursuant to the Sold Participation Interest purchase.

 

CLOSING PROVISIONS

 

4.1This agreement is drafted and shall be governed and construed pursuant to the
laws of the Russian Federation.

 

4.2All disputes arising in the course of performance of this agreement shall be
resolved by means of negotiations. In case of failure of negotiations the
dispute shall be settled by arbitration under the Commercial Arbitration Rules
of the American Arbitration Association in effect at the time of the
arbitration.

 

4.3The Parties shall be responsible for proper, partial or improper performance
hereunder in accordance with the applicable laws of the Russian Federation and
terms of this agreement.

 

4.4In accordance with Article 452 of the Civil Code all addendums to this
agreement shall be made in the same form as this agreement.

 

4.5The cost of notarization of this agreement, of the certification of
authenticity of signature on the application on changes of information in the
Unified State Register of Legal Entities in respect of the Company as well as of
the delivery of the application to the Federal Tax Service and the delivery of
the documents to the Company shall be equally borne by the Seller and the
Purchaser.

 



4.6The text of this agreement was read out to the Parties; the grounds for and
consequences of invalidation of the transaction as provided in Articles 166 –
181 of the Civil Code, as well as the contents of Articles 10, 213, 256, 421,
424, 452, 460, 488 and 1202 of the Civil Code, Article 35 of the Family Code,
Articles 14-16, 21 of the Federal Law "On Limited Liability Companies", Article
7 of the Federal Law "On Natural Monopolies" and Article 28 of the Federal Law
"On Protection of the Competition" were explained to the Parties.



 

3

 



 

4.7This agreement is made and signed in four counterparts, one is kept in the
notary files of _______________________ at the address
_______________________________________________________, one is provided to the
Seller, one – to the Purchaser and one – to the Company.

 

SIGNATURES OF THE PARTIES

 

Seller:

 

    ON BEHALF OFMAGLENTA ENTERPRISES INC.  

 

On behalf of the Purchaser:

 

Limited Liability Company "[_________]", a limited liability company organized
and existing under the laws of the Russian Federation

 

By:     Name:     Title:    

 

4

 

 

EXHIBIT E

 

Investment Representations and Warranties

 

As a condition to the issuance of the Consideration Shares, each Seller hereby
represents and warrants to the Purchasers and Net Element, Inc., a Delaware
corporation (“NETE”) as follows:

 

Seller acknowledges that the issuance and transfer to it of the shares of common
stock of NETE representing the Consideration Shares pursuant to this Agreement
(collectively, the "Shares") has not been reviewed by the SEC or any state
securities regulatory authority because such transaction is intended to be
exempt from the registration requirements of the Securities Act of 1933, as
amended (the “Securities Act”), and applicable state securities laws. Seller
understands that each of NETE and each Purchaser is relying upon the truth and
accuracy of, and Seller’s compliance with, the representations, warranties,
acknowledgments and understandings of Seller set forth in this Agreement in
order to determine the availability of such exemptions and the eligibility of
Seller to acquire the Shares.

 

Seller represents that the Shares are being acquired by Seller for its own
account, for investment purposes only and not with a view to or for distribution
or resale to others in contravention of the registration requirements of the
Securities Act or applicable state securities laws. Seller agrees that it will
not sell or otherwise transfer any of the Shares unless such transfer or resale
is registered under the Securities Act and applicable state securities laws or
unless exemptions from such registration requirements are available.

 

Seller an “accredited investor” as defined in Rule 501(a) under the Securities
Act and has such knowledge and experience in financial and business matters that
renders Seller capable of understanding and evaluating the merits and risks of
an equity investment in the Shares and is financially capable of bearing the
risk of its investment. Seller agrees to furnish any additional information
requested by the Company or any of its affiliates to assure compliance with
applicable U.S. federal and state securities laws in connection with the
purchase and sale of the Shares. Seller acknowledges that Seller has completed
the Accredited Investor Questionnaire (attached hereto as on Exhibit E-1) and
that the information contained therein is complete and accurate as of the date
thereof and is hereby affirmed as of the date hereof. Any information that has
been furnished or that will be furnished by Seller to evidence its status as an
accredited investor is accurate and complete, and does not contain any
misrepresentation or material omission

 

Seller recognizes that its acquisition of the Shares involves a high degree of
risk in that: (a) an investment in the Shares is highly speculative and only
Seller who can afford the loss of their entire investment should consider
investing in securities of NETE; (b) transferability of the Shares is limited;
(c) NETE has experienced recurring losses and it must raise substantial
additional capital in order to continue operating its business; (d) subsequent
equity financings will dilute the ownership and voting interests of Seller and
equity securities issued by NETE to other persons or entities may have rights,
preferences or privileges senior to the rights of Seller; (e) any debt financing
that may be obtained by NETE must be repaid regardless of whether NETE generates
revenues or cash flows from operations and may be secured by substantially all
of NETE’s assets; (f) there is absolutely no assurance that any type of
financing on terms acceptable to NETE will be available to NETE or otherwise
obtained by NETE; and (g) if NETE is unable to obtain additional financing or is
unable to obtain additional financing on terms acceptable to it, then NETE may
be unable to implement its business plans or take advantage of business
opportunities, which could have a material adverse effect on NETE’s business
prospects, financial condition and results of operations and may ultimately
require NETE to suspend or cease operations. Seller acknowledges that he has
prior investment experience and that he recognizes and fully understands the
highly speculative nature of Seller’s investment in NETE pursuant to its
acquisition of the Shares. Seller acknowledges that he, she or it, either alone
or together with its professional advisors, has the capacity to protect its own
interests in connection with this transaction.

 

5

 

 

Seller acknowledges that it has carefully reviewed this Agreement and NETE’s
filings with the SEC, which are available on the Internet at www.sec.gov, all of
which documents and filings Seller acknowledges have been made available to it.
Seller has been given the opportunity to ask questions of, and receive answers
from, NETE concerning this Agreement, the issuance to him, her or it of the
Shares, and NETE’s business, operations, financial condition and prospects, and
Seller has been given the opportunity to obtain such additional information, to
the extent NETE possesses such information or can acquire it without
unreasonable effort or expense, necessary to verify the accuracy of same as
Seller reasonably desires in order to evaluate its investment in NETE pursuant
its acquisition of the Shares. Seller fully understands all of such documents
and filings and has had the opportunity to discuss any questions regarding any
of such documents or filings with its legal counsel and tax, investment and
other advisors. Notwithstanding the foregoing, Seller acknowledges and agrees
that the only information upon which it has relied upon in executing this letter
agreement is the information set forth in this Agreement and NETE’s filings with
the SEC. Seller acknowledges that it has received no representations or
warranties from NETE, its employees, agents or attorneys in making this
investment decision. Seller acknowledges that it does not desire to receive any
further information from NETE or any other person or entity in order to make a
fully informed decision of whether or not to execute this letter agreement and
accept the Shares.

 

Seller acknowledges that the issuance to it of the Shares may involve tax
consequences to Seller. Seller acknowledges and understands that Seller must
retain its own professional advisors to evaluate the tax and other consequences
of Seller’s receipt of the Shares.

 

Seller understands and acknowledges that NETE is under no obligation to register
the resale of the Shares under the Securities Act or any state securities laws.
Seller agrees that NETE may, if it desires, permit the transfer of the Shares
out of Seller’s name only when Seller’s request for transfer is accompanied by
an opinion of counsel reasonably satisfactory to NETE that the proposed transfer
satisfies an applicable exemption from registration requirements under the
Securities Act and applicable state securities laws.

 

Seller understands that the certificate(s) representing the Shares shall bear a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of the Shares):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR (B)
AN OPINION OF COUNSEL, IN A REASONABLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS, OR (II) UNLESS SOLD
PURSUANT TO RULE 144 UNDER SAID ACT.

 

The legend set forth above will be removed, and NETE will issue a certificate
without such legend to the holder of the Shares upon which it is stamped, only
if (a) such Shares are being sold pursuant to an effective registration
statement under the Securities Act, (b) such holder delivers to NETE an opinion
of counsel, in a reasonably acceptable form to NETE, that the disposition of the
Shares is being made pursuant to an exemption from federal and state
registration requirements, or (c) such holder provides NETE with reasonable
assurance that a disposition of the Shares may be made pursuant to Rule 144
under the Securities Act without any restriction as to the number of shares
acquired as of a particular date that can then be immediately sold.

 

6

 

 

Seller acknowledges that she, he or it has a preexisting personal or business
relationship with NETE or one or more of its officers, directors or controlling
persons.

 

Seller represents and warrants that she, he or it was not induced to invest in
NETE (pursuant to the issuance to it of the Shares) by any form of general
solicitation or general advertising, including, but not limited to, the
following: (a) any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media (including via the
Internet) or broadcast over the news or radio; and (b) any seminar or meeting
whose attendees were invited by any general solicitation or advertising.

 

Seller’s current address is on file with NETE.

 

7

 

 

EXHIBIT E-1

 

ACCREDITED INVESTOR QUESTIONNAIRE

 

Ladies and Gentlemen:

 

The information contained herein is being furnished to Net Element, Inc. (the
“Company”) by the undersigned to establish whether or not the undersigned is an
“Accredited Investor” under Rule 501 of Regulation D promulgated under the
Securities Act of 1933, as amended. The determination of whether or not the
undersigned is an accredited investor is necessary to allow the Company to
determine whether or not it may engage in certain future transactions with third
parties. Your answers will be relied upon by the Company.

 

THE UNDERSIGNED UNDERSTANDS AND AGREES THAT, ALTHOUGH THIS QUESTIONNAIRE WILL BE
KEPT STRICTLY CONFIDENTIAL, THE COMPANY MAY PRESENT THIS QUESTIONNAIRE TO SUCH
PARTIES AS IT DEEMS ADVISABLE IF CALLED UPON TO ESTABLISH THE AVAILABILITY UNDER
ANY FEDERAL OR STATE SECURITIES LAWS OF AN EXEMPTION FROM REGISTRATION.

 

This Accredited Investor Questionnaire does not constitute an offer of
securities by the Company, but is merely a request for information.

 

Please complete, sign, date and return one copy of this Accredited Investor
Questionnaire to the Company:

 

1.General Information

 

(a)The undersigned is:

 

(  )An individual*

(  )A corporation

(  )A partnership or limited liability company

(  )A trust

(  )Other

 

*If held as joint tenants with right of survivorship, community property, or
tenants in common, signatures of all parties are required. Each Co-Holder (other
than a spouse) must complete and sign a separate Accredited Investor
Questionnaire.

 

(b) LEGAL NAME(S) OF PROSPECTIVE INVESTOR(S):                       Social
Security or Employer Identification Number of each Prospective Investor:        
       

 

  Country of Principal Residence:  

 

8

 

 

  Address           (No P.O. Boxes please)

 

City: ______________State: ______________ Zip Code: ____ Country: ____

 

2.          Representations as to Accredited Investor Status. The undersigned
certifies that the undersigned is an “Accredited Investor” for one or more of
the following reasons (check one):

 

¨(i)          The undersigned is a natural person whose individual net worth, or
joint net worth with that person’s spouse, at the time of purchase exceeds US
$1,000,000. For purposes of this item 2(i), “net worth” means the excess of
total assets at fair market value (including personal and real property, but
excluding the estimated fair market value of a person's primary home) over total
liabilities. Total liabilities excludes any mortgage on the primary home in an
amount of up to the home's estimated fair market value as long as the mortgage
was incurred more than 60 days before the securities are purchased, but includes
(i) any mortgage amount in excess of the home's fair market value and (ii) any
mortgage amount that was borrowed during the 60-day period before the closing
date for the sale of securities for the purpose of investing in the securities;

 

¨(ii)         The undersigned is an individual (not a partnership, corporation,
etc.) who had an income in excess of US $200,000 in each of the two most recent
years, or joint income with their spouse in excess of US $300,000 in each of
those years and has a reasonable expectation of reaching the same income level
in the current year;

 

¨(iii)        The undersigned is a director or executive officer of the Company
which is issuing and selling the securities;

 

¨(iv)        The undersigned is a corporation, partnership, Massachusetts
business trust, or an organization within the meaning of Section 501(c)(3) of
the Internal Revenue Code, in each case not formed for the specific purpose of
acquiring the securities and with total assets in excess of US $5,000,000;

 

¨(v)         The undersigned is a trust with total assets in excess of US
$5,000,000, not formed for the specific purpose of acquiring the securities,
where the purchase is directed by a “sophisticated person” as defined in
Regulation 506(b)(2)(ii);

 

¨(vi)        The undersigned is a bank, as defined in Section 3(a)(2) of the
Securities Act of 1933, as amended (“Securities Act”), or any savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act, whether acting in an individual or a fiduciary capacity;

 

¨(vii)       The undersigned is a broker or dealer registered under Section 15
of the Securities Exchange Act of 1934, as amended;

 

9

 

 

¨(viii)      The undersigned is an insurance company, as defined in Section
2(13) of the Securities Act;

 

¨(ix)        The undersigned is an investment company registered under the
Investment Company Act of 1940 or a business development company, as defined in
Section 2(a)(48) of that act;

 

¨(x)         The undersigned is a Small Business Investment Company licensed by
the U.S. Small Business Administration under Section 301(c) or (d) of the Small
Business Investment Act of 1958;

 

¨(xi)        The undersigned is a plan established and maintained by a state,
its political subdivisions or any agency or instrumentality of a state or its
political subdivisions for the benefit of its employees, if the plan has total
assets in excess of US $5 million;

 

¨(xii)       The undersigned is an employee benefit plan within the meaning of
Title I of the Employee Retirement Income Security Act of 1974, if the
investment decision is being made by a plan fiduciary, as defined in Section
3(21) of such act, and the plan fiduciary is either a bank, an insurance
company, or a registered investment adviser, or if the employee benefit plan has
total assets in excess of US $5 million;

 

¨(xiii)      The undersigned is a private business development company, as
defined in Section 202(a)(22) of the Investment Advisers Act of 1940;

 

¨(xiv)      The undersigned is an entity all the equity owners of which are
“accredited investors” within one or more of the above categories. If relying
upon this Category alone, each equity owner must complete a separate copy of
this Questionnaire;

 

      (describe entity)

 

The information contained herein is complete and accurate to the best of the
undersigned’s information and belief, and the undersigned will notify the
Company promptly of any change in any of such information. The undersigned
realizes and understands that, but for the truth of the information contained
herein, the undersigned would not receive consideration by the Company
pertaining to a potential investment.

 

EXECUTED this _____ day of ___________, 2015.

 

      (Signature of Prospective Investor)           (Name: Printed or Typed)    
      (Title, if applicable)

 

10

 

 

EXHIBIT F

 

FORM OF ESCROW AGREEMENT

 

11

 

 

EXHIBIT G

 

PART 1 – DETAILS OF POLIMORE CAPITAL LIMITED

 

Company name POLIMORE CAPITAL LIMITED     Type of company Limited liability
company     Registration number 332583     Date and place of registration May
22, 2014, Cyprus     Address of registered office 1 Stasinou MITSI BUILDING 1,
1st floor, office/flat 4, 1060 Plateia Eleftherias, Nicosia, Cyprus     Share
capital Euro 1000 (One thousand)     Shareholders

Maglenta Enterprises Inc.

Champfremont Holding Ltd.

    Director Avraam Marangos     Auditors SPL audit

 

12

 

 

EXHIBIT G

PART 2 – DETAILS OF BROSWORD HOLDING LIMITED

 

Company name BROSWORD HOLDING LIMITED     Type of company Limited liability
company     Registration number 331856     Date and place of registration April
30, 2014, Cyprus     Address of registered office 1 Stasinou MITSI BUILDING 1,
1st floor, office/flat 4, 1060 Plateia Eleftherias, Nicosia, Cyprus     Share
capital Euro 1000 (One thousand)     Shareholders

Maglenta Enterprises Inc.

Champfremont Holding Ltd.

    Director Avraam Marangos     Auditors SPL audit

 

13

 

 

EXHIBIT G

PART 3 – DETAILS OF PAYONLINE SYSTEM LLC

 



Company name PAYONLINE SYSTEM LLC (ОБЩЕСТВО С ОГРАНИЧЕННОЙ ОТВЕТСТВЕННОСТЬЮ
"ПЭЙОНЛАЙН СИСТЕМ")     Type of company Limited liability company     Main state
registration number 1097746015047     Date and place of registration January 22,
2009, Russia     Address of registered office Russia, Moscow, 8 Marta str. D.1,
st.12     Charter capital RUR 10 000 (Ten thousand)     Participants

Marat Ruslanovich Abasaliev

Andrey Yurievich Ryabchikov

Alexey Nikolaevich Shadrov

    General Director Marat Ruslanovich Abasaliev     RAS auditors n/a    
Initial accounting reference date December 31     Tax residence Russian
Federation     Tax identification number 7743731941

 

14

 

 

EXHIBIT G

PART 4 – DETAILS OF INNOVATIVE PAYMENT TECHNOLOGIES LLC

 

Company name INNOVATIVE PAYMENT TECHNOLOGIES LLC (ОБЩЕСТВО С ОГРАНИЧЕННОЙ
ОТВЕТСТВЕННОСТЬЮ "ИННОВАЦИОННЫЕ ПЛАТЕЖНЫЕ ТЕХНОЛОГИИ")     Type of company
Limited liability company     Main state registration number 1147746539038    
Date and place of registration May 13, 2014, Russia     Address of registered
office Russia, Moscow, Ogorodniy proezd, 8, bld.1, off. 2     Charter capital
RUR 10 000 (Ten thousand)     Participants

Margarita Ivanovna Bobrovich

Ruslan Abdulkadyrovich Illaev

    General Director Madina Shamilievna Khanzharova     RAS auditors n/a    
Initial accounting reference date December 31     Tax residence Russian
Federation     Tax identification number 7705185667

 

15

 

 

EXHIBIT H

 

FORM OF NON-COMPETITION AGREEMENT

 

THIS COVENANT NOT TO COMPETE (this "Agreement"), made this [        ] day of
[                ], 2015 (the “Effective Date”), by and between
[________________] (hereinafter referred to as the "Member"), and TOT Group
Russia LLC, a limited liability company organized and existing under the laws of
the Russian Federation, and TOT Group Europe Ltd., a company organized and
existing under the laws of England and Wales, (each of the foregoing
individually, a “Purchaser” and, collectively, the "Purchasers").

 

WITNESSETH:

 

WHEREAS, the Purchasers and [______________________] entered into that certain
Acquisition Agreement, dated [_____], 2015 (the "Acquisition Agreement"),
pursuant to which the Purchasers contemplates to acquire from the sellers listed
in the Acquisition Agreement all of the issued and outstanding (i) participation
interest representing 100% of the charter capital of each of PayOnline System
LLC and Innovative Payment Technologies LLC and (ii) 100% of the share capital
of each of Polimore Capital Limited and Brosword Holding Limited (collectively,
the "Target Companies"); capitalized terms not otherwise defined in this
Guaranty shall have the meanings ascribed to such terms in the Acquisition
Agreement;

 

WHEREAS, the Member is a seller of the Interests in the Target
Companies]/[guarantor of the sellers’ obligations under the Acquisition
Agreement] [CHOOSE AS APPLICABLE];

 

WHEREAS, as of the date of transfer of each of the Target Companies to the
Purchasers (the "Transfer Date") the Member and the Target Companies have been
engaged in Business in the following jurisdictions: [____________________];

 

WHEREAS, each of the Purchasers will thereafter conduct the Business acquired
from the sellers in the same manner as the Business was conducted by the Target
Companies prior to the Transfer Date, and the Member has intimate knowledge of
the Business and the Target Companies’ business practices, trade secrets and
confidential and proprietary information, which, if exploited by the Member in
contravention of this Agreement, would seriously, adversely and irreparably
affect the ability of each of the Purchasers to continue the business previously
conducted by the Target Companies; and

 

WHEREAS, the Member has agreed to execute this Agreement.

 

NOW, THEREFORE, in consideration of the premises, the mutual promises and
covenants of the parties hereto set forth herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Member and the Purchasers, intending to be legally bound, agree as follows:

 

1.Noncompetition. The Member covenants and agrees that, for a period of two (2)
years from the Effective Date, the Member will not, in Russia, Cyprus, the
United States of America, and anywhere where the Target Companies conducted the
Business prior to the Transfer Date or where the Purchasers and/or the Target
Companies and their affiliates contemplate conducting the Business in the future
(collectively, the "Territory"), directly or indirectly, compete with any of the
Purchasers and the Target Companies by carrying on a business which is
substantially similar to the Business.

 

16

 

 

2.Definition of “Compete”. For the purposes of this Agreement, the term
"compete" shall mean with respect to the Business: (i) engaging in any manner in
any activity or business which is substantially similar to the Business within
the Territory unless such activity or business is a Non-Restricted Business (as
defined in Section 6 below); (ii) calling on, soliciting, taking away, accepting
as a client or customer or attempting to call on, solicit, take away or accept
as a client or customer any individual, company, partnership, corporation or
association that is or was a client or customer of the Company or any of the
Purchasers at any time during the twelve (12) calendar month period immediately
preceding any such act for purposes of providing any product or service which is
substantially similar to the products or services provided in the operations of
the Business unless such products or services are provided in terms of
Non-Restricted Business (as defined in Section 6 below); or (iii) hiring,
soliciting, taking away or attempting to hire, solicit or take away any employee
of the Business or any of the Purchasers either on the Target Companies’ behalf
or on behalf of any other person or entity for any purpose, provided however
that nothing in this Section 2 shall prohibit the use of a general solicitation
in a publication, through recruitment companies or by other means.

 

3.Direct or Indirect Competition. For the purposes of this Agreement, the words
"directly or indirectly" as they modify the word "compete" shall mean (i) acting
as an agent, representative, officer, director, or employee of any entity or
enterprise which is competing (as defined in Section 2 hereof) with the
Business, (ii) participating in any such competing entity or enterprise as an
owner, joint venturer or stockholder (except as a stockholder holding less than
one percent (1%) interest in a corporation whose shares are actively traded on a
regional or national securities exchange or in the over-the-counter market), and
(iii) communicating to any such competing entity or enterprise the names or
addresses or any other information concerning any past, present, or identified
prospective client or customer of the Target Companies or any of the Purchasers.

 

4.Confidential Data. The Member further agrees that the Member will keep
confidential and not, directly or indirectly, divulge to anyone nor use or
otherwise appropriate for the Member's own benefit, any pricing information,
marketing information of the Target Companies, the Purchasers or their
affiliates or any other of the following confidential information or documents
of or relating to the Target Companies or any of the Purchasers: information,
knowledge and data that is used, developed, obtained or owned or licensed by the
Target Companies relating to the Business, products and/or services of the
Target Companies or the Business, products and/or services of any customer,
sales officer, sales associate or independent contractor thereof, including
products, services, fees, pricing, designs, marketing plans, strategies,
analyses, forecasts, formulas, drawings, photographs, reports, records, computer
software owned by the Target Companies, applications, program listings, flow
charts, manuals, documentation, data, databases, specifications, technology,
inventions, new developments and methods, improvements, techniques, trade
secrets, devices, products, methods, know-how, processes, financial data,
customer lists, contact persons, cost information, executive information,
personnel matters, copyrightable works and information with respect to the
Target Companies or any of the Purchasers, in each case whether patentable or
unpatentable and whether or not reduced to practice, and all similar and related
information in whatever form, and all such items of any vendor, customer, sales
officer, sales associate or independent contractor of the Target Companies or
any of the Purchasers, information about client requirements, terms of license
agreements, terms of contracts with clients and customers, and planning and
financial information of the Target Companies or any of the Purchasers
(hereinafter referred to as "Confidential Data"). The Member hereby acknowledges
and agrees that the prohibitions against disclosure of Confidential Data recited
herein are in addition to, and not in lieu of, any rights or remedies which any
Purchaser may have available pursuant to the laws of any jurisdiction or at
common law, including, without limitation, any trade secret laws, to prevent the
disclosure of trade secrets or proprietary information, and the enforcement by
any Purchaser of its rights and remedies pursuant to this Agreement shall not be
construed as a waiver of any other rights or available remedies which it may
possess in law or equity absent this Agreement.

 

17

 

 

5.Equitable Relief. The Member acknowledges that the Member's expertise in the
Business described herein is of a special, unique, unusual, extraordinary, and
intellectual character, which gives said expertise a peculiar value, and that a
breach by the Member of the provisions of this Agreement cannot reasonably or
adequately be compensated in damages in an action at law; and a breach of any of
the provisions contained in this Agreement will cause each of the Purchasers
irreparable injury and damage. The Member further acknowledges that the Member
possesses unique skills, knowledge and ability and that competition in violation
of this Agreement or any other breach of the provisions of this Agreement would
be extremely detrimental to each Purchaser. By reason thereof, the Member agrees
that each Purchaser shall be entitled, in addition to any other remedies it may
have under this Agreement or otherwise, to preliminary and permanent injunctive
and other equitable relief to prevent or curtail any breach of this Agreement;
provided, however, that no specification in this Agreement of a specific legal
or equitable remedy shall be construed as a waiver or prohibition against the
pursuing of other legal or equitable remedies in the event of such a breach.

 

6.Non-Restricted Business. The operation of the payment processing function of
the Internet-based dating and gaming platforms only, including, but not limited
to www.anastasiadate.com (so long as not in breach or violation of the terms and
conditions of the New Anastasiadate.com Agreement (as defined in the Acquisition
Agreement)), asiandate.com, arabiandate.com, africabeauties.com, amolatina.com
and russianbrides.com shall not be deemed a breach of the non-compete
obligations hereunder so long as such function is only supportive for the core
(profit generating) function of each such website (the “Non-Restricted
Business”). For the avoidance of doubt set up, acquisition, financing,
maintenance or any other actions related to the Non-Restricted Business shall
not be deemed a breach of the non-compete obligations hereunder. For the
purposes of this Section 6 Internet-based platform shall mean any platform
available through internet, including, but not limited to platforms available
through internet browser, Android or IOS mobile applications.

 

7.Severability. In the event that any provision of this Agreement or any word,
phrase, clause, sentence or other portion thereof (including, without
limitation, the geographical and temporal restrictions contained herein) should
be held to be unenforceable or invalid for any reason, such provision or portion
thereof shall be modified or deleted in such a manner so as to make this
Agreement as modified legal and enforceable to the fullest extent permitted
under applicable laws.

 

8.Successors and Assigns. The covenants, terms and provisions set forth herein
shall inure to the benefit of and be enforceable by each Purchaser, its
successors, assigns and successors in interest, including, without limitation,
any corporation with which such Purchaser may be merged or by which it may be
acquired. This Agreement is non-assignable except that such Purchaser's rights,
duties and obligations under this Agreement may be assigned to its acquiror or
successor in the event such Purchaser is merged, acquired, sells substantially
all of the assets of the Business, or transfers the Business to any other
entity. Subject to the Member’s written consent, which shall not be unreasonably
withheld, such Purchaser may also assign its rights under this Agreement for
collateral security purposes to all lenders providing financing to such
Purchaser and any agent acting on such lenders' behalf.

 

9.Integrated Agreement and Consideration. This Agreement constitutes the entire
Agreement among the parties hereto with regard to the subject matter hereof, and
there are no agreements, understandings, restrictions, warranties or
representations relating to said subject matter among the parties other than
those set forth herein or herein provided for. Nothing contained herein shall be
regarded as an agreement of employment between Member and any of the Purchasers.
Member hereby acknowledges that the contribution of the assets and business of
the Target Companies pursuant to the Acquisition Agreement is good and valuable
consideration received by Member for the covenants and undertakings as described
in this Agreement, and such covenants and undertakings are ancillary to the
contribution and transfer of said assets and the business of the Target
Companies.

 

18

 

 

10.Counterparts and Interpretation. This Agreement may be executed in two or
more counterparts, each of which will take effect as an original and all of
which shall evidence one and the same agreement. In addition, any counterpart
signature page may be executed and delivered by facsimile or portable document
format ("PDF") and any such faxed or PDF signature pages may be attached to one
or more counterparts of this Agreement, and such faxed or PDF signature(s) shall
have the same force and effect as if original signatures had been executed and
delivered in person. Capitalized terms not defined herein shall have the
meanings set forth in the Acquisition Agreement.

 

11.Governing Law; Arbitration; Waiver of Jury Trial. This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
New York, without giving effect to any choice or conflict of law, rule or
regulation (whether of the State of New York or other jurisdiction) which would
cause the application of any law, rule or regulation other than of the State of
New York. In the event that there is any dispute related to or in connection
with this Agreement, the parties hereto agree that such dispute shall be finally
settled by binding arbitration administered under the Commercial Arbitration
Rules of the American Arbitration Association in effect at the time of the
arbitration (the "ABA", such rules being the "ABA Rules"), except as they may be
modified by mutual agreement of the parties. The arbitration shall take place in
Miami, Florida and be conducted in the English language. The arbitral tribunal
shall consist of one arbitrator selected and mutually agreed to by the Member
and each Purchaser in accordance with the ABA Rules (or, if they cannot agree on
such arbitrator, such arbitrator shall be chosen pursuant to the ABA Rules). The
arbitrator shall apply the laws of the State of New York as the substantive law
and shall issue their award no later than three (3) months after the date of
commencement of the arbitral proceedings. Any award issued as a result of such
arbitration shall be final and binding between the parties thereto (save for any
manifest error) and shall be enforceable by a court as described in this Section
11. Each of the parties hereto shall bear its own fees, costs and expenses
associated with the arbitration (including reasonable attorneys’ fees, fees,
costs and expenses of the arbitrator and the ABA), or in any action to enforce
an arbitration award. The arbitrator is not empowered to award damages in excess
of compensatory damages, and each party hereby irrevocably waives any right to
recover such damages with respect to any dispute resolved by arbitration
pursuant to this Section 11. The parties hereto undertake to keep confidential
all awards in their arbitration, together with all materials in the proceedings
created for the purpose of the arbitration and all other documents produced by
another party in the proceedings not otherwise in the public domain, save and to
the extent that disclosure may be required of a party by legal duty, to protect
or pursue a legal right or to enforce or challenge an award in legal proceedings
before a court or other judicial authority. THE PARTIES HERETO HEREBY AGREE THAT
THE PROCEDURES SET FORTH IN THIS SECTION SHALL BE THE EXCLUSIVE DISPUTE
RESOLUTION PROCEDURES APPLICABLE AND, EXCEPT AS SHALL BE NECESSARY TO ENFORCE
ANY ARBITRATION DECISION IN A COURT OF LAW, THE PARTIES HEREBY WAIVE ALL RIGHTS
TO A COURT TRIAL OR TRIAL BY JURY WITH RESPECT TO ANY CONTROVERSY, DISPUTE OR
CLAIM UNDER THIS NOTE AND AGREEMENT. Each party hereto (i) agrees that any suit,
action or other legal proceeding relating hereto shall only be brought to
enforce an arbitration award issued pursuant to this Section 11 or to seek as
necessary urgent injunction or other similar equitable relief and shall be
exclusively brought in the United States District Court for the Southern
District of New York, and if such court will not or cannot hear the case for any
reason, the exclusive jurisdiction of any court of the State of New York sitting
in the City of New York, borough of Manhattan in respect of any action, suit or
proceeding arising in connection with this Agreement, (ii) consents to the
exclusive jurisdiction of such court in any such suit, action or proceeding, and
(iii) waives any objection said party may have to the laying of venue in any
such suit, action or proceeding in either such court.

 

12.Breach of Agreement. The Member agrees that in the event the Member breaches
any provision of this Agreement, each Purchaser shall be entitled in addition to
any other remedies they may have under this Agreement, to offset to the extent
of any liability, loss, damage or injury from such breach any payments due to
the Member or any other party pursuant to the Acquisition Agreement.

 

19

 

 

13.Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be delivered by registered or certified mail,
return receipt requested, first class postage prepaid, or sent by Federal
Express or similarly recognized overnight delivery service with receipt
acknowledged, or sent by facsimile or electronic mail, in each case sent to the
appropriate address, facsimile number or electronic mail address (as applicable)
set forth in this Section 13, as follows:

 

If to Purchasers: ТOT Group Russia LLC   office 01, 54th Floor   Federation
Tower West   12, Presnenskaya emb.   Moscow, 123100, Russia   Attention: General
Director/Konstantin Zaripov   Telephone: +7 495 286 72 00  
E-mail: kzaripov@netelement.com     and         TOT Group Europe Ltd.   Acre
House   11-15 William Road   London, England   NW1 3ER   Attention: Company
Director/ Konstantin Zaripov   Telephone: +44 7789 658193   E-mail:
kzaripov@netelement.com     If to the Member: At the address/facsimile number as
set forth on the signature page hereto.

 

Notice shall be deemed given ten (10) business days after when deposited in the
United States mails in the manner aforesaid, with sufficient prepaid postage
affixed to carry same to its destination, or five (5) business days after
tendered to Federal Express or some other recognized overnight courier or
locally recognized same-day delivery service, for delivery in the manner
aforesaid, with such courier's or messenger’s standard receipt, or, if delivered
by facsimile or electronic mail to the appropriate facsimile number or
electronic mail address (as applicable) set forth in this Section 13, on the
next business day after delivery. The parties may change the address to which
notices under this Agreement shall be sent by providing written notice to the
other in the manner specified above.

 

14.Confidentiality of this Agreement. Each party to this Agreement shall treat
as confidential and will not disclose any information (unless such information
is now or subsequently becomes generally available in the public domain through
no fault or breach on the part of the recipient of such information, is
independently developed by the recipient of such information or is disclosed
pursuant to the order or requirement of a court, administrative agency, or other
Governmental Authority, provided that disclosing party gives a written notice of
the intended disclosure to other parties to this Agreement within three (3)
Business Days before such disclosure to the Governmental Authority occurs)
received or obtained by it as a result of entering into or performing this
Agreement which relates to:

 

(a)the provisions of this Agreement, or any document or agreement entered into
pursuant to this Agreement, including provisions related to web addresses of
internet-based dating and gaming platforms listed in Section 6 hereto;

 

(b)the negotiations leading up to or relating to this Agreement; or

 

20

 

 

(c)any of the parties to this Agreement.

 

Notwithstanding above, any party shall be entitled to disclose any information
contained in this Agreement or referred to in subsections (a), (b) and/or (c) of
this Section 14 if such disclosure is required by applicable laws and/or
regulations or for the purposes of enforcing the provisions of this Agreement,
including, without limitation, making and prosecuting a Claim under the
Acquisition Agreement, bringing and prosecuting legal actions against the other
party(ies) according to and in the manner stipulated by the Section 11 of this
Agreement.

 

15.Pronouns. All pronouns used herein shall be deemed to refer to the masculine,
feminine or neuter gender as the context requires.

 

[Signatures are on next page.]

 

21

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  PURCHASERS:       TOT Group Russia LLC         By:     Name:     Title:      
    TOT Group Europe Ltd.         By:     Name:     Title:  

 

  MEMBER:                   Name:               Member's Address for Notices:  
                            Telephone:       Facsimile:       Email:    

 

22

 

 

EXHIBIT I

 

PARTICULARS OF EMPLOYMENT

 

Compensation of Certain Key Persons. Subject to consummation of the Initial
Closing and Final Closing, the Purchasers shall cause Marat Ruslanovitch
Abasaliev, as a General Director of the Target Company 4, to receive during the
first twelve (12) months after the Final Closing (so long as serves the Group
and Purchasers as a General Director of the Target Company 4 during such twelve
(12) months period) a total fixed compensation net of income taxes of not less
than One Hundred and Twelve Thousand US Dollars (US $120,000). Marat
Ruslanovitch Abasaliev, as a General Director of the Target Company 4, will be
guaranteed of up to Sixty Thousand US Dollars (US $ 60,000) annual bonus payable
in cash quarterly subject to achieving of the applicable calendar quarter net
profit of One Hundred and Eighty-Five Thousand US Dollars (US $185,000) by the
Group, provided that such quarterly bonus shall be reduced proportionally in
case the Group achieves lower than One Hundred and Eighty-Five Thousand US
Dollars (US $185,000) net profit during the applicable quarter.

 

2

 

 

EXHIBIT J

 

PARTICULARS OF NEW ANASTASIADATE.COM AGREEMENT

 

New three (3) year agreement with Anastasiadate.com family of websites,
according to which Target Company 2 will process (at the processing fee equal to
the buy rate of the acquiring bank plus 0.4% payable to Target Company 2 as per
the terms of the Binding Offer to Purchase between the Sellers and TOT Group
Europe Ltd.) the websites’ turnover of not less than One Hundred Million US
Dollars (US $100,000) annually via at least five banks-acquirers in the United
States and Europe (including current banks with which the Group is doing
business).

 

3

 

 

EXHIBIT K

 

PARTICULARS OF NEW OFFICE LEASE AGREEMENT

 

New eleven (11) months lease agreement with an unconditional prolongation for
the total lease period of up to three (3) years for the office premises in
business center TRIO (located at Russia, Moscow, 8 Marta str. D.1, st.12)
executed by the landlord(s) of such office premises on the following terms and
conditions: (i) the leasing space is at least 459.49 (four hundred fifty nine
and forty nine hundreds) square meters; (ii) the leasing rate (rent) for the
first year of lease agreement is 18000 Russian Rubles per 1 (one) square meter
plus maintenance expenses; (iii) for the second and further years, the leasing
rate (rent) can be changed but should be equal to the fair market price of
similar space.

 

4

 

 

EXHIBIT L

 

FORM OF THE GUARANTY

 

GUARANTY

 

THIS GUARANTY (this “Guaranty”), made as of this _____ day of May, 2015, by Net
Element Inc., a Delaware corporation (the “Guarantor”), to Maglenta Enterprises
Inc., a company incorporated and existing in the Republic of Seychelles,
Champfremont Holding Ltd., a company incorporated and existing in the Republic
of Seychelles (each individually, a “Seller” and, collectively, the “Sellers”).

 

RECITALS:

 

WHEREAS, the Sellers have entered into that certain Acquisition Agreement, dated
as of May _____, 2015 (the “Acquisition Agreement”), with ТOT Group Russia LLC,
a limited liability company organized and existing under the laws of the Russian
Federation and TOT Group Europe Ltd., a company organized and existing under the
laws of England and Wales (each individually, a “Purchaser” and, collectively,
the "Purchasers"), and certain "Target Companies" (as defined in the Acquisition
Agreement), pursuant to which the Purchasers agreed to purchase from the Sellers
and the Sellers agreed to sell to the Purchasers, subject to certain terms and
conditions, 100% of the issued and outstanding ownership interests of each of
the Target Companies. Capitalized terms not otherwise defined in the body of
this Guaranty shall have the meanings ascribed to such terms in the Acquisition
Agreement.

 

WHEREAS, the parties to the Acquisition Agreement agreed that the Guarantor will
guaranty certain payment obligations of the Purchasers as set forth herein.

 

NOW, THEREFORE, the Guarantor and the Purchasers agree as follows:

 

1.           If the Purchasers default on the Payment Obligations (as defined
below) under the Acquisition Agreement by failing to pay the Payment Obligations
that became due on their due date and fail to cure such default within ten (10)
Business Days after the delivery of a written notice of the Sellers to any of
the Purchasers (the “Cure Period”), then the Seller may deliver a written notice
to the Guarantor with a request (a “Sellers’ Request”) to pay, on behalf of the
Purchasers, such due and unpaid Payment Obligations. Each Seller’s request shall
provide a description and quantification of the due and unpaid Payment
Obligation. “Payment Obligations” shall mean the following Purchasers’
obligations under the Acquisition Agreement: (a) payment when due of the first
Installment (as defined in the Acquisition Agreement); (b) payment if and when
due of the Deferred Consideration (as defined in the Acquisition Agreement); (c)
payment of the Difference (as defined in the Acquisition Agreement) if and when
due under the terms and conditions of Section 2.8 of the Acquisition Agreement
(Value Guaranteed Floor of Consideration Shares); and (d) return, subject to the
terms and conditions set forth in such Section 2.9 (Options), of the Interests
actually received by the Purchasers from the Sellers prior to either the
Sellers’ Option Notice and/or the Purchasers’ Option Notice (each as defined in
the Acquisition Agreement).

 

5

 

 

2.           The Guarantor shall direct their counsel to provided Opinions and
remove restrictive legend in the manner stipulated by Section 2.1.6(c) of the
Acquisition Agreement. If the Seller(s) has performed all reasonable actions and
provided the Guarantor with all documents necessary for issuance of the
Opinion/removal of restrictive legends as stipulated by Section 2.1.6(c) of the
Acquisition Agreement, and the Guarantor has not procured (i) delivery of Rule
144 Opinion to the Guarantor’s transfer agent (with a copy to the applicable
Seller(s)), and (ii) removal of the restrictive legends from the Consideration
Shares sold or being sold by the Seller(s), as applicable (the “Default
Shares”), within twenty (20) Business Days from the last day of the applicable
Delivery Term, then, subject to all terms and conditions set forth in Section
2.1.6(d) and 2.1.6(e) of the Acquisition Agreement, such Seller(s) may, by
written notice, require the Guarantor to repurchase (whether through
cancelation, redemption, another exemption or any other means) the Default
Shares from the Seller(s) at the Default Option Price.

 

3.           Upon receipt of the Sellers’ Request, Guarantor hereby
unconditionally and irrevocably guarantees to the Sellers payment of the
undisputed Payment Obligations that became due and are not paid (the “Guaranteed
Obligations”). Notwithstanding anything to the contrary contained herein, the
Acquisition Agreement or any other agreements or documents, the aggregate
liability and obligations of the Guarantor hereunder shall not exceed, and the
Guaranteed Obligations shall be limited to, the amount of the Purchase Price (as
defined in the Acquisition Agreement). Except for the first Installment, each
payment to be made by the Purchasers or on their behalf under the Acquisition
Agreement or this Guaranty, and accordingly the Guaranteed Obligations, shall be
subject to deductions, withholdings, counterclaims or set- offs with respect to
the Purchase Price adjustments set forth in Section 2.1.4(c) of the Acquisition
Agreement and Damages under Section 6.3 of the Acquisition Agreement. If any of
the Sellers or any Affiliate of the Sellers will receive any payments that
constitute the Guaranteed Obligations after any such obligations were paid by
the Guarantor, each Seller shall, and shall cause its Affiliates, to promptly,
but in any event not later than ten (10) Business Days, return such payments to
the Guarantor. If any of the Sellers or any Affiliate of the Sellers will
receive any payments that constitute the Guaranteed Obligations prior to any
such obligations are paid by the Guarantor, such payments shall reduce the
Guaranteed Obligations.

 

4.           The Guarantor warrants, represents and agrees as follows:

 

(a)          The Guarantor is in good standing in the State of Delaware and was
duly organized and registered under applicable law.

 

(b)          The Guarantor has the right, power and authority, and has taken all
action necessary, to execute, deliver and exercise its rights and perform its
obligations in relation to this Guaranty.

 

(c)          The Guarantor’s obligations under this Guaranty are enforceable
against it in accordance with their respective terms.

 

(d)          Neither the Guarantor nor any of its respective directors or
creditors has presented any application for initiating of bankruptcy proceedings
against the Guarantor.

 

(e)          No order has been made or application presented, resolution passed
or meeting convened for the purpose of its winding-up or whereby its assets are
to be distributed to creditors or shareholders or its other contributories.

 

6

 

 

(f)          No receiver (including an administrative receiver), liquidator,
trustee, administrator, supervisor, nominee, custodian, or similar official has
been appointed in respect of the whole or any part of the business or assets of
it nor has any step been taken for or with a view to the appointment of such a
person nor has any event taken place or is likely to take place as a consequence
of which such an appointment might be made.

 

The representations and warranties set out in this Section 4 are made by the
Guarantor on the date of this Guaranty.

 

5.           The liability of the Guarantor shall not be discharged or impaired
by any amendment, variation or assignment of the Acquisition Agreement or any
partial invalidity or any waiver of its terms, whether or not the Guarantor has
given its prior written consent to such amendment, variation or assignment.

 

6.           The Guarantor will, within 15 Business Days upon presentation of
the relevant documents, pay all reasonable documented legal costs properly
incurred by any of the Sellers in connection with the enforcement of this
Guaranty if the Guarantor fails to pay the undisputed Guaranteed Obligation
subject to the terms hereof.

 

7.           The Guarantor may not dispute Guaranteed Obligation if on the date
of the Seller’s Request such obligation is:

 

(a)          due and not paid by the Purchasers within the Cure Period and

 

(b)          based upon the final and binding Purchase Price Statement,
Undisputed Claim or Resolved Claim.

 

For the avoidance of doubt, the Guarantor hereby irrevocably waives, to the
fullest extent permitted by law, all objections which it may now or hereafter
have with respect to the Payment Obligations meeting the criteria set forth in
Section 7(a) and 7(b) above.

 

8.           All monetary payments to be made hereunder by Guarantor shall be
made in lawful money of the United States of America at the time of payment. All
payments by the Guarantor under this Guaranty will be made in full, subject,
however, to the deductions, withholdings, counterclaims or set-offs as set forth
in Section 2.1.4(c) of the Acquisition Agreement and Damages under Section 6.3
of the Acquisition Agreement. No partial payment by the Guarantor (whether under
a court order or otherwise) will discharge the obligation of the Guarantor to
the Sellers unless and until Sellers have received payment in full under the due
and payable Guaranteed Obligation.

 

9.           All documents, notices, requests, demands and other communications
that are required or permitted to be delivered or given under this Guaranty
shall be in writing and shall be deemed to have been duly delivered or given
upon (i) the delivery thereof, if delivered personally or sent by facsimile,
e-mail or (ii) the mailing thereof if sent by registered or certified mail,
return receipt requested, postage prepaid or by overnight courier, such as FedEx
or DHL:

 

If to the Guarantor, to:

 

Net Element, Inc.

3363 NE 163rd Street, Suite 705

 

7

 

 

North Miami Beach, Florida 33160

Attention: Chief Legal Officer

E-mail: swolberg@netelement.com

 

If to Purchasers, to:

 

ТOT Group Russia LLC

office 01, 54th Floor

Federation Tower West 12,

Presnenskaya emb.

Moscow, 123100, Russia

Attention: General Director/Konstantin Zaripov Telephone:

+7 495 286 72 00

E-mail: kzaripov@netelement.com

 

and

 

TOT Group Europe Ltd.

Acre House

11-15 William Road London,

England NW1 3ER

Attention: Company Director/ Konstantin Zaripov Telephone:

+44 7789 658193

E-mail: kzaripov@netelement.com

 

With a copy to:

 

Net Element, Inc.

3363 NE 163rd Street, Suite 705 North

Miami Beach, Florida 33160

Attention: Chief Legal Officer

E-mail: swolberg@netelement.com

 

And if to the Sellers, to:

Sellers’ Representative

Althaus Legal LLC

12 B. Savvinsky, building 12,

119435, Moscow, Russia

Telephone: +7 (499) 678-2298

Attention: Rostislav Shatenok, Andrey Tsaruk

E-mail: rshatenok@althausgroup.ru

 

Any notice sent by courier shall be, for information purposes only, duplicated
by facsimile or email (immediately prior to posting).

 

8

 

 

A notice or other communication delivered by hand or by courier service shall be
deemed to have been given when delivered, provided that where a notice sent by
courier is duplicated by fax or email, then such notice shall be deemed to be
sent by courier only.

 

10.         The headings of sections and paragraphs in this Guaranty are for
convenience of reference only and shall not be construed in any way to limit or
define the content, scope or intent of the provisions hereof. As used in this
Guaranty, the singular shall include the plural, and masculine, feminine and
neuter pronouns shall be fully interchangeable, where the context so requires.
Whenever the words “including”, “include or includes” are used in this Guaranty,
they should be interpreted in a non-exclusive manner as though the words “,
without limitation,” immediately followed the same. Wherever possible, each
provision of this Guaranty shall be interpreted in such manner as to be
effective and valid under applicable law. If any provision of this Guaranty is
prohibited or unenforceable under applicable law, such provision shall be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof.

 

11.         This Guaranty shall be governed by and construed in accordance with
the laws of the State of New York, without regard to principles of conflicts of
law thereof. Each party hereby irrevocably submits to the jurisdiction of the
courts of the State of New York, sitting in New York County, and the courts of
the United States for the Southern District of New York. Each party irrevocably
waives, to the fullest extent permitted by law, any objection which it may now
or hereafter have to the laying of the venue of any such suit, action or
proceeding brought in any such court, any claim that any such suit, action or
proceeding brought in such a court has been brought in an inconvenient forum and
the right to object, with respect to any such suit, action or proceeding brought
in any such court, that such court does not have jurisdiction over such party.

 

12.         If any term or provision of this Guaranty is held by a court of
competent jurisdiction to be invalid, void, or unenforceable, the remainder of
the terms and provisions set forth herein shall remain in full force and effect
and shall in no way be affected, impaired or invalidated, and the parties hereto
shall use their best efforts to find and employ an alternative means to achieve
the same or substantially the same result as that contemplated by such term or
provision.

 

13.         None of the parties to this Guaranty shall, nor purport to, assign,
transfer, charge or otherwise deal with all or any of its rights and/or
obligations under this Guaranty nor grant, declare, create or dispose of any
right or interest in it.

 

14.         This Guaranty constitutes the entire agreement between the Guarantor
and the Sellers pertaining to the subject matter contained herein, and may not
be altered, amended, or modified, nor may any provision hereof be waived or
noncompliance therewith consented to, except by means of a writing executed by
the Guarantor as to which such consent or waiver is applicable and by the
Sellers. Any such alteration, amendment, modification, waiver, or consent shall
be effective only to the extent specified therein and for the specific purpose
for which it is given. No course of dealing and no delay or waiver of any right
or default under this Guaranty shall be deemed a waiver of any other similar or
dissimilar right or default or otherwise prejudice the rights and remedies
hereunder. Any single or partial exercise of any right, power or remedy provided
by this Guaranty shall not preclude any other or further exercise of the right,
power or remedy or any other right, power or remedy.

 

9

 

 

15.         This Guaranty is a continuing guaranty and is to remain in full
force and effect in relation to the Guarantor until all the due and payable
Guaranteed Obligations shall have been fully paid regardless of any intermediate
partial payment or partial discharge.

 

16.         The rights, powers and remedies provided by this Guaranty are
cumulative and (subject as otherwise provided in this Guaranty) are not
exclusive of any rights, powers or remedies provided by law or otherwise.

 

17.         This Guaranty may be executed in counterparts, each of which shall
be an original, but all of which together shall constitute one and the same
agreement. The exchange of copies of this Guaranty and of signature pages by
facsimile transmission, pdf or other electronic means shall constitute effective
execution and delivery of this Guaranty as to the parties and may be used in
lieu of the original Guaranty for all purposes (and such signatures of the
parties transmitted by facsimile, pdf or other electronic means shall be deemed
to be their original signatures for all purposes).

 

(Signatures are on the following pages)

 

10

 

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Guaranty as
of the date set forth in the first paragraph hereof.

 

SELLERS:

 

MAGLENTA ENTERPRISES INC.   CHAMPFREMONT HOLDING LTD.           By:     By:  
Name:     Name:   Title:     Title:  

 

GUARANTOR:

 

NET ELEMENT, INC.         By:     Name:     Title:    

 

1

 

 

EXHIBIT M

 

LIST OF PUBLIC DISCLOSURES

 

PART 1

 

Sellers’ public disclosures:

 

Press releases.

 

2

 

 

EXHIBIT M

 

LIST OF PUBLIC DISCLOSURES

 

PART 2

 

Purchasers’ and Net Element’s public disclosures:

 

1.NASDAQ additional shares listing notification (required to be filed
electronically with NASDAQ 15 days prior to signing the Acquisition Agreement).

 

2.Form 8-K Current Report (required to be electronically (via “edgar”) filed
with the SEC within 4 business days from the signing of a binding agreement.
Each such Form 8-K must include the signed binding agreement as exhibit to such
Form 8-K.

 

3.Form 8-K/A (i.e., amendment to the initial Form 8-K Current Report) (required
to be electronically (via “edgar”) filed with the SEC within 71 days from the
filing with the SEC of the initial Form 8-K Current Report. Such Form 8-K/A to
contain audited financial statements of the Target Companies/the Business for as
many years back as required by the “significance” test.

 

4.Each periodic report on forms 10-K, 10-Q and each preliminary and definitive
proxy statement Schedule 14A to be filed with the SEC from time to time by Net
Element after the transaction (as each such SEC filing requires disclosure in
all material respects of the transactions and acquisitions made by Net Element
or is subsidiaries).

 

5.Any prospectuses or registration statements or prospectus supplements or
amendments to the registration statements (e.g., on Forms S-1, S-2, S-3, S-8,
etc.) or other documents required by law to be filed with the SEC, Nasdaq or
other authorities.

 

6.Press releases.

 

3

 

 

EXHIBIT N

 

FORM OF SELLER(S) LETTER OF FACTUAL REPRESENTATIONS FOR THE PURPOSES OF THE RULE
144 OPINION.

 

__________, 201[__]

 

TO: [insert name and address of law firm - Net Element’s U.S. securities
counsel]

 

Re:Shares of Common Stock of Net Element, Inc.

 

The undersigned, [_____________] (the “Shareholder”), hereby advises you that
you may rely on the representations contained in this Representation Letter in
rendering your authorization letter to [Continental Stock Transfer & Trust
Company] regarding removing the restrictive legend on the Shareholder’s
[__________] shares of stock of Net Element, Inc., a Delaware corporation (the
“Company”), represented by certificate(s) number C_____ (the “Shares”). Under
penalty of perjury, the Shareholder hereby declares as follows:

 

1.          The Shareholder acquired the Shares from the Company and paid the
full purchase price therefor at least six (6) months prior to the date hereof.
The Shareholder sold the Shares on [________], 201[__] via [insert name of
applicable licensed stock broker].

 

2.          The Shareholder is not now, and has not been during the preceding
three (3) months, an officer, director, or more than ten percent (10%)
shareholder of the Company or in any other way an “affiliate” of the Company. 
An affiliate, as defined in Rule 144(a)(1) of the Securities Act of 1933, as
amended (“Rule 144”), is a person that directly, or indirectly through one or
more intermediaries, controls, or is controlled by, or is under common control
with, the Company.

 

3.          The Shareholder has not agreed to act in concert with any other
person or entity for the purpose of selling the Shares or any other shares of
the Company’s common stock or engaged in any transactions that would toll the
holding period prescribed in Rule 144. The Shareholder is not in possession of
any material, non-public information concerning the Company. The Shareholder
confirms that, to the best of Shareholder’s knowledge, the Company is in
compliance with the current public information reporting requirements contained
in Rule 144(c)(1).

 

4.          The undersigned has the right, power, and authority to enter into
this letter on behalf the Shareholder.

 

The Shareholder further acknowledges and represents that the Shareholder is
familiar with Rule 144, and agrees that you may rely upon the above statements
in rendering your authorization letter referred to above. The above statements
are true, accurate and complete as of the date hereof. The undersigned agrees to
notify you immediately if any of the above representations become inaccurate.

 

  Very truly yours,       Signature:         [Print name of the Shareholder]  

 

4

 

 

EXHIBIT O

 

FORM OF RULE 144 OPINION

 

[__________], 201[__]

 

Via Email

 

[Name,

Address

Email address of the Transfer Agent]

 

Re:Removal of restrictive legend on shares of Net Element, Inc.

 

Ladies and Gentlemen:

 

As the securities counsel to Net Element, Inc., a Delaware corporation (the
“Company”), we have been requested to provide you with an opinion letter,
pursuant to Rule 144 of the Securities Act of 1933, as amended (“Rule 144”),
regarding the removal of the restrictive legend from certificates number [____]
and [____] held by [______________] (the “Shareholder”) representing a total of
[________] shares of common stock of the Company (the “Shares”).

 

In providing this opinion, we have assumed, in part based on the factual matters
as represented by Shareholder in that certain letter of factual representations
to us dated [________], 201[__], attached hereto and signed by Shareholder,
that:

 

5.          Shareholder acquired the Shares and paid the full purchase price
therefor at least six (6) months prior to the date hereof. The Shareholder sold
the Shares on [________], 201[__] via [insert name of applicable licensed stock
broker].

 

6.          Shareholder is not now, and has not been during the preceding three
(3) months, an officer, director, or more than ten percent (10%) shareholder of
the Company or in any other way an “affiliate” of the Company.  An affiliate, as
defined in Rule 144(a)(1), is a person that directly, or indirectly through one
or more intermediaries, controls, or is controlled by, or is under common
control with, the Company.

 

7.          The Company filed current Form 10 information with the Securities
and Exchange Commission (the “SEC”) over 12 months ago and has filed all reports
and other materials required to be filed by Section 13 or 15(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), as applicable,
during the preceding 12 months (other than certain Form 8-K reports). We have
assumed that the Company remained subject to such reporting requirements until
all of the Shares were sold.

 

8.          Shareholder has not agreed to act in concert with any other person
or entity for the purpose of selling the Shares or any other shares of the
Company’s common stock or engaged in any transactions that would toll the
holding period prescribed in Rule 144.

 

9.          Shareholder is not in possession of any material, non-public
information concerning the Company.

 

10.       The Company is in compliance with the current public information
reporting requirements contained in Rule 144(c)(1).

 

5

 

 

Based upon the foregoing, it is our opinion that you are permitted, pursuant to
Rule 144, to remove the restrictive legend from the certificate representing the
Shares as requested. If any of the representations relied upon are in any way
inaccurate, our opinion letter would be modified accordingly.

 

This opinion is limited to the matters set forth above and, without limitation
of the foregoing, we express no opinion regarding the application of Section 10
or Section 16 of the Exchange Act or the rules thereunder, or any agreements or
contracts, or any other transfer of the Shares by Shareholder.

 

This opinion is based upon the facts in existence and laws in effect on the date
hereof, and we expressly disclaim any obligation to update, revise, or
supplement our opinion herein, regardless of whether changes in such facts or
laws come to our attention after the delivery hereof. Moreover, in providing
this opinion, we have assumed that the Company remained in compliance with the
current public information reporting requirements contained in Rule 144(c)(1)
and Rule 144(i)(2) until the date on which Shareholder transferred the Shares.

 

In rendering this opinion, we have assumed the genuineness and authority of all
signatures on and the authenticity of all items submitted to us as originals,
and the conformity with originals of all items submitted to us as copies.

 

Very truly yours,

 

Attachment

 

6

 

 

EXHIBIT P

 

SELLERS GUARANTOR AND FORM OF SELLERS’ GUARANTY

 

1.          Sellers Guarantor: Lacerta Management Ltd, a company registered and
existing in accordance with the laws of the Seychelles, having its registered
address at s.1, Sound&Vision, Francis st, Victoria, Mahe, Seychelles

 

2.          Form of Sellers’ Guaranty:

 

GUARANTY

 

THIS GUARANTY is made effective as of May ___, by Lacerta Management Ltd, a
company registered and existing in accordance with the laws of the Seychelles
(the “Guarantor”), in favor of ТOT Group Russia LLC, a limited liability company
organized and existing under the laws of the Russian Federation and TOT Group
Europe Ltd., a company organized and existing under the laws of England and
Wales (each individually, a “Purchaser” and, collectively, the "Purchasers").

 

WHEREAS, Maglenta Enterprises Inc., a company incorporated and existing in the
Republic of Seychelles, Champfremont Holding Ltd., a company incorporated and
existing in the Republic of Seychelles (each individually, a “Seller” and,
collectively, the “Sellers”) have entered into that certain Acquisition
Agreement, dated as of May ___, 2015 (the “Acquisition Agreement”), with the
Purchasers, and certain “Target Companies” (as defined in the Acquisition
Agreement), pursuant to which the Purchasers agreed to purchase from the Sellers
and the Sellers agreed to sell to the Purchasers, subject to certain terms and
conditions, 100% of the issued and outstanding ownership interests of each of
the Target Companies. Capitalized terms not otherwise defined in this Guaranty
shall have the meanings ascribed to such terms in the Acquisition Agreement.

 

WHEREAS, as a condition to entering into the Acquisition Agreement and the
consummation of the transactions contemplated by the Acquisition Agreement,
Purchasers have required that the Guarantor guarantees representations and
warranties set forth in Section 3.2 and 3.3 and indemnity obligations set forth
in Article 6 of the Acquisition Agreement.

 

NOW, THEREFORE, in consideration of the Purchasers entering into the Acquisition
Agreement and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Guarantor agrees as follows:

 

1.          Subject to deductions, withholdings, counterclaims or set-offs (if
any) for any Purchaser’s failure to pay the then due and payable obligations of
the Purchasers under the Acquisition Agreement, the Guarantor unconditionally,
irrevocably guarantees to the Purchasers the accuracy of the representations and
warranties set forth in Section 3.2 and 3.3 and indemnity obligations set forth
in Article 6 of the Acquisition Agreement (collectively, the “Guaranteed
Obligations”).  If, for any reason whatsoever, Sellers shall fail to or be
unable to pay or perform the Guaranteed Obligations, the Guarantor will
forthwith pay and cause to be paid in lawful currency of the United States, with
respect to payment obligations, or perform or cause to be performed, with
respect to performance obligations, the Guaranteed Obligations in the proportion
set out in Section 3 hereof. The Purchasers shall not be obligated to file any
claim relating to the Guaranteed Obligations in the event that any Seller
becomes subject to a bankruptcy, reorganization or similar proceeding, and the
failure of the Purchasers to so file shall not affect the Guarantor’s
obligations hereunder. For the avoidance of doubt, each and any Guaranteed
Obligation may arise only from Undisputed and/or Resolved Claim(s) (as defined
in the Acquisition Agreement) and all limitations of liability of the Sellers
provided in Article 6 of the Acquisition Agreement shall apply mutatis mutandis
to the Guarantor.

 

7

 

 

2.          The Guarantor agrees that the Purchasers may at any time and from
time to time, without notice to or further consent of the Guarantor, make any
agreement with any Seller for the extension, renewal, payment, compromise,
discharge or release of the Guaranteed Obligations, in whole or in part, without
in any way impairing or affecting the Guarantor’s obligations hereunder. The
Guarantor agrees that the Guaranteed Obligations hereunder shall not be released
or discharged, in whole or in part, or otherwise affected by: (i) the failure or
delay of the Purchasers to assert any claim or demand or to enforce any right or
remedy against any of the Sellers; (ii) any change in the time, place or manner
of payment of the Guaranteed Obligations; (iii) any change in the corporate
existence, structure or ownership of any of the Sellers or any other Person
under Control of the Guarantor now or hereafter liable with respect to the
Guaranteed Obligations; (iv) any insolvency, bankruptcy, reorganization or other
similar proceeding affecting any of the Sellers or any other Person under
Control of the Guarantor now or hereafter liable with respect to the Guaranteed
Obligations; or (v) the adequacy of any other means the Purchasers may have of
obtaining payment of the Guaranteed Obligations. “Control,” when used with
respect to any specified person, means the power to direct the management and
policies of such person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise. The guaranty contained herein
may not be revoked or terminated and shall remain in full force and effect and
binding on the Guarantor, his successors and assigns until the complete payment
and satisfaction in full of the Guaranteed Obligations. Notwithstanding above,
the Purchasers shall not have a right to claim payment or performance of the
Guaranteed Obligations by the Guarantor if the applicable period for bringing of
relevant Claims by the Purchasers to the Sellers under Section 6.1 of the
Acquisition Agreement have expired; provided that if any Purchaser makes to any
Seller or the Sellers’ Representative a Claim prior to such expiration, then the
Purchasers shall have a right to demand at any time (including after the
expiration of the applicable period under Section 6.1 of the Acquisition
Agreement), and the Guarantors shall be obligated for, payment and/or
performance of the Guaranteed Obligations.

 

3.          The Guarantor agrees that the Purchasers shall not be required to
initiate and/or exhaust their legal remedies for recovery and collection against
the Sellers or Sellers’ property before looking to the Guarantor for payment,
and that the Purchasers may, at once, seek to collect all monies due to them
from the Sellers from the Guarantor without first proceeding against Sellers or
Sellers’ property. Any rights of the Guarantor to subrogation, reimbursement,
indemnification and/or contribution are waived and relinquished until the
Guaranteed Obligations are satisfied. The Guarantor hereby waives all notices
and demands of any kind or nature to which it may be entitled, including without
limitation all demands for payment, notices of nonpayment, protest and dishonor
to the Guarantor or to any Seller or Seller Representative.

 

4.          The Guarantor hereby agrees that if the Purchasers receive from any
source, payment in whole or in part of the Guaranteed Obligations, and if the
payment of any part thereof is declared invalid or is set aside or is subject to
any setoff or counterclaim, then and to the extent of that payment, the
obligation hereunder shall be continued in full force and effect without
reduction, credit or discharge from that payment. The Guarantor hereby agrees
that the discharge of any Seller or the Guarantor in bankruptcy will not relieve
the undersigned from liability with regard to any amount due under this
Guaranty. Furthermore, no automatic stay resulting from a bankruptcy petition
filed by or against any Seller shall stay any act, action or activity by the
Purchasers against the Guarantor. The Guarantor hereby agrees that all foregoing
waivers herein shall survive any revocation; that the Purchasers’ failure to
exercise any right hereunder shall not be construed as a waiver of the right to
exercise the same or any other right at any time and from time to time
thereafter and; that no knowledge of any breach or other non-observance by the
Purchasers of the terms and provision of this Guaranty shall constitute a waiver
thereof, nor a waiver of any obligations to be performed by the undersigned
hereunder.

 

5.          None of the parties to this Guaranty shall, nor purport to, assign,
transfer, charge or otherwise deal with all or any of its rights and/or
obligations under this Guaranty nor grant, declare, create or dispose of any
right or interest in it.

 

8

 

 

6.          The Guarantor hereby agrees that if any action is brought to enforce
this Guaranty against him, the prevailing party shall be entitled to recover, in
addition to any other relief awarded, his or its attorneys’ fees and costs
incurred in such enforcement action. This Guaranty binds the Guarantor, his
successors and assigns, and shall extend to and include all renewals of any
claims or demands guaranteed under this instrument, and all extensions of time
of payment thereof.

 

7.          All documents, notices, requests, demands and other communications
that may be delivered or given under this Guaranty shall be in writing and shall
be deemed to have been duly delivered or given upon (i) the delivery thereof, if
delivered personally or sent by facsimile, e-mail or (ii) the mailing thereof if
sent by registered or certified mail, return receipt requested, postage prepaid
or by overnight courier, such as FedEx or DHL:

 

If to the Guarantor:

Lacerta Management Ltd

s.1, Sound&Vision, Francis st,

Victoria, Mahe, Seychelles

Attention: Directors

 

If to Purchasers:

ТOT Group Russia LLC

office 01, 54th Floor

Federation Tower West

12, Presnenskaya emb.

Moscow, 123100, Russia

Attention: General Director/Konstantin Zaripov

Telephone: +7 495 286 72 00

E-mail: kzaripov@netelement.com

 

and

 

TOT Group Europe Ltd.

Acre House

11-15 William Road

London, England

NW1 3ER

Attention: Company Director/ Konstantin Zaripov

Telephone: +44 7789 658193

E-mail: kzaripov@netelement.com

 

With a copy to:

 

Net Element, Inc.

3363 NE 163rd Street, Suite 705

North Miami Beach, Florida 33160

Attention: Chief Legal Officer

E-mail: swolberg@netelement.com

 

Any notice sent by courier shall be, for information purposes only, duplicated
by facsimile or email (immediately prior to posting). A notice or other
communication delivered by hand or by courier service shall be deemed to have
been given when delivered, provided that where a notice sent by courier is
duplicated by fax or email, then such notice shall be deemed to be sent by
courier only.

 

9

 

 

8.          If any term or provision of this Guaranty is held by a court of
competent jurisdiction to be invalid, void, or unenforceable, the remainder of
the terms and provisions set forth herein shall remain in full force and effect
and shall in no way be affected, impaired or invalidated, and the parties hereto
shall use their best efforts to find and employ an alternative means to achieve
the same or substantially the same result as that contemplated by such term or
provision.

 

9.          This Guaranty shall be governed by and construed in accordance with
the laws of the State of New York, without regard to principles of conflicts of
law thereof. The Guarantor hereby irrevocably submits to the jurisdiction of the
courts of the State of New York, sitting in New York County, and the courts of
the United States for the Southern District of New York. The Guarantor
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding brought in any such court, any claim that any such suit, action or
proceeding brought in such a court has been brought in an inconvenient forum and
the right to object, with respect to any such suit, action or proceeding brought
in any such court, that such court does not have jurisdiction over the
Guarantor.

 

10.         This Guaranty constitutes the entire agreement between the Guarantor
and the Sellers pertaining to the subject matter contained herein and supersedes
all prior and contemporaneous negotiations, proposals, undertakings,
understandings, agreements, representations and warranties, both written and
oral, among the parties hereto with respect to such subject matter, and may not
be altered, amended, or modified, nor may any provision hereof be waived or
noncompliance therewith consented to, except by means of a writing executed by
the Guarantor as to which such consent or waiver is applicable and by the
Purchasers. Any such alteration, amendment, modification, waiver, or consent
shall be effective only to the extent specified therein and for the specific
purpose for which it is given. No course of dealing and no delay or waiver of
any right or default under this Guaranty shall be deemed a waiver of any other
similar or dissimilar right or default or otherwise prejudice the rights and
remedies hereunder. Any single or partial exercise of any right, power or remedy
provided by this Guaranty shall not preclude any other or further exercise of
the right, power or remedy or any other right, power or remedy.

 

11.         This Guaranty is a continuing guaranty and is to remain in full
force and effect in relation to the Guarantor until expiration of the Guaranteed
Obligations as provided for in the Acquisition Agreement.

 

12.         Each party to this Guaranty shall treat as confidential and will not
disclose any information (unless such information is now or subsequently becomes
generally available in the public domain through no fault or breach on the part
of the recipient of such information, is independently developed by the
recipient of such information or is disclosed pursuant to the order or
requirement of a court, administrative agency, or other Governmental Authority,
provided that disclosing party gives a written notice of the intended disclosure
to other parties to this Guaranty within three (3) Business Days before such
disclosure to the Governmental Authority occurs) received or obtained by it as a
result of entering into or performing this Agreement which relates to:

 

12.1         the provisions of this Guaranty, or any document or agreement
entered into pursuant to this Guaranty;

 

12.2         the negotiations leading up to or relating to this Guaranty; or

 

12.3         any of the parties to this Guaranty.

 

Notwithstanding above, any party shall be entitled to disclose any information
contained in this Guaranty or referred to in Subsections 12.1, 12.2 and/or 12.3
of this Section 12 if such disclosure is required by applicable laws and/or
regulations or for the purposes of enforcing the provisions of this Agreement,
including, without limitation, making and prosecuting a Claim under the
Acquisition Agreement, bringing and prosecuting legal actions against the other
party(ies) according to and in the manner stipulated herein.

 

10

 

 

13.         This Guaranty may be executed in counterparts, each of which shall
be an original, but all of which together shall constitute one and the same
agreement. The exchange of copies of this Guaranty and of signature pages by
facsimile transmission, pdf or other electronic means shall constitute effective
execution and delivery of this Guaranty as to the parties and may be used in
lieu of the original Guaranty for all purposes (and such signatures of the
parties transmitted by facsimile, pdf or other electronic means shall be deemed
to be their original signatures for all purposes).

 

[Signature Page follows]

 

11

 

 

IN WITNESS WHEREOF, the Guarantor has duly executed this Guaranty as of the date
first above written.

 

    LACERTA MANAGEMENT LTD, GUARANTOR  

 

12